                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     THEODORE WALTER JONES,                            Case No. 5:18-cv-05698-BLF
                                   8                    Petitioner,                        ORDER DENYING PETITION FOR
                                                                                           WRIT OF HABEAS CORPUS;
                                   9             v.                                        DENYING CERTIFICATE OF
                                                                                           APPEALABILITY; DENYING
                                  10     JOSEPH W. MOSS, Chief of Delano                   REQUEST FOR AN EVIDENTIARY
                                         Community Correctional Facility,                  HEARING AND DISCOVERY;
                                  11                                                       DIRECTIONS TO CLERK
                                                        Respondent.
                                  12                                                       [Re: ECF 1, 28]
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner Theodore Walter Jones (“Petitioner”) petitioned for a writ of habeas corpus
                                  15   under 28 U.S.C. § 2254, challenging his state conviction. Pet. for Writ of Habeas Corpus
                                  16   (“Petition” or “Pet.”), ECF 1. Chief of Delano Community Correctional Facility Joseph W. Moss
                                  17   (“Respondent”) filed an answer on the merits. Mem. P. & A. in Supp. of Answer (“Response” or
                                  18   “Resp.”), ECF 21-1. Petitioner filed a traverse. Pet’r’s Traverse to Resp’t’s Ans. (“Traverse” or
                                  19   “Trav.”), ECF 26. Petitioner also requested an evidentiary hearing or new discovery on the
                                  20   matter. Req. for an Evid. Hr’g or, in the Alternative, Disc. (“Request” or “Req.”), ECF 28.
                                  21   Respondents opposed the Request, and Petitioner replied. Opp’n to Req. (“Opposition” or
                                  22   “Opp.”), ECF 29; Opp’n to Req. (“Reply”), ECF 32. For the reasons set forth below, both the
                                  23   Petition and the Request are DENIED.
                                  24     I.   BACKGROUND
                                  25          On October 24, 2012, a jury in Alameda County Superior Court found Petitioner guilty of
                                  26   voluntary manslaughter and possession of a firearm by a felon. Pet. 2–3. On January 7, 2010, the
                                  27   Trial Court sentenced Petitioner to 15 years and 8 months, and he is currently confined at Delano
                                  28   Community Correctional Facility. Pet. 3.
                                   1             Petitioner filed a direct appeal (People v. Jones, Court of Appeal Case No. A137714) and a

                                   2   petition for writ of habeas corpus (People v. Jones, Court of Appeal Case No. A141861) with the

                                   3   Court of Appeal of the State of California. Pet. 3, 4. Petitioner appealed his convictions asserting

                                   4   ten claims, including multiple sub-claims of ineffective assistance of counsel.1 Resp. Exh. 4, ECF

                                   5   21–17. On November 18, 2016, the California Court of Appeal, First Appellate District (“State

                                   6   Appellate Court”) affirmed the judgment of convictions and denied petition for writ of habeas

                                   7   corpus.2 Pet. 4, 5 (citing People v. Jones, Cal. Court of Appeal No. A137714, available at Pet.

                                   8   Exh. 1, ECF 1-1). The California Supreme Court denied review on February 15, 2017. Pet. 6–7;

                                   9   id., Exh. 2, People v. Jones, Cal. Case No. S239112. On October 2, 2017, the Supreme Court of

                                  10   the United States denied the petition. Pet., Exh. 3; Jones v. California, U.S. Case No. 19-9046.

                                  11             Petitioner filed the instant habeas petition on September 18, 2018, raising the claims from

                                  12   his direct review and the State Appellate Court habeas petition. See generally Pet.
Northern District of California
 United States District Court




                                  13       II.   STATEMENT OF FACTS
                                  14             The following background facts describing the crime and evidence presented at trial are

                                  15   from the opinion of the State Appellate Court on direct appeal3:

                                  16                    A.      Trial Testimony
                                  17                     The charges against defendant arose from an incident that occurred on the
                                                 evening of September 8, 2010, near a taco food truck located in a parking lot in
                                  18             East Oakland. Defendant and the victim D’Mario Anderson engaged in an
                                                 altercation during which defendant disarmed the victim of his firearm. Defendant
                                  19             then fired several shots at the victim, fatally wounding him. Forensic pathologist
                                                 John Iocco, M.D., performed an autopsy on the victim. According to Iocco’s
                                  20             report, the victim sustained four wounds from three shots, which together caused
                                                 the victim’s death. Specifically, the victim was wounded by a bullet striking and
                                  21             entering the front shoulder area and exiting the armpit; a bullet striking the front
                                                 right parietal scalp; and a bullet striking the front mastoid area near the ear and
                                  22             entering the victim’s brain. Iocco believed the bullets striking the victim’s shoulder
                                                 and scalp areas were non-fatal, and the bullet striking the mastoid area was fatal.
                                  23

                                  24   1
                                        The Petitioner, here, separates some claims that were combined in his filings with the State
                                  25   Appellate Court. See Resp. Exh. 4, at i–iv.

                                  26
                                       2
                                         Once the State Appellate Court affirmed Petitioner’s conviction, it summarily denied his petition
                                       for writ of habeas corpus. Pet. Exh. 1, at 2, ECF 1-1.
                                  27   3
                                         The State Appellate Court’s finding of facts is presumed to be correct. 28 U.S.C. § 2254(e)(1);
                                  28   Hernandez v. Small, 282 F.3d 1132, 1135 n.1 (9th Cir. 2002); Brown v. Horell, 644 F.3d 969, 972
                                       (9th Cir. 2011).
                                                                                         2
                                       However, Iocco was not able to determine the order in which the bullets struck the
                                   1   victim.
                                   2           At a jury trial held two years after the incident, the prosecution called as
                                       percipient witnesses to the shooting, the victim’s companions and friends Cornelius
                                   3   Hawkins (Hawkins) and Victor Wilkins (Wilkins); defendant’s companion and then
                                       girlfriend Brandy Davis (Davis); and three taco food truck workers, Luis Fernando
                                   4   Rivas-Castanellos (Rivas), and brothers Jorge Estrada and Eleazar Estrada. [FN4]
                                       Defendant testified in his own behalf.
                                   5
                                              FN4. Because the Estrada brothers share the same last name, we will
                                   6          hereafter refer to them by their first names, for clarity and convenience, and
                                              intend no disrespect.
                                   7
                                               The testimony given during the trial revealed that on the evening of the
                                   8   shooting, two groups were present at the taco food truck awaiting preparation of
                                       their food orders: (1) defendant, Davis, defendant’s then best friend Fred
                                   9   Thompkins (Thompkins), and Thompkins’ girlfriend Monique Broussard
                                       (Broussard); and (2) the victim, Hawkins, and Wilkins. There is no material
                                  10   dispute concerning the circumstances that gave rise to defendant’s possession of the
                                       victim’s firearm. While both groups waited to receive their orders at the taco food
                                  11   truck, Thompkins and Hawkins engaged in a fistfight. As the men fought, the
                                       victim drew a gun and defendant grabbed the victim in a bear hug to prevent him
                                  12   from using the gun. During the struggle, the gun was fired and defendant sustained
Northern District of California
 United States District Court




                                       a through-and-through gunshot wound in his leg. After this gunshot, defendant and
                                  13   the victim continued to struggle for the gun, and defendant ultimately disarmed the
                                       victim. What occurred after the victim was disarmed was hotly disputed by the
                                  14   parties at trial.
                                  15           The prosecution’s theory was that after the victim was disarmed by
                                       defendant, the victim tried to run away. Defendant, now armed with the victim’s
                                  16   gun, pursued the victim, firing several shots at him. One bullet struck the victim in
                                       the shoulder, and another bullet struck the victim in the scalp, causing him to fall to
                                  17   the ground on his stomach. While the victim was prone on the ground and bleeding
                                       from two gunshot wounds, defendant paused for about four seconds. At this point,
                                  18   defendant’s best friend Thompkins said something to him, and defendant readjusted
                                       the gun’s position, took a step or two, and shot the victim from a distance of about
                                  19   six or seven inches. This last gunshot, which entered the victim’s mastoid area
                                       behind his ear, killed the victim, “finishing him off.” Defendant took the victim’s
                                  20   gun with him when he left the scene.
                                  21            The defense, in turn, contended that while the defendant held the victim in a
                                       bear hug during the struggle for the victim’s gun, defendant felt an unidentified
                                  22   object in the victim’s waistband. After the victim was disarmed he ran, and as he
                                       ran, he turned back towards defendant. Defendant observed the victim reaching for
                                  23   his waistband and reasonably believed the victim had a second loaded gun based on
                                       what he had felt earlier as he held the victim in a bear hug. Believing there was no
                                  24   time to retreat, defendant pursued the fleeing victim, firing the victim’s gun and
                                       striking the victim in the scalp and mastoid area. Falling to the ground, the victim
                                  25   slid and twisted as a result of those gunshots. The victim came to rest on his back
                                       and facing up. Defendant saw the victim’s arms move and believed the victim was
                                  26   still reaching for a loaded gun. In response to the victim’s movement, defendant
                                       fired a final gunshot into the shoulder area of the victim. According to the defense,
                                  27   when defendant fired the final gunshot into the victim, the victim was already dead
                                       from the mastoid wound. At the time of the final gunshot, defendant was standing
                                  28   alone.
                                                                                 3
                                               Several Oakland police officers, medical personnel, and a member of the
                                   1   coroner’s office responded to the scene of the shooting after the receipt of a 911
                                       call, which was played for the jury. The victim was found lying on his back, with
                                   2   visible gunshot wounds to his head and shoulder. The victim was declared dead at
                                       the scene.
                                   3
                                               The investigating police officers found eight .22 caliber expended shell
                                   4   casings, fired from the same gun, in a pattern suggesting a firearm was fired
                                       multiple times in an arc from the taco food truck to the victim’s prone body. There
                                   5   were no visible firearms on or near the victim. However, when a member of the
                                       coroner’s office rolled the victim’s body over, a gun fell out of the back of the
                                   6   victim’s clothing from an area near the waistband of his pants. The victim was the
                                       owner of the gun, which was loaded but with no round in the chamber. After
                                   7   testing, it was determined the gun had not fired the shell casings found at the scene
                                       or the bullet recovered from the victim’s body.
                                   8
                                               Following the shooting, defendant fled in a car driven by Broussard, and
                                   9   accompanied by Thompkins and Davis. When he entered the car, defendant
                                       dropped the victim’s gun on the floor of the car where he was seated. Defendant
                                  10   said he had been shot and he acted in self-defense. Defendant told Thompkins to
                                       take him to a hospital. Thompkins told Broussard to drive to a hospital in Tracy.
                                  11   There was no discussion about whether to go to a nearby hospital in Oakland.
                                       During the one-hour drive to the Tracy hospital, defendant did not attempt to call
                                  12   the police because he was scared and wanted to distance himself from the situation.
Northern District of California
 United States District Court




                                  13            When they arrived at the hospital, defendant and Davis got out of the car
                                       and went into the emergency room. Thompkins and Broussard drove away.
                                  14   Defendant’s main focus “was getting to the hospital,” and once he got there, he left
                                       the gun in the car and there was no further discussion about the gun. Defendant
                                  15   testified he never asked anyone to turn over the gun to the authorities because “[w]e
                                       went straight to the hospital, went in, and left the gun in the car.” He last saw the
                                  16   gun “in [Thompkins’] car.” Defendant also testified that before he exited the car,
                                       there was “a preexisting plan” that he would not tell the truth about the shooting if
                                  17   questioned by the hospital staff in the hope of avoiding detection. Thompkins
                                       would pick up defendant and Davis after defendant was treated at the hospital.
                                  18
                                               While defendant was being treated at the hospital, Tracy Police Department
                                  19   Officers Makeba Moore and Jared Trine were dispatched to the hospital to
                                       investigate a report of someone being treated for a gunshot wound in the
                                  20   emergency room. Officer Moore recorded her discussion with defendant regarding
                                       how he was shot and injured his hand. The recording was played for the jury.
                                  21   [FN 5] Officer Trine interviewed Davis concerning how defendant was shot.
                                       Davis indicated she had been with defendant and that he had been shot in Tracy.
                                  22   Officer Moore determined the shooting incident had not occurred in Tracy and
                                       asked her dispatch to conduct a check of defendant’s name, which revealed that he
                                  23   lived in Oakland. Officer Moore also learned that the Oakland Police Department
                                       had reported a shooting in Oakland. Because defendant matched the description of
                                  24   the person sought in Oakland, Moore arrested defendant and he and Davis were
                                       transported to the Oakland police department.
                                  25
                                              FN5. At trial, defendant did not recall what he said to the hospital staff or
                                  26          the Tracy police officer, when questioned, about how he was shot. He
                                              knew he had lied to the Tracy police officer because the officer “caught on
                                  27          to it,” and detained him. Defendant had lied to hospital staff and the Tracy
                                              police officer because he was “just trying to distance” himself from the
                                  28
                                                                                 4
                                                      situation, he was thinking about his children, and he wanted to get home to
                                   1                  them. Once defendant was detained, he cooperated with the authorities.
                                   2                  B.      Charges, Deliberations, and Verdicts
                                   3                  The jury was asked to consider the charges of murder in the first and second
                                              degree, and the lesser offense of voluntary manslaughter (unreasonable self-
                                   4          defense, heat of passion, or sudden quarrel), together with a related sentence
                                              enhancement of personal use of a firearm, and a charge of possession of a firearm
                                   5          by a felon. The jury was also instructed to consider defendant’s claims of lawful
                                              self-defense and defense of others and unreasonable self-defense and defense of
                                   6          others. During deliberations, the jury requested read backs of portions of Dr.
                                              Iocco’s direct and cross-examination testimony, and defendant’s direct and cross-
                                   7          examination testimony. The jury also requested a device to listen to the tape of the
                                              911 call. After less than two days of deliberations, the jury acquitted defendant of
                                   8          murder in the first and second degree, and found him guilty of voluntary
                                              manslaughter, with a true finding that he personally used a firearm during the
                                   9          commission of the offense, and guilty of possession of a firearm by a felon.
                                  10
                                       Pet. Exh. 1, at 2–6, ECF 1-1 (internal citations omitted).
                                  11
                                       III.   LEGAL STANDARD
                                  12
Northern District of California




                                              This Court may entertain a petition for a writ of habeas corpus “in behalf of a person in
 United States District Court




                                  13
                                       custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  14
                                       violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.
                                  15
                                       Hodges, 423 U.S. 19, 21 (1975). The writ may not be granted with respect to any claim that was
                                  16
                                       adjudicated on the merits in state court unless the state court’s adjudication of the claim: “(1)
                                  17
                                       resulted in a decision that was contrary to, or involved an unreasonable application of, clearly
                                  18
                                       established Federal law, as determined by the Supreme Court of the United States; or (2) resulted
                                  19
                                       in a decision that was based on an unreasonable determination of the facts in light of the evidence
                                  20
                                       presented in the State court proceeding.” 28 U.S.C. § 2254(d).
                                  21
                                              “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court
                                  22
                                       arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if
                                  23
                                       the state court decides a case differently than [the] Court has on a set of materially
                                  24
                                       indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412–13 (2000). The only definitive
                                  25
                                       source of clearly established federal law under 28 U.S.C. § 2254(d) is in the holdings (as opposed
                                  26
                                       to the dicta) of the Supreme Court as of the time of the state court decision. Williams, 529 U.S. at
                                  27
                                       412; Brewer v. Hall, 378 F.3d 952, 955 (9th Cir. 2004). While circuit law may be “persuasive
                                  28
                                                                                          5
                                   1   authority” for purposes of determining whether a state court decision is an unreasonable

                                   2   application of Supreme Court precedent, only the Supreme Court’s holdings are binding on the

                                   3   state courts and only those holdings need be “reasonably” applied. Clark v. Murphy, 331 F.3d

                                   4   1062, 1069 (9th Cir.), overruled on other grounds by Lockyer v. Andrade, 538 U.S. 63 (2003). A

                                   5   state court need not recognize the controlling cases, “so long as neither the reasoning nor the result

                                   6   of the state-court decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002).

                                   7          “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                   8   the state court identifies the correct governing legal principle from [the Supreme Court’s]

                                   9   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Williams,

                                  10   529 U.S. at 413. But “a federal habeas court may not issue the writ [under § 2254(d)(1)] simply

                                  11   because that court concludes in its independent judgment that the relevant state-court decision

                                  12   applied clearly established federal law erroneously or incorrectly.” Id. at 411. A federal habeas
Northern District of California
 United States District Court




                                  13   court making the “unreasonable application” inquiry should ask whether the state court’s

                                  14   application of clearly established federal law was “objectively unreasonable.” Id. at 409. The

                                  15   federal habeas court must presume correct any determination of a factual issue made by a state

                                  16   court unless the petitioner rebuts the presumption of correctness by clear and convincing evidence.

                                  17   28 U.S.C. § 2254(e)(1); Kirkpatrick v. Chappell, 926 F.3d 1157, 1170 (9th Cir. 2019).

                                  18           “The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), 28 U.S.C. § 2254,

                                  19   imposes a highly deferential standard for evaluating state-court rulings and demands that state-

                                  20   court decisions be given the benefit of the doubt.” Hardy v. Cross, 565 U.S. 65, 66 (2011) (per

                                  21   curiam) (citation omitted); see also Harrington v. Richter, 562 U.S. 86, 96-100 (2011); Felkner v.

                                  22   Jackson, 562 U.S. 594, 598 (2011) (per curiam). In other words, the Supreme Court has

                                  23   vigorously and repeatedly affirmed that under AEDPA, a federal habeas court must give a

                                  24   heightened level of deference to state court decisions. With these principles in mind regarding the

                                  25   standard and limited scope of review in which this Court may engage in federal habeas

                                  26   proceedings, the Court addresses Petitioner’s claims.

                                  27   IV.    DISCUSSION
                                  28          Petitioner asserts the following twelve grounds for relief, several of which include
                                                                                         6
                                   1   ineffective counsel claims: (1) insufficient evidence to support the convictions; (2) prosecutorial

                                   2   misconduct for not disclosing material evidence; (3) trial court error in denying motion to dismiss

                                   3   the case; (4) ineffective counsel for failing to introduce certain evidence; (5) ineffective counsel

                                   4   for not calling Thompkins as a defense witness; (6) improper or inadequate curative jury

                                   5   instructions; (7) trial court error by excluding evidence of prior violent act; (8) trial court error by

                                   6   excluding excited statements; (9) improper witness testimony under Doyle v. Ohio, 426 U.S. 610

                                   7   (1976); (10) prosecutorial misconduct during closing argument; (11) general ineffective counsel,

                                   8   including representation for sentencing; (12) cumulative error. See Pet. 21–83.

                                   9           As noted, the California Supreme Court summarily denied Petitioner’s request for review.

                                  10   Pet., Exh. 3, ECF 1-1. The State Appellate Court, in its reasoned opinion on direct review,

                                  11   addressed the claims in this Petition. See generally Pet. Exh. 1. It was also the highest court to

                                  12   have reviewed those claims raised in a reasoned decision; therefore, this Court reviews the State
Northern District of California
 United States District Court




                                  13   Appellate Court’s reasoned opinion and presumes that its factual findings are correct. See Ylst v.

                                  14   Nunnemaker, 501 U.S. 797, 803–04 (1991); Barker v. Fleming, 423 F.3d 1085, 1091–92 (9th Cir.

                                  15   2005); see also 28 U.S.C. § 2254(e)(1); Brown v. Horell, 644 F.3d 969, 978 (9th Cir. 2011).

                                  16           The Court discusses each of Petitioner’s claims in turn, except the ineffective counsel

                                  17   claims, which are discussed together.

                                  18           A. Sufficiency of the Evidence (Claim 1)
                                  19           Petitioner first claims that there was insufficient evidence to establish beyond a reasonable

                                  20   doubt that he “harbored a conscious disregard for life.” Pet. 21. Petitioner argues that,

                                  21   consequently, the evidence establishes justifiable homicide because he “reasonably, objectively

                                  22   and actually believed that [the Victim] presented an imminent danger to him and his friend.” Pet.

                                  23   22. Additionally, Petitioner contends that because he possessed the weapon only when he needed

                                  24   it for defense, the evidence does not support his conviction for possession of a firearm by a felon.

                                  25   Pet. 23–24. The State Appellate Court rejected all aspects of this claim on direct appeal:

                                  26                   Defendant challenges his convictions for voluntary manslaughter and
                                               possession of a firearm by a felon, arguing that the evidence was insufficient to
                                  27           prove that he committed an unjustifiable homicide or illegally possessed a firearm
                                               as a felon. We disagree.
                                  28
                                                                                           7
                                                In evaluating a claim of insufficiency of evidence, “we review the entire
                                   1   record in the light most favorable to the judgment to determine whether it discloses
                                       substantial evidence—that is, evidence that is reasonable, credible, and of solid
                                   2   value—from which a reasonable trier of fact could have found the defendant guilty
                                       beyond a reasonable doubt.” (People v. Cole (2004) 33 Cal.4th 1158, 1212.) “The
                                   3   federal standard of review is to the same effect: Under principles of federal due
                                       process, review for sufficiency of evidence entails not the determination whether
                                   4   the reviewing court itself believes the evidence at trial establishes guilt beyond a
                                       reasonable doubt, but, instead, whether, after viewing the evidence in the light most
                                   5   favorable to the prosecution, any rational trier of fact could have found the essential
                                       elements of the crime beyond a reasonable doubt. [Citation.]” (People v.
                                   6   Rodriguez (1999) 20 Cal.4th 1, 11.)
                                   7            Defendant relies on isolated portions of the testimony of prosecution
                                       witnesses and his own testimony in support of his claim that, as a matter of law, his
                                   8   actions in self-defense and defense of others were reasonable. Specifically, he asks
                                       us to consider that the evidence presented at trial established that the victim (1)
                                   9   carried two firearms; (2) brandished the first firearm; (3) shot defendant; (4)
                                       reached for the second firearm; and (5) did not announce an intent to withdraw
                                  10   from the assault. The problem with defendant’s argument is that it is based on his
                                       version of the incident, which was submitted to the jury and “apparently
                                  11   disbelieved by them.” (People v. Thomas (1933) 135 Cal.App. 654, 659.) The
                                       dispositive issue before the jury was whether defendant reasonably believed, under
                                  12   all the facts and reasonable inferences, that he was threatened with such imminent
Northern District of California
 United States District Court




                                       danger as to justify shooting the victim in self-defense or defense of others. Given
                                  13   the totality of the evidence presented, the jury could reasonably find that (1) during
                                       the initial struggle between defendant and the victim, the victim’s gun accidentally
                                  14   discharged, causing defendant to sustain a through-and-through gunshot wound in
                                       his leg; (2) once defendant disarmed the victim, the victim withdrew from the
                                  15   altercation by running away from defendant; [FN6] (3) defendant did not know the
                                       victim was armed with a second gun; [FN7] and (4) at no time did the victim reach
                                  16   for a second gun either while fleeing or after falling to the ground. [FN8] “The
                                       jurors were entitled to base their verdict upon the reasonable inferences to be drawn
                                  17   from the testimony offered by the prosecution and were not bound to accept the
                                       evidence [relied on] by the defense in opposition to such inferences.” (Id. at p.
                                  18   659.)
                                  19          FN6. Contrary to defendant’s contention, whether the victim’s act of
                                              fleeing after being disarmed demonstrated his intent to withdraw from the
                                  20          altercation was a question of fact for the jury. (See People v. Nem (2003)
                                              114 Cal.App.4th 160, 166-167 [withdrawal may be sufficient to
                                  21          communicate an intent to stop fighting in some situations and not others].)
                                  22          FN7. Contrary to defendant’s contention, there was no evidence
                                              conclusively demonstrating that he “knew Anderson had a second firearm.”
                                  23          Defendant admittedly was not sure of the nature of the object that he felt in
                                              the victim’s waistband while holding the victim in a bear hug. After
                                  24          defendant disarmed the victim, no witness corroborated defendant’s
                                              testimony that the victim reached for his waistband as he ran away and after
                                  25          he fell to the ground. And, no witness, including defendant, ever saw the
                                              victim in possession of a second gun either as the victim ran away or after
                                  26          he fell to the ground.
                                  27          FN8. Again relying on isolated portions of the record, defendant argues he
                                              acted reasonably, as a matter of law, because the victim’s second gun was
                                  28          found underneath the victim’s body and was “not concealed” at the time of
                                                                                 8
                                              his death. However, the jury was free to find the victim’s second gun was
                                   1          concealed based on Officer Turner’s testimony that when the victim’s body
                                              was rolled up for removal, a handgun was “sort of loosely in the clothes, the
                                   2          shirt at the [victim’s] back,” and, as the loose clothing was “rolled out of the
                                              way,” the gun “sort of moved and fell onto the ground.” The officer
                                   3          recalled “pretty clearly” that the gun fell from the rear clothing area of the
                                              body as the body was moved by members of the coroner’s office. (See Evje
                                   4          v. City Title Ins. Co. (1953) 120 Cal.App.2d 488, 493 [judgment affirmed
                                              on testimony of a single witness rejecting argument that testimony was false
                                   5          in light of witness’s own documents and admissions].)
                                   6           We also reject defendant’s argument that there was insufficient evidence to
                                       support his conviction for possession of a firearm by a felon. We recognize, as
                                   7   defendant argues, that the “statutory prohibition against a convicted felon having
                                       possession of a firearm is not absolute. For example, in People v. King (1978) 22
                                   8   Cal.3d 12 [148 Cal. Rptr. 409, 582 P.2d 1000], the California Supreme Court ...
                                       held, ‘when [a convicted felon] is in imminent peril of great bodily harm or
                                   9   reasonably believes himself or others to be in such danger, and without
                                       preconceived design on his part a firearm is made available to him, his temporary
                                  10   possession of that firearm for a period no longer than that in which the necessity or
                                       apparent necessity to use it in self-defense continues, does not violate [former]
                                  11   section 12021.’ [Citation.] The court pointed out, however, that for self-defense or
                                       defense of others to excuse a violation of [former] section 12021, ‘the use of the
                                  12   firearm must be reasonable under the circumstances and may be resorted to only if
Northern District of California
 United States District Court




                                       no other alternative means of avoiding the danger are available. In the case of a
                                  13   felon defending himself alone, such alternatives may include retreat where other
                                       persons would not be required to do so.’ [Citation.]” (People v. Pepper (1996) 41
                                  14   Cal.App.4th 1029, 1034-1035 (Pepper).)
                                  15            Consistent with Pepper, the trial court instructed the jury on the concept of
                                       temporary possession of a firearm by a felon when needed for self-defense or
                                  16   defense of the others. [FN9] By its verdict, the jury clearly found the prosecution
                                       had proven that defendant as a convicted felon had not met the requirements for
                                  17   temporarily possessing a firearm to defend himself or others. (People v. Martin
                                       (2001) 25 Cal.4th 1180, 1191, fn. 9 (Martin).) Specifically, among other scenarios,
                                  18   the jury could reasonably find that after the victim had been shot twice and fell to
                                       the ground, defendant could have safely retreated to the getaway car without firing
                                  19   the last gunshot, which fatally wounded the prone victim. Alternatively, the jury
                                       could have determined that after the shooting defendant intended to retain
                                  20   possession of the gun, leaving it in Thompkins’ car, without intending to turn the
                                       gun over to the authorities or otherwise arrange for the gun’s safe disposal. [FN10]
                                  21   (See People v. Ratcliff (1990) 223 Cal.App.3d 1401, 1414 [“[c]ommission of a
                                       crime under [section 29800] is complete once the intent to possess is perfected by
                                  22   possession;” “[w]hat the ex-felon does with the firearm later is another separate and
                                       distinct transaction undertaken with an additional intent which necessarily is
                                  23   something more than the mere intent to possess the proscribed firearm”]; see also
                                       Martin, supra, at p. 1191 [court recognized that allowing for only a “momentary
                                  24   possession” of a firearm by a felon serves the salutary purpose and sound public
                                       policy of encouraging disposal and discouraging retention of dangerous items such
                                  25   as firearms].)
                                  26          FN9. Specifically, the jury was told defendant’s possession of the victim’s
                                              firearm would not violate the prohibition against felons possessing firearms
                                  27          if the jury found that defendant “as a reasonable person had grounds for
                                              believing and did believe that he was or others were in imminent peril of
                                  28          great bodily harm;” without a preconceived design on his part, a firearm
                                                                                 9
                                                      was made available to him; his possession of such firearm was “temporary
                                   1                  and for a period of time no longer than that in which the necessity or
                                                      apparent necessity to use it in self-defense continued;” and “[t]he use of the
                                   2                  firearm was reasonable under the circumstances and was resorted to only if
                                                      no alternative means of avoiding the danger were available.”
                                   3
                                                      FN10. “Although the crime of possession of a firearm by a felon may
                                   4                  involve the act of personally carrying or being in actual physical possession
                                                      of the firearm, ..., such an act is not an essential element of a violation of the
                                   5                  [former] section 12021(a) because a conviction of this offense also may be
                                                      based on a defendant’s constructive possession of a firearm. (See People v.
                                   6                  Sifuentes (2011) 195 Cal.App.4th 1410, 1417 [125 Cal.Rptr.3d 903]; People
                                                      v. Mejia (1999) 72 Cal.App.4th 1269, 1272 [85 Cal.Rptr.2d 690] [defendant
                                   7                  need not physically have the weapon on his person; constructive possession
                                                      of a firearm ‘is established by showing a knowing exercise of dominion and
                                   8                  control’ over it].) ... [¶] Thus, while the act of being armed with a
                                                      firearm—that is, having ready access to a firearm [citation]—necessarily
                                   9                  requires possession of the firearm, possession of a firearm does not
                                                      necessarily require that the possessor be armed with it.” (People v. White
                                  10                  (2014) 223 Cal.App.4th 512, 524.)
                                  11                  In sum, we conclude defendant’s “insufficiency of the evidence argument[s]
                                              simply ask us to reweigh the facts,” which “we cannot do.” (People v. Gutierrez
                                  12          (2009) 174 Cal.App.4th 515, 519, citing People v. Bolin (1998) 18 Cal.4th 297,
Northern District of California
 United States District Court




                                              331-333.) The cases cited by defendant do not compel a different conclusion on
                                  13          this record. [FN11]
                                  14                  FN11. Defendant also contends the “trial court wrongly denied” his section
                                                      1181.1 motion for acquittal based on insufficiency of evidence made at the
                                  15                  conclusion of the prosecution’s case-in-chief, and his later motion for a new
                                                      trial based on a claim there was insufficient evidence to support his
                                  16                  convictions. Having presented no separate substantive arguments
                                                      explaining why those rulings were in error, we need not and do not address
                                  17                  those rulings.
                                  18
                                       Pet. Exh. 1, at 6–10.
                                  19
                                              To start, the State Appellate Court applied the correct federal standard from Jackson v.
                                  20
                                       Virginia, 443 U.S. 307 (1979), reh’g denied, 444 U.S. 890 (1979), to analyze Petitioner’s
                                  21
                                       sufficiency of the evidence claim. See Pet. Exh. 1, at 7 (quoting People v. Rodriguez, 20 Cal.4th
                                  22
                                       1, 11 (1999) (applying Jackson)); see also 28 U.S.C. § 2254(d). The Jackson standard derives
                                  23
                                       from the Fourteenth Amendment’s Due Process Clause, which “protects the accused against
                                  24
                                       conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the
                                  25
                                       crime with which he is charged.” In re Winship, 397 U.S. 358, 364 (1970).
                                  26
                                              The State Appellate Court reasonably applied the correct legal standard to Petitioner’s
                                  27
                                       claim. See 28 U.S.C. § 2254(d); Williams, 529 U.S. at 413. The Supreme Court has emphasized
                                  28
                                                                                         10
                                   1   that claims contesting the sufficiency of the evidence “face a high bar in federal habeas

                                   2   proceedings.” Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam); see also id. at 655

                                   3   (finding that the appellate court “unduly impinged on the jury’s role as factfinder” when it

                                   4   engaged in “fine-grained factual parsing” to deem the evidence insufficient to support the

                                   5   conviction); see also Jackson, 443 U.S. at 319 (explaining that the standard “impinges upon ‘jury’

                                   6   discretion only to the extent necessary to guarantee the fundamental protection of due process of

                                   7   law”).

                                   8            A federal court reviewing collaterally a state court conviction does not determine whether

                                   9   it is satisfied that the evidence established guilt beyond a reasonable doubt. Payne v. Borg, 982

                                  10   F.2d 335, 338 (9th Cir. 1992). “The federal court determines only whether, after viewing the

                                  11   evidence in the light most favorable to the prosecution, any rational trier of fact could have found

                                  12   the essential elements of the crime beyond a reasonable doubt.” Payne, 982 F.2d at 338 (quoting
Northern District of California
 United States District Court




                                  13   Jackson, 443 U.S. at 319) (internal quotation marks omitted); see also Coleman, 566 U.S. at 656

                                  14   (explaining that, under Supreme Court standards, “the only question under Jackson is whether [the

                                  15   jury’s finding of guilt] was so insupportable as to fall below the threshold of bare rationality”).

                                  16   Hence, the “standard gives full play to the responsibility of the trier of fact fairly to resolve

                                  17   conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic

                                  18   facts to ultimate facts.” Jackson, 443 U.S. at 318–19. Only if no rational trier of fact could have

                                  19   found proof of guilt beyond a reasonable doubt, has there been a due process violation. Jackson,

                                  20   443 U.S. at 324. Furthermore, where a state court has issued a reasoned opinion for denying a

                                  21   petitioner’s sufficiency of the evidence claim, AEDPA requires the federal court to apply the

                                  22   standards of Jackson with an additional layer of deference by asking whether the state court’s

                                  23   application of Jackson and Winship was unreasonable. Juan v. Allen, 408 F.3d 1262, 1274-75 (9th

                                  24   Cir. 2005), cert. denied, 546 U.S. 1137 (2006).

                                  25            To assess a habeas petition, the Court looks to California state law to establish the

                                  26   elements of the crimes at issue and then turns to the federal question of whether the State

                                  27   Appellate Court was objectively unreasonable in its conclusion that sufficient evidence supported

                                  28   its decision. See Johnson v. Montgomery, 899 F.3d 1052, 1056 (9th Cir. Aug. 15, 2018); Jackson,
                                                                                          11
                                   1   443 U.S. at 324 n.16.

                                   2                    1. Voluntary Manslaughter
                                   3          Petitioner asserts that the Prosecution failed to satisfy beyond a reasonable doubt the intent

                                   4   element of voluntary manslaughter. See Pet. 21. In California, voluntary manslaughter is “the

                                   5   unlawful killing of a human being without malice, upon a sudden quarrel or heat of passion.” Cal.

                                   6   Pen. Code § 192. “A defendant commits voluntary manslaughter when a homicide that is

                                   7   committed with either intent to kill or with conscious disregard for life—and therefore would

                                   8   normally constitute murder—is nevertheless reduced or mitigated to manslaughter.” People v.

                                   9   Bryant, 56 Cal. 4th 959, 968 (2013). In application, voluntary manslaughter may be found where

                                  10   a defendant acts either in a sudden quarrel or heat of passion or with the actual but unreasonable

                                  11   belief that defense was necessary to protect against imminent danger to life or great bodily injury

                                  12   (i.e., imperfect self-defense). See People v. Blakeley, 23 Cal. 4th 82, 85 (2000) (killing with
Northern District of California
 United States District Court




                                  13   conscious disregard for life and the knowledge that the conduct is life-endangering); see also

                                  14   People v. Lasko, 23 Cal. 4th 101, 104 (2000) (killing in a sudden quarrel or heat of passion);

                                  15   People v. Humphrey, 13 Cal. 4th 1073, 1082 (1996) (“[F]or either perfect or imperfect self-

                                  16   defense, the fear must be of . . . imminent danger to life or great bodily injury.”) (internal citations

                                  17   and quotation marks omitted).

                                  18          It appears that Petitioner challenges the sufficiency of the evidence showing that he

                                  19   possessed the required intent for voluntary manslaughter because his actions were justified as a

                                  20   matter of law under a theory of perfect defense of self or others. See Pet. 21–24. After viewing

                                  21   the evidence in the light most favorable to the Prosecution, the Court finds the State Appellate

                                  22   Court’s rejection of this argument was not unreasonable. See Jackson, 443 U.S. at 324. Any

                                  23   rational trier of fact could have found that Petitioner acted unreasonably. See Payne, 982 F.2d at

                                  24   338. The State Appellate Court reviewed what the record showed: (1) Petitioner’s friend fought

                                  25   with the Victim’s friend; (2) the Victim drew a gun; (3) Petitioner bear-hugged the Victim; (4) the

                                  26   Victim shot Petitioner; (5) Petitioner wrested the gun away from the Victim; (6) the Victim ran;

                                  27   (7) Petitioner fired several shots; (8) the Victim collapsed; (9) Petitioner shot the Victim again;

                                  28   (10) Petitioner fled with the gun; and (11) officers found a second gun near the Victim’s
                                                                                          12
                                   1   waistband at the scene. See Pet. Exh. 1, at 7–8.

                                   2          The State Appellate Court explored the parties’ competing versions of the shooting and

                                   3   reasonably concluded, “[t]he problem with [Petitioner’s] argument is that it is based on his version

                                   4   of the incident, which was submitted to the jury and apparently disbelieved by them.” See Pet.

                                   5   Exh. 1, at 7 (internal citations and quotation marks omitted). As the State Appellate Court

                                   6   explained, “the jury could reasonably find that (1) during the initial struggle between defendant

                                   7   and the victim, the victim’s gun accidentally discharged, causing defendant to sustain a through-

                                   8   and-through gunshot wound in his leg; (2) once defendant disarmed the victim, the victim

                                   9   withdrew from the altercation by running away from defendant; (3) defendant did not know the

                                  10   victim was armed with a second gun; and (4) at no time did the victim reach for a second gun

                                  11   either while fleeing or after falling to the ground.” Pet. Exh. 1, at 7–8 (internal footnotes omitted).

                                  12   In such a scenario, a jury could reasonably conclude that neither Petitioner’s actions were
Northern District of California
 United States District Court




                                  13   reasonable nor was he in imminent danger. Indeed, Petitioner’s sufficiency of the evidence

                                  14   argument simply seeks to reweigh facts, which is the province of the jury. See Pet. Exh. 1, at 10.

                                  15   Thus, because the State Appellate Court’s rejection of this claim was not objectively unreasonable,

                                  16   Petitioner cannot obtain habeas relief as to the first claim for his voluntary manslaughter

                                  17   conviction. 28 U.S.C. § 2254(d)(1).

                                  18                    2. Possession of a Firearm by a Felon
                                  19          Petitioner further asserts that, because he acted in defense of self or others, the Prosecution

                                  20   failed to establish voluntary possession of a firearm by a felon beyond a reasonable doubt. Pet.

                                  21   23–24. In California, a convicted felon may not have in his or her possession, custody, or control

                                  22   a concealable firearm. People v. King, 22 Cal. 3d 12, 15 n.1 (1978) (citing Cal. Pen. Code

                                  23   § 12021(a)); see also Cal. Pen. Code § 29800.4 This law does not, however, prohibit convicted

                                  24   felons from using a concealable firearm in defense of self or others in emergency situations.

                                  25   People v. King, 22 Cal. 3d 12, 15 (1978). Instead, when a convicted felon “is in imminent peril of

                                  26   great bodily harm or reasonably believes himself or others to be in such danger, and without

                                  27
                                       4
                                  28    Effective January 1, 2012, Cal. Pen. Code § 29800(a) continues former Cal. Pen. Code
                                       § 12021(a) without substantive change.
                                                                                      13
                                   1   preconceived design on his part a firearm is made available to him, his temporary possession of

                                   2   that weapon for a period no longer than that in which the necessity or apparent necessity to use it

                                   3   in self-defense continues, does not violate [the law prohibiting possession of a firearm by a

                                   4   felon].” Id. at 24. That said, “the use of the firearm must be reasonable under the circumstances

                                   5   and may be resorted to only if no other alternative means of avoiding the danger are available. In

                                   6   the case of a felon defending himself alone, such alternatives may include retreat where other

                                   7   persons would not be required to do so.” Id.

                                   8          Petitioner argues that he took possession of the gun only for defensive purposes after he

                                   9   was shot and “left the gun on the floor of the car immediately after obtaining safety.” Pet. 24.

                                  10   After viewing the evidence in the light most favorable to the Prosecution, the Court again finds

                                  11   that the State Appellate Court’s rejection of this argument was not unreasonable. See Jackson,

                                  12   443 U.S. at 324. As explained above, any rational trier of fact could have found that Petitioner
Northern District of California
 United States District Court




                                  13   acted unreasonably in possessing the gun to shoot the Victim—both when the Victim began to run

                                  14   and when he lay on the ground. See Payne, 982 F.2d at 338 (“The federal court determines only

                                  15   whether, after viewing the evidence in the light most favorable to the prosecution, any rational

                                  16   trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”)

                                  17   (internal citation and quotation marks omitted).

                                  18          The Trial Court instructed the jury on the concept of temporary possession of a firearm by

                                  19   a felon when needed for self-defense or defense of the others, allowing the jury to consider the

                                  20   facts in light of Petitioner’s potential reasons for shooting. Pet. Exh. 1, at 9. The State Appellate

                                  21   Court reviewed all the facts and concluded that a jury could reasonably convict Petitioner. Pet.

                                  22   Exh. 1, at 9. For example, the jury could have reasonably found that Petitioner was safe to retreat

                                  23   once the Victim fell to the ground. Pet. Exh. 1, at 9. Or the jury could have found that Petitioner

                                  24   intended not to hand the gun over to authorities when he took it to the car. Pet. Exh. 1, at 9–10

                                  25   (citing People v. Martin, 25 Cal. 4th 1180, 1191 (2001) (“[R]ecognition of a ‘momentary

                                  26   possession’ defense serves the salutary purpose and sound public policy of encouraging disposal

                                  27   and discouraging retention of dangerous items such as . . . firearms.”). Hence, here too Petitioner

                                  28   essentially asks this Court to reweigh facts, which the Court will not do. See Pet. Exh. 1, at 7.
                                                                                          14
                                   1   Thus, because the State Appellate Court’s rejection of this claim was not objectively unreasonable,

                                   2   Petitioner cannot obtain habeas relief as to the second claim regarding Petitioner’s excuse for

                                   3   temporary possession of a firearm by a felon. 28 U.S.C. § 2254(d)(1).

                                   4           Based on the foregoing analysis, habeas relief is not available as to Claim 1 regarding the

                                   5   sufficiency of the evidence.

                                   6           B. Alleged Prosecutorial Misconduct for Failing to Disclose Evidence (Claims 2, 3, &
                                                  6)
                                   7
                                               There is no dispute that the Prosecution did not timely disclose that the three workers at the
                                   8
                                       taco truck sought U-Visa5 applications for assisting the Prosecution with Petitioner’s case. See
                                   9
                                       Pet. Exh. 1, at 11–19; Resp. 12. In connection with this delayed disclosure, Petitioner asserts three
                                  10
                                       claims: (1) the Prosecution’s delay in disclosure resulted in an unfair trial; (2) the Trial Court erred
                                  11
                                       in refusing to strike the witnesses’ testimony or dismiss the charges; and (3) the Trial Court’s
                                  12
Northern District of California




                                       admonishment and instruction were insufficient to cure the resulting harm.6 Pet. 24, 47–48, 52,
 United States District Court




                                  13
                                       61, 63. The State Appellate Court evaluated these claims together on direct appeal, rejecting all of
                                  14
                                       them:
                                  15
                                                      II. Prosecution’s Late Disclosure of Evidence in Alleged Violation of Brady
                                  16           v. Maryland (1963) 373 U.S. 83 (Brady) [FN12] and Section 1054
                                  17                  FN12. “ ‘Under Brady, the prosecution violates a defendant’s federal due
                                                      process rights when it suppresses evidence material to the defendant’s guilt
                                  18                  or punishment, regardless of the good faith belief of the prosecution.
                                                      (Brady, supra, 373 U.S. at p. 87.)’ ” (People v. Lewis (2015) 240
                                  19                  Cal.App.4th 257, 263 (Lewis); italics added.)
                                  20                  A. Relevant Facts
                                  21                   Prior to the preliminary hearing in September 2011, the assigned Deputy
                                               District Attorney (DDA) Brian Owens interviewed the three taco food truck
                                  22           workers, Eleazar, Jorge and Rivas (hereinafter also referred to as the three
                                               witnesses). DDA Owens knew the three witnesses “were here illegally,” but he did
                                  23           not discuss their immigration status with them. Each witness was subpoenaed to
                                               appear at the preliminary hearing. However, only Jorge testified at the preliminary
                                  24

                                  25   5
                                        “An I-918 Supplement B, U Nonimmigrant Status Certification, signed by an appropriate District
                                  26   Attorney, ‘is necessary for undocumented individuals, unlawfully in the United States, to obtain
                                       Temporary Resident status for themselves, their spouses, their children, and their siblings, by
                                  27   providing helpful testimony to the District Attorney.’” Pet. Exh. 1 at 11 n. 13.

                                  28
                                       6
                                        Petitioner also brings several ineffective counsel claims associated with the Prosecution’s alleged
                                       Brady violation. These claims are discussed below with the other ineffective counsel claims.
                                                                                        15
                                       hearing. After the preliminary hearing, the case was assigned for trial to DDA Mas
                                   1   Morimoto.
                                   2           After the preliminary hearing, in April 2012, DDA Owens received an
                                       email from the three witnesses’ immigration attorney requesting that DDA Owens
                                   3   sign the witnesses’ I-918 Supplement B, U Nonimmigrant Status Certifications
                                       (hereinafter referred to as the U-Visa applications). [FN13] The U-Visa
                                   4   applications were attached to the email. [FN14] Because DDA Owens was no
                                       longer assigned to the case, he sent the email and attachments to DDA Morimoto.
                                   5   Four months later, in August 2012, the witnesses’ immigration attorney contacted
                                       DDA Morimoto and inquired if the District Attorney’s office was “still open” to
                                   6   signing the U-Visa applications. DDA Morimoto responded that “nothing could be
                                       done” or “nothing would even be considered” until defendant’s trial was over. In
                                   7   September 2012, defendant moved in limine for disclosure of all Brady evidence
                                       not previously disclosed by the prosecution. The prosecution did not disclose the
                                   8   existence of the U-Visa applications at that time.
                                   9          FN13. An I-918 Supplement B, U Nonimmigrant Status Certification,
                                              signed by an appropriate District Attorney, “is necessary for undocumented
                                  10          individuals, unlawfully in the United States, to obtain Temporary Resident
                                              status for themselves, their spouses, their children, and their siblings, by
                                  11          providing helpful testimony to the District Attorney. [¶] There are four
                                              statutory eligibility requirements for obtaining U Nonimmigrant Status: [¶]
                                  12          The individual must have suffered substantial physical or mental abuse as a
Northern District of California
 United States District Court




                                              result of having been a victim of a qualifying criminal activity. [¶] The
                                  13          individual must have information concerning that criminal activity. [¶] The
                                              individual must have been helpful, is being helpful, or is likely to be helpful
                                  14          in the investigation or prosecution of the crime. [¶] The criminal activity
                                              violated U.S. laws.”
                                  15
                                              FN14. The U-Visa applications detailed the terms under which the three
                                  16          witnesses “intended to be helpful” to the District Attorney. According to
                                              specific terms set forth in the U-Visa applications, the three witnesses were
                                  17          required to willingly provide “eyewitness” testimony about the alleged
                                              offenses charged against defendant. The U-Visa applications also had
                                  18          attached separate evaluations of each witness prepared by a psychologist to
                                              establish the required element that the witnesses suffered substantial mental
                                  19          abuse as a consequence of witnessing the incident. The psychologist’s
                                              evaluations contained a narrative of each witness’s description of the
                                  20          incident.
                                  21           On October 1, 2012, the trial commenced with opening statements and the
                                       taking of testimony of Hawkins and Wilkins, with Wilkins completing his
                                  22   testimony on the morning of October 2, 2012. DDA Morimoto then called Eleazar
                                       as a witness. Just before he took the stand, Eleazar “mentioned something about
                                  23   the visa” to the prosecutor. The witness’s comment prompted DDA Morimoto to
                                       ask defense counsel whether she was aware of the three witnesses’ immigration
                                  24   statuses and that they had retained counsel. According to defense counsel, DDA
                                       Morimoto “made a vague, offhand oral comment ... that the [three] witnesses had
                                  25   retained an attorney, and wanted the District Attorney to sign an affidavit saying
                                       they were cooperative witnesses for immigration purposes.” DDA Morimoto did
                                  26   not then disclose the nature of the affidavit he referred to, the content of discussions
                                       between the three witnesses and members of the District Attorney’s office, the
                                  27   existence of the completed U-Visa applications and attached declarations, or that
                                       the district attorney’s office was then in actual possession of the U-Visa
                                  28   applications. However, defense counsel’s response to DDA Morimoto’s comment
                                                                                 16
                                       suggested that defense counsel was not aware of the existence of the U-Visa
                                   1   applications. The trial then proceeded with the direct and cross-examination of
                                       Eleazar, Jorge, and Rivas, respectively. [FN15]
                                   2
                                              FN15. During their testimony, Eleazar, Jorge, and Rivas, described the
                                   3          conduct of the men and women they saw in the parking lot by their skin
                                              color, height, and age range. Neither Eleazar nor Jorge made in-court
                                   4          identifications of any of the men or women they saw in the parking lot on
                                              the day of the shooting. Rivas described defendant as looking like the
                                   5          “shorter man,” who he had previously described as approximately 32 years
                                              old, with a fuller build. For the sake of clarity, and as necessary, when
                                   6          recounting the testimony of Eleazar, Jorge, and Rivas, we shall refer to the
                                              actions of defendant, the victim, Thompkins, and Hawkins, by appellation
                                   7          or name, based on the undisputed testimony of other percipient witnesses.
                                   8           Eleazar testified he had been working inside the taco food truck, when
                                       Rivas indicated there were people arguing outside and someone had taken out a
                                   9   firearm. Eleazar did not look outside, but crouched down on the floor of the truck.
                                       As he was calling 911 [FN16] to report the incident, Eleazar heard the first
                                  10   gunshot. Eleazar remained on the floor of the truck and heard five or six more
                                       gunshots. He estimated that approximately one minute after the final gunshot, he
                                  11   got up, looked outside, and saw defendant and Thompkins get into a car and leave
                                       the parking lot.
                                  12
Northern District of California
 United States District Court




                                              FN16. The tape-recorded 911 call was played for the jury.
                                  13
                                               Jorge testified he had also been working inside the taco food truck, when he
                                  14   heard Rivas say there were people “fighting” in the parking lot. Jorge looked
                                       outside and saw Thompkins hit the victim in the face. The victim reacted by
                                  15   pulling out a gun from his waistband. [FN17] Jorge then saw defendant put the
                                       victim in a bear hug. The victim’s arms were extended downward and trapped
                                  16   within defendant’s arms. While defendant held the victim in a bear hug,
                                       Thompkins hit the victim in the face several times. Jorge heard a gunshot, and he
                                  17   ducked down and did not see what happened next. When Jorge got up he looked
                                       outside and saw the victim running towards the driveway of the parking lot. The
                                  18   victim no longer had a gun. As the victim ran through the parking lot, Jorge saw
                                       defendant, with a gun, and heard three or four gunshots. Jorge could not tell in
                                  19   which direction defendant was shooting. Jorge again ducked down to the floor of
                                       the truck. When he again got up and looked outside, the victim was already on the
                                  20   ground. Jorge could not tell if the victim was moving or not. He did not remember
                                       if anyone else was near the victim other than defendant. Jorge testified he heard
                                  21   and saw another gunshot fired by defendant. When defendant fired the gun he was
                                       standing approximately several feet from the victim. Jorge could see that defendant
                                  22   was aiming the gun when he fired the last gunshot, but Jorge could not see at what
                                       part of the prone victim the defendant was aiming the gun. After listening to the
                                  23   tape-recorded 911 call in court, Jorge testified that he remembered hearing the first
                                       gunshot (when defendant and the victim were struggling for the firearm), a second
                                  24   gunshot, then five more gunshots as the victim ran through the parking lot,
                                       followed by a final gunshot as the victim lay prone on the ground. After the final
                                  25   gunshot defendant and Thompkins ran to the car and left the parking lot.
                                  26          FN17. After reviewing his statement to the police, Jorge confirmed that he
                                              had told the police that Thompkins had punched one of the men, but not the
                                  27          victim, and that the victim then removed a gun from his waistband.
                                  28          Rivas testified that he observed the altercation between Thompkins and
                                                                                17
                                       Hawkins. During that altercation, the victim pulled out a gun from his waistband.
                                   1   Defendant ran over and put his arms around the victim so he could not fire the gun.
                                       While defendant and the victim were struggling, Thompkins came over and hit the
                                   2   victim in the face. Rivas heard a gunshot, but he did not see the gun at that time.
                                       Once he heard the gunshot, Rivas threw himself down on the floor of the truck.
                                   3   While on the floor, Rivas heard two more gunshots “in a row,” and then a few
                                       seconds later, he “heard” three or four gunshots. After reviewing his transcribed
                                   4   statement given to the police, Rivas testified in court that he had told the police
                                       what Jorge said to Rivas concerning Jorge’s observations of the incident.
                                   5   According to Rivas, Jorge said the “guys had taken the gun away from [the victim],
                                       and with the same gun, they had killed” the victim; “they followed [the victim] to
                                   6   finish him off.”
                                   7           Neither the prosecution nor the defense questioned Eleazar or Jorge about
                                       their immigration status. Defense counsel briefly questioned Rivas about his
                                   8   immigration status. Rivas confirmed that he needed a signed affidavit indicating he
                                       was a cooperative witness for the prosecution, but as of that date no one from the
                                   9   District Attorney’s office had signed the affidavit. Eleazar and Rivas were released
                                       without being subject to recall, and Jorge was released subject to recall.
                                  10
                                               The following day (October 4, 2012), outside the presence of the jury, DDA
                                  11   Morimoto informed the court of the existence of the U-Visa applications, and that
                                       the prosecution had not disclosed this evidence to the defense. The U-Visa
                                  12   applications were provided to the court, for examination, at an ex parte in camera
Northern District of California
 United States District Court




                                       hearing. After review, the court found some portions of the U-Visa applications
                                  13   were discoverable and ordered the prosecution to immediately disclose the material
                                       to defense counsel. [FN18]
                                  14
                                              FN18. The clerk’s transcript in the record on appeal includes those portions
                                  15          of the U-Visa applications released to defense counsel, including portions of
                                              the psychologist’s evaluations that include the three witnesses’ narrative
                                  16          descriptions of the incident and the effect of the incident on each witness’s
                                              mental health including that each witness was suffering symptoms
                                  17          characteristic of post-traumatic stress disorder as well as other
                                              psychological symptoms of depression (Rivas), and insomnia, anxiety
                                  18          episodes, and dysthymic disorder (form of depression) (Eleazar and Jorge).
                                              The court refused to disclose those portions of the U-Visa applications
                                  19          concerning privileged medical and psychological information. At
                                              defendant’s request, we granted his motion to augment the record “to
                                  20          include a supplemental [sealed] clerk’s transcript consisting of the
                                              documents placed under seal by the trial court on October 4, 2012,
                                  21          identified as “U-Visa applications prepared for witnesses [Rivas, Jorge, and
                                              Eleazar].” However, we denied defendant’s motion to unseal the
                                  22          supplemental clerk’s transcript finding that “the right to appellate review is
                                              limited to a determination as to whether the [trial] court’s ruling was
                                  23          correct. This court may make its determination by reviewing the materials
                                              sealed by the trial court.” In his briefs on direct appeal, defendant asks this
                                  24          court to review in camera the sealed portions of the U-Visa applications and
                                              to order full disclosure of the U-Visa applications. He argues the
                                  25          information contained in the U-Visa applications should not be treated as
                                              privileged information, and, the information is material to his defense and
                                  26          relevant to the witnesses’ memories of the incident. We have reviewed the
                                              sealed records submitted to this court and conclude there is no discoverable
                                  27          information that is material to defendant’s defense or relevant to the
                                              witnesses’ memories of the incident. Accordingly, we deny his request to
                                  28          order full disclosure of the U-Visa applications.
                                                                                18
                                                Trial resumed on October 9, 2012. After the jury was excused for the day,
                                   1   defendant moved to dismiss or strike the testimony of the three witnesses based on
                                       the prosecution’s failure to disclose the U-Visa applications. The prosecutor
                                   2   opposed the motion. The court conducted an evidentiary hearing in which three
                                       witnesses from the District Attorney’s office, DDA Brian Owens, District Attorney
                                   3   (DA) Investigator Gustavo Galindo, and DA Inspector Patrick Johnson, testified
                                       regarding two issues: (1) the prosecution’s failure to disclose the U-Visa
                                   4   applications with regard to any potential immigration benefits that might accrue to
                                       the witnesses for giving helpful eyewitness testimony; and (2) the prosecution’s
                                   5   failure to disclose the attachment to each U-Visa application, namely, a
                                       psychologist’s report, dated April 2012, for each witness, which contained each
                                   6   witness’ narrative description of the incident. Defense counsel also apprised the
                                       court of her discussion with the witnesses’ immigration attorney.
                                   7
                                               Following the hearing and argument by counsel, the court ruled on
                                   8   defendant’s motion to dismiss or strike the testimony of the three witnesses in the
                                       following manner. The court first determined that although the prosecution had
                                   9   made no promises to the three witnesses, the information in the U-Visa applications
                                       was “material and could be relevant for purposes of impeachment.” Regarding the
                                  10   prosecution’s failure to disclose the psychologist’s reports attached to the U-Visa
                                       applications, the court found that because Eleazar and Rivas had not testified at the
                                  11   preliminary hearing, an informed decision could not have been made as to the
                                       disclosure of those reports until those witnesses testified at trial. However, the
                                  12   court found that because Jorge had testified at the preliminary hearing, the
Northern District of California




                                       prosecution should have placed under seal his psychologist’s report and requested
 United States District Court




                                  13   an in-camera hearing prior to the witness’s trial testimony. Nonetheless, the court
                                       did not find sufficient grounds at that time to dismiss the charges against defendant.
                                  14   The court indicated the trial would proceed, with the proviso that the court would
                                       entertain a mistrial motion in the event that the witnesses testified in such a way as
                                  15   to give cause for the court to believe there had been “a direct violation of the
                                       Constitution.” Regarding the issue of sanctions for the prosecution’s late
                                  16   disclosure of the U-Visa applications, the court asked the parties to craft a
                                       stipulation to be read to the jury concerning the prosecution’s late disclosure and
                                  17   special jury instruction to be given at the conclusion of the trial. The court also
                                       directed the prosecution to make each witness available for further examination
                                  18   subject to having the testimony of Eleazar and Rivas stricken if they became
                                       unavailable; the court did not make a similar ruling as to Jorge. Following this
                                  19   ruling, the court asked defense counsel if there was a need for a continuance based
                                       on the new disclosures or the information counsel received in court that day.
                                  20   Defense counsel replied she was not seeking a continuance. Instead, she asked the
                                       court to order the prosecutor to make the three witnesses available the next morning
                                  21   for further questioning. The court granted the request, but gave the prosecutor an
                                       additional day until Thursday, October 11, to produce the three witnesses.
                                  22
                                               On Thursday, October 11, before the recall of Rivas as a witness, the court
                                  23   read a stipulation to the jury, advising them, in pertinent part, regarding the
                                       prosecution’s late disclosure of the U-Visa applications, which had been in the
                                  24   prosecution’s possession since April 17, 2012. The court described the U-Visa
                                       applications, noting that each application included a psychologist’s evaluation of
                                  25   the witness. The court further explained that “[a]lthough the People’s failure to
                                       timely disclose evidence was without legal justification, the court has, under the
                                  26   law, permitted the production of this evidence after the court was informed of the
                                       existence of the applications and attached [psychologist’s] reports by the People on
                                  27   October 4th 2012.” The jury was informed the prosecution had disclosed portions
                                       of the U-Visa applications to the defense, and “[t]he defense is now entitled to
                                  28   additional cross-examination of all three witnesses.”
                                                                                19
                                               Defense counsel then recalled Rivas as a witness. Rivas, when questioned
                                   1   about his immigration status, confirmed that he, Jorge, and Eleazar, together, had
                                       hired an immigration attorney after the incident. Rivas filled out a “form” to obtain
                                   2   legal status, which was important to him because he had children here and his
                                       brother had asked him to look into the matter. Rivas was not aware of any
                                   3   promises made by the prosecution regarding the U-Visa application. At the
                                       conclusion of Rivas’ testimony, defense counsel declined the court’s invitation to
                                   4   call any other witnesses for further cross-examination. At the end of the trial
                                       session on October 11, outside the jury’s presence, the prosecutor put on the record
                                   5   his compliance with the court’s order to produce Jorge and Eleazar. Specifically,
                                       the prosecutor informed the court that “Jorge Estrada and Eleazar Estrada were
                                   6   both here this morning as well as this afternoon and available to be recalled as
                                       witnesses by the defense.” Defense counsel confirmed that the witnesses had been
                                   7   made available for further cross-examination, but she had informed the prosecution
                                       that the defense would not be calling Jorge and Eleazar as witnesses.
                                   8
                                               During the ensuing jury instruction conference, the court discussed with
                                   9   counsel a special instruction regarding the prosecution’s late disclosure using some
                                       language in CALJIC No. 2.28. In pertinent part, the prosecutor argued that because
                                  10   the disclosed portions of the U-Visa applications were not offered into evidence,
                                       any characterization of the witnesses’ statements in those applications as being
                                  11   “material ... relevant [or] exculpatory,” was inappropriate. Conversely, defense
                                       counsel argued the jury should be advised as to (a) the “materiality,” “relevancy,”
                                  12   and “exculpatory nature” of the evidence that was concealed by the prosecution,
Northern District of California




                                       and (b) the prosecution’s failure to disclose, even if the defense chose not to use the
 United States District Court




                                  13   disclosed information or re-examine the witnesses on the subject in light of their
                                       previous lengthy testimony. Over defense counsel’s objection, the court eliminated
                                  14   any reference in the special jury instruction to the prosecution’s conduct as being a
                                       “concealment” of the U-Visa applications, opting to refer to the prosecution’s
                                  15   conduct as a late disclosure of evidence. Defense counsel lodged no other
                                       objection to any other modifications made by the court to the special jury
                                  16   instruction. Thereafter, as part of its closing instructions, the court again advised
                                       the jurors of the prosecution’s failure to timely disclose the U-Visa applications, in
                                  17   which the witnesses purported to be willing to provide eyewitness testimony for the
                                       prosecution; that the U-Visa applications contained “evidence regarding the
                                  18   credibility of the witnesses and expectations of profound benefit in exchange for
                                       ‘helpful’ testimony from all three individuals;” that “[t]he weight and significance
                                  19   of the delayed disclosure are matters for your consideration;” and that the jury
                                       “should consider whether the untimely disclosed evidence pertains to a fact of
                                  20   importance, something trivial or subject matters already established by other
                                       credible evidence.”
                                  21
                                                During his initial closing remarks, the trial prosecutor made no mention of
                                  22   the testimony of Jorge and Eleazar, and asked the jury to consider that aspect of
                                       Rivas’ testimony concerning his observations before the victim first pulled out a
                                  23   gun from his waistband. In response, defense counsel made an extensive argument
                                       regarding the testimony of Jorge and Rivas, pointing to inconsistencies and noting
                                  24   each witness may have been influenced by their need to provide helpful eyewitness
                                       testimony to secure legal status. In rebuttal, without objection, the prosecutor
                                  25   argued, in pertinent part, that there was no evidence that the three witnesses had
                                       “shaped their testimony” to be helpful to the prosecution, the three witnesses were
                                  26   not able to identify defendant in court, there was no evidence the prosecution had
                                       made any promises to the three witnesses, and the defense had not recalled two of
                                  27   the witnesses to discuss their immigration status. The prosecutor also described in
                                       detail how most, if not all, of the testimony given by Jorge and Rivas was
                                  28   consistent with the testimony of other prosecution witnesses and/or the physical
                                                                                 20
                                       evidence.
                                   1
                                              B. Analysis
                                   2
                                             Defendant argues he is entitled to a new trial because the prosecution
                                   3   committed a Brady violation by intentionally suppressing the U-Visa applications.
                                       We disagree.
                                   4
                                               “There are three elements to a Brady violation: (1) the state withholds
                                   5   evidence, either willfully or inadvertently, (2) the evidence at issue is favorable to
                                       the defendant, either because it is exculpatory or impeaching, and (3) the evidence
                                   6   is material. [Citation.]” (Lewis, supra, 240 Cal.App.4th at p. 263, citing to Strickler
                                       v. Greene (1999) 527 U.S. 263, 281-282.) In evaluating the effect of a Brady
                                   7   violation, “the question is not whether the defendant would more likely than not
                                       have received a different verdict with the evidence, but whether in its absence he
                                   8   received a fair trial, understood as a trial resulting in a verdict worthy of
                                       confidence. A ‘reasonable probability’ of a different result is accordingly shown
                                   9   when the government’s evidentiary suppression ‘undermines confidence in the
                                       outcome of the trial.’ [Citation.]” (Kyles v. Whitley (1995) 514 U.S. 419, 434
                                  10   (Kyles).)
                                  11            After independently reviewing both the unsealed and sealed portions of the
                                       U-Visa applications of Rivas, Jorge, and Eleazar, we conclude there is no reason to
                                  12   order a new trial based on a Brady violation because the late disclosure of the U-
Northern District of California




                                       Visa applications does not undermine “our confidence in the verdict.” (Lewis,
 United States District Court




                                  13   supra, 240 Cal.App.4th at p. 263.) As noted previously, there was no material
                                       dispute as to the events that occurred before defendant disarmed the victim: the
                                  14   victim drew a loaded gun in response to a fistfight between Thompkins and
                                       Hawkins, defendant held the victim in a bear hug to prevent the victim’s use of the
                                  15   gun, and during the struggle for the gun, defendant was shot in the leg, but he was
                                       ultimately able to disarm the victim. The dispositive issue at trial was whether
                                  16   defendant acted in self-defense or defense of others when he fired the gun at the
                                       victim. This theory, in turn, was based on the reasonableness of defendant’s belief
                                  17   that the victim was reaching for a second gun as he ran away from defendant and
                                       after he fell to the ground. “The most persuasive evidence that [defendant] felt
                                  18   compelled to shoot [the victim] in self-defense [and defense of others] necessarily
                                       came from [defendant].” (Reis-Campos v. Biter (9th Cir. 2016) 832 F.3d 968 [2016
                                  19   U.S. App. Lexis 14519, *18, 2016 WL 4174770].) Except for defendant, no other
                                       witness testified that after being disarmed the victim reached for his waistband.
                                  20   Additionally, no witness, including defendant, testified that after being disarmed
                                       the victim actually possessed a second gun. Moreover, the U-Visa applications do
                                  21   not provide support or otherwise corroborate defendant’s claim that he fired the
                                       gun at the victim because he reasonably believed the victim was reaching for a
                                  22   second gun in his waistband. [FN19] Thus, we are confident the verdicts would
                                       not have changed had the jury learned of the disclosed information in the U-Visa
                                  23   applications, i.e., the witnesses’ narratives of the incident or that the witnesses
                                       suffered from certain psychological symptoms as a consequence of the incident.
                                  24   [FN20] (Kyles, supra, 514 U.S. at p. 434.)
                                  25          FN19. In Rivas ‘s U-Visa application, it was reported that Rivas believed
                                              he saw the victim fire his handgun once and hit defendant before the victim
                                  26          was disarmed, that defendant took the gun from the victim, and defendant,
                                              using the victim’s gun, shot the victim and then fired a second shot at close
                                  27          range, hitting the victim while he was lying on the ground. And, in
                                              Eleazar’s U-Visa application, it was reported that Eleazar had seen two men
                                  28          attempt to disarm the victim, causing Eleazar to duck down, and while he
                                                                                 21
                                              took cover, he heard gunshots, and later, he got up and saw the victim lying
                                   1          dead.
                                   2          In Jorge’s U-Visa application, it was reported that Jorge saw a fight
                                              between a group of teenagers and “two couples....” “One of the teenagers
                                   3          pulled out a handgun and one of the men in the second group began
                                              struggling with him to disarm him. The rest of the teenagers ran away, but
                                   4          the other man in the second group soon joined the struggle for the handgun.
                                              [¶] [Jorge] then heard a shot, he and his two co-workers ducked. When he
                                   5          raised his head again, he noticed that one of the men was now in possession
                                              of the handgun. A second shot was fired and [Jorge] saw the teenager trying
                                   6          to get up, but he was shot again.” Contrary to defendant’s contention,
                                              Jorge’s reported narrative does not corroborate defendant’s testimony that
                                   7          the victim looked like he was reaching for a second gun, nor is the narrative
                                              otherwise “material” as it does not “ ‘tend in reason to prove that
                                   8          [defendant’s] fear was reasonable’ ” at the time he fired the gun while the
                                              victim was prone on the ground.
                                   9
                                              FN20. The cases cited by defendant are factually inapposite and do not
                                  10          otherwise support reversal on this ground. (See, e.g., Giglio v. United
                                              States (1972) 405 U.S 150, 154 [new trial ordered where government failed
                                  11          to disclose evidence of any understanding or agreement as to a future
                                              prosecution of the defendant’s coconspirator, where the Government’s case
                                  12          depended almost entirely on the witness’s testimony, and without it there
Northern District of California
 United States District Court




                                              could have been no indictment and no evidence to carry the case to the
                                  13          jury]; Comstock v. Humphries (9th Cir. 2015) 786 F.3d 701, 706 [Brady
                                              violation found where evidence impeaching victim’s trial testimony was not
                                  14          disclosed until after trial]; Amado v. Gonzalez (9th Cir. 2014) 758 F.3d
                                              1119, 1127 [Brady violation found where evidence impeaching testimony
                                  15          of key prosecution witness was not disclosed during the trial]; Silva v.
                                              Woodford (9th Cir. 2002) 279 F.3d 825, 828 [court granted evidentiary
                                  16          hearing into defendant’s Brady claim that the prosecution failed to disclose
                                              an agreement that the state’s key witness not be psychiatrically examined
                                  17          until after the trial].)
                                  18           We also see no merit to defendant’s argument that, under section 1054, the
                                       trial court should have granted his motion to dismiss the charges or strike in its
                                  19   entirety the testimony of Rivas, Jorge, and Eleazar. [FN21] “Where there has been
                                       a failure of discovery the normal remedy is not dismissal or suppression of
                                  20   evidence, but a continuance to enable the defense to meet the new evidence.
                                       [Citations.]” (In re Jessie L. (1982) 131 Cal.App.3d 202, 210, citing to People v.
                                  21   Reyes (1974) 12 Cal.3d 486, 501-502, and People v. McGowan (1980) 105
                                       Cal.App.3d 997, 1002; see § 1054.5, subds. (b), (c); People v. Superior Court
                                  22   (Mitchell) (2010) 184 Cal.App.4th 451, 459 [trial court may exclude witnesses’
                                       testimony as late discovery sanction “ ‘only if all other sanctions have been
                                  23   exhausted’ ”].) Here, as indicated above, defendant received the pertinent portions
                                       of the U-Visa applications, the trial court offered a continuance to the defense, and,
                                  24   contrary to defendant’s contention, the three witnesses were made available and
                                       defense counsel had the opportunity to recall them for further questioning. We
                                  25   therefore see no basis for reversal on this ground. [FN22]
                                  26          FN21. Section 1054.5 provides, in pertinent part: “(b) ... Upon a showing
                                              that a party has not complied with Section 1054.1 or 1054.3 and upon a
                                  27          showing that the moving party complied with the informal discovery
                                              procedure provided in this subdivision, a court may make any order
                                  28          necessary to enforce the provisions of this chapter, including, but not
                                                                                22
                                              limited to, immediate disclosure, contempt proceedings, delaying or
                                   1          prohibiting the testimony of a witness or the presentation of real evidence,
                                              continuance of the matter, or any other lawful order. Further, the court may
                                   2          advise the jury of any failure or refusal to disclose and of any untimely
                                              disclosure. [¶] (c) The court may prohibit the testimony of a witness
                                   3          pursuant to subdivision (b) only if all other sanctions have been exhausted.
                                              The court shall not dismiss a charge pursuant to subdivision (b) unless
                                   4          required to do so by the Constitution of the United States.”
                                   5          FN22. Defendant complains, on his direct appeal and in his petition for writ
                                              of habeas corpus, that his trial counsel was ineffective for failing to request
                                   6          a continuance, failing to question Rivas about the narrative of the incident
                                              reported in his U-Visa application, failing to renew the motion to strike the
                                   7          testimony of Eleazar and Jorge when those witnesses were unavailable to
                                              testify, and, assuming Eleazar and Jorge were available to testify, failing to
                                   8          recall them as witnesses because their testimony “would have been material,
                                              necessary and admissible,” and failing to introduce all material evidence
                                   9          contained in the U-Visa applications concerning “ the witnesses’
                                              immigration status, PTSD, and recollection of the shooting.” However,
                                  10          defendant has failed to demonstrate that either a continuance, or the
                                              exculpatory or impeachment evidence that counsel could have revealed by
                                  11          the admission of the redacted U-Visa applications and further questioning
                                              of the witnesses, “would have produced a more favorable result at trial.”
                                  12          (People v. Cox (1991) 53 Cal.3d 618, 662, disapproved in part on another
Northern District of California
 United States District Court




                                              ground in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22 (Doolin).)
                                  13          (See Strickland v. Washington (1984) 466 U.S. 668, 697 (Strickland) [claim
                                              of ineffective assistance of counsel may be resolved solely by “examining
                                  14          the prejudice suffered by the defendant as a result of the alleged
                                              deficiencies”].)
                                  15
                                               Defendant also challenges the jury admonition (stipulation read to the jury
                                  16   before the recall of Rivas as a witness) and the special jury instruction regarding the
                                       prosecution’s late disclosure of the U-Visa applications. He contends the jury was
                                  17   not provided with sufficient guidance to evaluate the significance of the late
                                       disclosure or otherwise make adverse findings regarding the late disclosure if the
                                  18   jury found the disclosed evidence was material. However, the record shows both
                                       defense counsel and the prosecutor proposed jury admonitions and special jury
                                  19   instructions addressing the issue, and the trial court worked with both counsel when
                                       modifying the special jury instruction. Consequently, defendant has forfeited any
                                  20   claim the jury admonition and the special jury instruction were incomplete on the
                                       grounds he now asserts on appeal. (See People v. Cleveland (2004) 32 Cal.4th 704,
                                  21   750 (Cleveland) [“ ‘[a] party may not argue on appeal that an instruction correct in
                                       law was too general or incomplete, and thus needed clarification, without first
                                  22   requesting such clarification at trial’ ”].) Even if the jury admonition and the
                                       special jury instruction suffer from the deficiencies as outlined by defendant, he has
                                  23   failed to demonstrate prejudice. As we have noted, the testimony of Rivas, Jorge,
                                       and Eleazar, was not outcome-determinative. Consequently, on this record, we
                                  24   conclude any error in the jury admonition and the special jury instruction regarding
                                       the prosecution’s late disclosure of the U-Visa applications was harmless applying
                                  25   any standard of review. (Chapman v. California (1967) 386 U.S. 18, 24
                                       (Chapman); People v. Watson (1956) 46 Cal.2d 818, 836 (Watson).) [FN23]
                                  26
                                              FN23. Because we find no prejudicial error in the jury admonition and
                                  27          special jury instruction, we reject defendant’s contention, made on direct
                                              appeal and in his petition for writ of habeas corpus, that his trial counsel
                                  28          was ineffective for failing to adequately object to the jury admonition and
                                                                                 23
                                                        special jury instruction, inviting the court to submit a deficient special jury
                                   1                    instruction, and failing to object on the ground that the special jury
                                                        instruction violated defendant’s constitutional rights to due process, a fair
                                   2                    trial and equal protection under Article I of the California Constitution and
                                                        the Fifth, Sixth and Fourteenth Amendments to the United States
                                   3                    Constitution. (See Strickland, supra, 466 U.S. at p. 697 [claim of
                                                        ineffective assistance of counsel may be resolved solely by “examining the
                                   4                    prejudice suffered by the defendant as a result of the alleged deficiencies”]).
                                   5   Pet. Exh. 1, at 11–23. This Court discusses the State Appellate Court’s reasoned opinion below

                                   6   and finds that the State Appellate Court applied the correct precedent and did not unreasonably

                                   7   evaluate the facts. Accordingly, Petitioner cannot obtain habeas relief on Claims 2, 3, or 6.

                                   8                      1. Brady Violation (Claim 2)
                                   9             Petitioner asserts that the Prosecution failed to timely disclose evidence of the U-Visa

                                  10   applications in bad faith (Pet. 32) and that it is reasonably probable those actions affected the

                                  11   outcome at trial (Pet. 35). As described above, the State Appellate Court rejected this claim on

                                  12   direct appeal because it found, after independently reviewing the U-Visa applications, that their
Northern District of California
 United States District Court




                                  13   late disclosure did not undermine confidence in the verdict. Pet. Exh. 1, at 19. This Court finds

                                  14   that the State Appellate Court was not unreasonable in arriving at its conclusion.

                                  15             To start, the State Appellate Court applied the correct Supreme Court precedent set forth in

                                  16   Brady v. Maryland, 373 U.S. 83 (1963), and its progeny. See Pet. Exh. 1, at 19. Under Brady,

                                  17   “the suppression by the prosecution of evidence favorable to an accused upon request violates due

                                  18   process where the evidence is material either to guilt or to punishment, irrespective of the good

                                  19   faith or bad faith of the prosecution.” 373 U.S. at 87. The prosecution must disclose such

                                  20   evidence even where the accused fails to request it. United States v. Agurs, 427 U.S. 97, 110

                                  21   (1976).

                                  22             In the context of an alleged Brady violation, “material” evidence is tantamount to

                                  23   “prejudicial,” meaning “the nondisclosure was so serious that there is a reasonable probability that

                                  24   the suppressed evidence would have produced a different verdict.” Strickler v. Greene, 527 U.S.

                                  25   263, 281 (1999); see also United States v Kohring, 637 F.3d 895, 902 n.1 (9th Cir. 2011). A

                                  26   “reasonable probability” does not mean “more likely than not,” but rather “that the likelihood of a

                                  27   different result is great enough to ‘undermine confidence in the outcome of trial.’” Smith v. Cain,

                                  28   565 U.S. 73, 75–76 (2012) (quoting Kyles v. Whitley, 514 U.S. 419, 434 (1995)). For this reason,
                                                                                          24
                                   1   “evidence impeaching an eyewitness may not be material if the State’s other evidence is strong

                                   2   enough to sustain confidence in the verdict.” Smith v. Cain, 565 U.S. 73, 76 (2012).

                                   3          In sum, there are three elements to a Brady violation: (1) “the evidence at issue must be

                                   4   favorable to the accused, either because it is exculpatory, or because it is impeaching;” (2) “that

                                   5   evidence must have been suppressed by the State, either willfully or inadvertently”; and (3)

                                   6   “prejudice must have ensued.”7 Strickler 527 U.S. at 281–82; see also United States v. Bagley,

                                   7   473 U.S. 667, 676 (1985).

                                   8          Here, the State Appellate Court was not unreasonable in finding that the late disclosure of

                                   9   the U-Visa applications did not prejudice the outcome.8 See Pet. Exh. 1, at 19; see also Kyles, 514

                                  10   U.S. at 434; Strickler 527 U.S. at 281–82. The State Appellate Court concluded that “there was no

                                  11   material dispute as to the events that occurred before defendant disarmed the victim” and thus, the

                                  12   dispositive issue at trial was whether Petitioner acted in defense of self or others when he shot the
Northern District of California
 United States District Court




                                  13   Victim. Pet. Exh. 1, at 20. This defense primarily turned on whether Petitioner’s actions were

                                  14   reasonable, which largely depended on whether the evidence showed he reasonably believed the

                                  15   Victim was reaching for a second gun in his waistband. See Pet. Exh. 1, at 20.

                                  16          Petitioner asserts that statements on the U-Visa applications could have established that

                                  17   Thompkins was not the first aggressor. Pet. 35. But whether Petitioner’s then-friend was the first

                                  18   aggressor did not pertain to whether the Victim was reaching for a second gun because other than

                                  19   Petitioner, no witness provided testimony to support this defense. See Pet. Exh. 1, at 20. The

                                  20   State Appellate Court independently reviewed both the unsealed and sealed portions of the U-Visa

                                  21   applications of Rivas, Jorge, and Eleazar, and concluded that they contained no discoverable

                                  22   information that was material to Petitioner’s defense or relevant to the witnesses’ memories of the

                                  23
                                       7
                                  24     Habeas relief is typically granted under the Brecht analysis, where alleged constitutional errors
                                       “had a substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v.
                                  25   Abrahamson, 507 U.S. 619, 637 (1993) (internal quotation marks omitted). That said, certain
                                       claims, such as an alleged Brady violation, are subject to their own harmless error standards,
                                  26   rendering the Brecht analysis unnecessary. Jackson v. Brown, 513 F.3d 1057, 1070 (9th Cir.
                                       2008); Kyles, 514 U.S. at 435.
                                  27   8
                                         Because this Court finds that the State Appellate Court was not unreasonable in concluding that
                                  28   the Prosecution’s delayed disclosure did not prejudice the outcome, it does not evaluate the first
                                       and second prong of the Brady violation test. See Strickler, 527 U.S. at 281–82.
                                                                                        25
                                   1   incident. Pet. Exh. 1, at 15, n. 18. Moreover, as the State Appellate Court noted, there was no

                                   2   material dispute at trial as to the events that occurred before Petitioner disarmed the victim –

                                   3   instead, the dispositive issue at trial was whether petitioner acted in self-defense or defense of

                                   4   others when he fired the gun at the victim (based on the reasonableness of Petitioner’s belief that

                                   5   the victim was reaching for a second gun as he ran away and after he fell to the ground). Pet. Exh.

                                   6   1, at 19-20.

                                   7           Petitioner further asserts that Jorge states in his U-Visa application that the victim “was

                                   8   moving when he was shot” by Petitioner – and argues that this statement “established that

                                   9   petitioner shot [the Victim] in self-defense.” Pet. At 35. The State Appellate Court explained:

                                  10                   In Jorge’s U-Visa application, it was reported that Jorge saw a fight
                                                       between a group of teenagers and “two couples . . . .” “One of the
                                  11                   teenagers pulled out a handgun and one of the men in the second
                                                       group began struggling with him to disarm him. The rest of the
                                  12                   teenagers ran away, but the other man in the second group soon joined
Northern District of California
 United States District Court




                                                       the struggle for the handgun. [¶] [Jorge] then heard a shot, he and his
                                  13                   two co-workers ducked. When he raised his head again, he noticed
                                                       that one of the men was now in possession of the handgun. A second
                                  14                   shot was fired and [Jorge] saw the teenager trying to get up, but he
                                                       was shot again.”
                                  15
                                       Pet. Exh. 1, at 20, n. 19.
                                  16
                                               The State Appellate Court was not unreasonable in finding that Jorge’s U-Visa application
                                  17
                                       (and his statement that the Victim was trying to get up) does not provide support or otherwise
                                  18
                                       corroborate Petitioner’s claim that he fired the gun at the Victim because he reasonably believed
                                  19
                                       the Victim was reaching for a second gun in his waistband. Pet. Exh. 1, at 20; see also id. n.19
                                  20
                                       (“Contrary to defendant’s contention, Jorge’s reported narrative does not corroborate defendant’s
                                  21
                                       testimony that the victim looked like he was reaching for a second gun, nor is the narrative
                                  22
                                       otherwise ‘material’ as it does not ‘tend in reason to prove that [defendant’s] fear was reasonable’
                                  23
                                       at the time he fired the gun while the victim was prone on the ground.”) (internal citation omitted).
                                  24
                                               Moreover, in Petitioner’s case, the Prosecution’s late disclosure was made before trial
                                  25
                                       ended, enabling the Trial Court to cure the error. Pet. Exh. 1, at 21–22. “Brady does not
                                  26
                                       necessarily require that the prosecution turn over exculpatory material before trial. To escape the
                                  27
                                       Brady sanction, disclosure ‘must be made at a time when disclosure would be of value to the
                                  28
                                                                                         26
                                   1   accused.’” United States v. Gordon, 844 F.2d 1397, 1403 (9th Cir. 1988) (quoting United States v.

                                   2   Davenport, 753 F.2d 1460, 1462 (9th Cir. 1985). In Gordon, for example, the court found no

                                   3   Brady violation where visitor’s logs were not disclosed until close of the government’s case-in-

                                   4   chief on the grounds that the prosecution did turn over the documents, allowing the defense to re-

                                   5   call witnesses. Id. at 1402–03. The court found no due process violation because the defendants

                                   6   were able to use the documents and cure any prejudice caused by the delayed disclosure. Id. In

                                   7   contrast, in Giglio and Cain, the prosecution’s misconduct was discovered after the jury verdict.

                                   8   See Giglio v. United States, 405 U.S. 150, 150–51 (1972); Smith v. Cain, 565 U.S. 73, 74–75

                                   9   (2012).

                                  10             Here, the Prosecution disclosed the U-Visa applications during trial when they were still of

                                  11   value to Petitioner’s defense. Pet. Exh. 1, at 15–16. As the State Appellate Court highlighted, the

                                  12   Trial Court admonished the jury as to the Prosecution’s delay in disclosure, made the three
Northern District of California
 United States District Court




                                  13   witnesses available for re-call by the defense, and provided a curative instruction at the end of

                                  14   trial. Pet. Exh. 1, at 21–22. The three witnesses returned to Court and the Trial Counsel recalled

                                  15   one witness (Rivas) to testify. Pet. Exh. 1, at 17. Petitioner acknowledges that there is no

                                  16   discussion on the record as to why Jorge and Eleazar were not recalled to testify. Pet. 30. Hence,

                                  17   any prejudice was cured during the proceedings. See Gordon, 844 F.2d at 1403.

                                  18             Accordingly, the State Appellate Court’s rejection of this claim was not an unreasonable

                                  19   application of Supreme Court precedent or based on an unreasonable determination of the facts in

                                  20   light of the evidence presented. 28 U.S.C. § 2254(d). Petitioner is not entitled to habeas relief on

                                  21   the claim for a Brady violation.

                                  22                      2. Trial Court’s Refusal to Strike Evidence or Dismiss Charges (Claim 3)
                                  23             Petitioner next asserts that the Trial Court erred in denying his motion to dismiss charges

                                  24   or to strike the testimony of Rivas, Jorge, and Eleazar in its entirety based on prosecutorial

                                  25   misconduct under California Penal Code § 1054.5. Pet. 47–52. Section 1054.5 permits a

                                  26   California trial court to order various sanctions for discovery violations. See Cal. Pen. Code

                                  27   § 1054.5. The State Appellate Court rejected Petitioner’s claim on direct appeal, reasoning that

                                  28   the Trial Court ordered appropriate remedy. Pet. Exh. 1, at 21–22. This Court does not find that
                                                                                          27
                                   1   the State Appellate Court’s decision regarding this claim was unreasonable. See 28 U.S.C. §

                                   2   2254(d).
                                   3             To start, federal habeas relief is generally unavailable for violations of or alleged error in

                                   4   the interpretation or application of state law. See Estelle v. McGuire, 502 U.S. 62, 67–68 (1991).

                                   5   So, to the extent that Petitioner disagrees with the decision not to strike the witnesses’ testimony

                                   6   or dismiss the charges under § 1054, there is no basis for federal habeas relief.

                                   7             Regardless, Cal. Pen. Code § 1054.5(c) states: “The court may prohibit the testimony of a

                                   8   witness pursuant to subdivision (b) 9 only if all other sanctions have been exhausted.” Here, the

                                   9   State Appellate Court evaluated the record and found that other appropriate sanctions were utilized

                                  10   – specifically, Petitioner received the pertinent portions of the U-Visa applications, the Trial Court

                                  11   offered a continuance, and the three witnesses were made available and Trial Counsel had the

                                  12   opportunity to recall them for further questioning. See Pet. Exh. 1, at 22.
Northern District of California
 United States District Court




                                  13             Accordingly, the State Appellate Court’s rejection of this claim was not an unreasonable

                                  14   application of Supreme Court precedent or based on an unreasonable determination of the facts in

                                  15   light of the evidence presented. 28 U.S.C. § 2254(d). Petitioner is not entitled to habeas relief on

                                  16   this claim.

                                  17                      3. Trial Court’s Admonishment and Curative Instruction (Claim 6)
                                  18             Petitioner asserts that the Trial Court’s “admonishment and instruction failed to accurately

                                  19   convey the importance of the prosecutor’s misconduct.” Pet. 61. Specifically, Petitioner attacks

                                  20   the Trial Court’s failure to inform the jury that the Prosecution willfully failed to disclose evidence

                                  21   of the U-Visa applications and to explain why Jorge and Eleazar were not re-called to testify.10

                                  22

                                  23
                                       9
                                         Cal. Pen. Code § 1054(b) states: “Before a party may seek court enforcement of any of the
                                       disclosures required by this chapter, the party shall make an informal request of opposing counsel
                                  24   for the desired materials and information. If within 15 days the opposing counsel fails to provide
                                       the materials and information requested, the party may seek a court order. Upon a showing that a
                                  25   party has not complied with Section 1054.1 or 1054.3 and upon a showing that the moving party
                                       complied with the informal discovery procedure provided in this subdivision, a court may make
                                  26   any order necessary to enforce the provisions of this chapter, including, but not limited to,
                                       immediate disclosure, contempt proceedings, delaying or prohibiting the testimony of a witness or
                                  27   the presentation of real evidence, continuance of the matter, or any other lawful order. Further, the
                                       court may advise the jury of any failure or refusal to disclose and of any untimely disclosure.”
                                  28   10
                                            Petitioner’s focus on the Prosecution’s alleged “intentional” conduct is misplaced. See Pet. 61.
                                                                                           28
                                   1   Pet. 62. Petitioner also claims that CALJIC No. 2.28 is “problematic” because it “invites jurors to

                                   2   speculate” by instructing the jury “to evaluate the weight and significance of a discovery violation

                                   3   without any guidance on how to do so.” Pet. 62 (quoting People v. Bell, 118 Cal. App. 4th 249,

                                   4   257 (2004)). Petitioner argues that the instruction failed to “inform the jury that they could make

                                   5   adverse findings against the prosecution due to their suppression of material evidence.” Pet. 63.

                                   6           The State Appellate Court rejected this claim because the record indicates that both the

                                   7   Prosecution and Trial Counsel worked with the Trial Court to issue the admonition – and thus

                                   8   petitioner forfeited any claim the jury admonishment and the special jury instruction were

                                   9   incomplete. See Pet. Exh. 1, at 22–23; see also Donnelly v. DeChristoforo, 416 U.S. 637, 644–45

                                  10   (1974) (finding that a prosecutor’s remarks were not sufficiently prejudicial to violate due process,

                                  11   in part because the court took special pains to issue a curative instruction). Moreover, the State

                                  12   Appellate Court also found that, regardless of any alleged deficiencies in the jury instructions,
Northern District of California
 United States District Court




                                  13   there was no demonstration of prejudice. See Pet. Exh. 1, at 23.

                                  14           To obtain federal collateral relief for errors in the jury charge, a petitioner must show that

                                  15   the instruction by itself “so infected the entire trial that the resulting conviction violates due

                                  16   process.” Estelle, 502 U.S. at 78; Cupp v. Naughten, 414 U.S. 141, 147 (1973); see also Donnelly,

                                  17   416 U.S. at 643 (“[I]t must be established not merely that the instruction is undesirable, erroneous

                                  18   or even universally condemned, but that it violated some [constitutional right].”) (internal

                                  19   quotation marks omitted). The instruction “may not be judged in artificial isolation, but must be

                                  20   considered in the context of the instructions as a whole and the trial record.” See Estelle, 502 U.S.

                                  21   at 72 (internal citation and quotation marks omitted). In other words, the Court must evaluate jury

                                  22   instructions in the context of the overall charge to the jury and as a component of the entire trial

                                  23   process. United States v. Frady, 456 U.S. 152, 169 (1982) (citation omitted); Prantil v.

                                  24   California, 843 F.2d 314, 317 (9th Cir. 1988).

                                  25           The relevant inquiry is “whether there is a reasonable likelihood that the jury has applied

                                  26   the challenged instruction in a manner that prevents the consideration of constitutionally relevant

                                  27

                                  28   The key issue on collateral review is whether the trial error violated the Constitution, not whether
                                       the Prosecution’s misconduct was willful or inadvertent. See Strickler, 527 U.S. at 281–82.
                                                                                       29
                                   1   evidence.” Boyde v. California, 494 U.S. 370, 380 (1990). That said, a determination that there is

                                   2   a reasonable likelihood that the jury has applied the challenged instruction in a way that violates

                                   3   the Constitution establishes only that an error has occurred. See Calderon v. Coleman, 525 U.S.

                                   4   141, 146 (1998). If an error is found, the Court also must then determine that the error had a

                                   5   substantial and injurious effect or influence in determining the jury’s verdict before granting

                                   6   habeas relief. See Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); Calderon, 525 U.S. at 146–

                                   7   47.

                                   8          Petitioner asserts that the jury instruction was problematic because it failed to convey the

                                   9   extent to which the Prosecution’s disclosure was delayed and because it invited the jury to

                                  10   speculate about the significance of the violation. See Pet. 62–63. But, as previously discussed, the

                                  11   State Appellate Court was not unreasonable in finding that the testimony of the three workers was

                                  12   not outcome-determinative. See Pet. Exh. 1, at 23. Ultimately, the Prosecution’s delay in
Northern District of California
 United States District Court




                                  13   disclosure was revealed to the jury, and the Trial Court allowed Trial Counsel to re-call and

                                  14   impeach the three workers. Pet. Exh. 1, at 17. The jury knew that the workers approached the

                                  15   Prosecution about the U-Visa applications and that the applications provided an incentive to testify

                                  16   against Petitioner. See Pet. Exh. 1, at 17.

                                  17          Hence, based on the record, the State Appellate Court was not unreasonable in concluding

                                  18   that any error in the jury admonishment and the special jury instruction regarding the late

                                  19   disclosure of the U-Visa applications was harmless. See Pet. Exh. 1, at 23. This Court agrees

                                  20   with the State Appellate Court that Petitioner fails to demonstrate prejudice, given the context of

                                  21   the entire trial. See Estelle, 502 U.S. at 72, 78 (1991); Donnelly, 416 U.S. at 643; see also

                                  22   Calderon, 525 U.S. at 146.

                                  23          Based on the foregoing, the State Appellate Court’s rejection of Claim 6 was not contrary

                                  24   to, or involved an unreasonable application of, Supreme Court precedent or based on an

                                  25   unreasonable determination of the facts given the evidence presented at trial. 28 U.S.C. § 2254(d).

                                  26   Thus, Petitioner is not entitled to habeas relief on the instructional error claim.

                                  27          C. Excluded Evidence (Claims 7 & 8)
                                  28          Petitioner asserts two Trial Court errors with respect to the exclusion of evidence. First,
                                                                                          30
                                   1   Petitioner argues that the Trial Court should have admitted evidence of the Victim’s prior juvenile

                                   2   arrest for battery against a police officer. Pet. 65. Second, Petitioner argues that the Trial Court

                                   3   erroneously excluded his own excited statements, which support his theory of self-defense. Pet.

                                   4   67. In both instances, Petitioner contends that the exclusion of such evidence prejudiced the

                                   5   verdict by depriving him of the opportunity to present a defense. See Pet. 66, 69.

                                   6          Under the applicable federal law, “state and federal rulemakers have broad latitude under

                                   7   the Constitution to establish rules excluding evidence from criminal trials.” Holmes v. South

                                   8   Carolina, 547 U.S. 319, 324 (2006) (quoting United States v. Scheffer, 523 U.S. 303, 308 (1998))

                                   9   (internal quotation marks omitted). As such, habeas relief is available to a prisoner in state

                                  10   custody only where the custody violates “the Constitution or laws or treaties of the United States.”

                                  11   See 28 U.S.C. § 2254(a). In other words, “[a] federal court may not issue the writ on the basis of a

                                  12   perceived error of state law.” Pulley v. Harris, 465 U.S. 37, 41 (1984); see also Estelle, 502 U.S.
Northern District of California
 United States District Court




                                  13   at 67–78. Instead, a state court’s evidentiary ruling must violate federal law, either by infringing

                                  14   upon a specific federal constitutional or statutory provision or by depriving the defendant of the

                                  15   fundamentally fair trial guaranteed by due process. Brown v. Paramo, No. 17-cv-03948-JD, 2018

                                  16   WL 3632042, at *5 (N.D. Cal. July 31, 2018); see also Jammal v. Van de Kamp, 926 F.2d 918,

                                  17   919 (9th Cir. 2001) (“On federal habeas we may only consider whether the petitioner’s conviction

                                  18   violated constitutional norms.”). Hence, the issue for federal courts collaterally reviewing state

                                  19   evidentiary rulings is not whether the ruling violated state evidentiary principles, “but whether the

                                  20   trial court committed an error which rendered the trial so arbitrary and fundamentally unfair that it

                                  21   violated federal due process.” Jammal, 926 F.2d at 920 (quoting Reiger v. Christensen, 789 F.2d

                                  22   1425, 1430 (9th Cir. 1986)).

                                  23          A defendant has a constitutional right to present a complete defense, which includes the

                                  24   right to present evidence such as witness testimony. See Washington v. Texas, 388 U.S. 14, 19

                                  25   (1967). This right, however, is implicated only where the exclusion of the evidence (1) infringes

                                  26   upon “a weighty interest of the accused” and (2) is “arbitrary” or “disproportionate” to the purpose

                                  27   of the rule of evidence at issue. Holmes, 547 U.S. at 324; see also Scheffer, 523 U.S. at 308; Rock

                                  28   v. Arkansas, 483 U.S. 44, 58 (1987). The Supreme Court has occasionally held that the right to
                                                                                         31
                                   1   present a complete defense was violated by excluding evidence under a state evidentiary rule, but

                                   2   such holdings are rare. Nevada v. Jackson, 569 U.S. 505, 509 (2013); see, e.g., Holmes, 547 U.S.

                                   3   at 331 (finding a violation where the rule itself did not rationally serve a legitimate end); Rock,

                                   4   483 U.S. at 62 (finding that a per se rule excluding all posthypnosis testimony was infringing);

                                   5   Chambers v. Mississippi, 410 U.S. 284, 302–03 (1973) (concluding that “critical” hearsay

                                   6   evidence should not have been excluded where it “bore persuasive assurances of trustworthiness”

                                   7   and the State refused to permit the defendant to cross-examine a witness); Washington v. Texas,

                                   8   388 U.S. 14, 23 (1967) (holding that the petitioner was denied due process where “the State

                                   9   arbitrarily denied him the right to put the witness on the stand, . . . whose testimony would have

                                  10   been relevant and material to the defense”). Furthermore, the alleged erroneous exclusion of

                                  11   evidence must result in actual prejudice, meaning a federal court has grave concerns that its

                                  12   exclusion “had a substantial and injurious effect or influence in determining the jury’s verdict.”
Northern District of California
 United States District Court




                                  13   See Davis v. Ayala, 135 S. Ct. 2187, 2197–98 (2015) (quoting O’Neal v. McAninch, 513 U.S. 432,

                                  14   436 (1995)).

                                  15                    1. Prior Violent Acts (Claim 7)
                                  16          Petitioner argues that the Trial Court’s exclusion of the Victim’s prior juvenile arrest for

                                  17   battery against a police officer was erroneous and prejudicial. Pet. 65-66. The State Appellate

                                  18   Court rejected this claim on direct appeal:

                                  19                  A. Relevant Facts
                                  20                  Before trial, the prosecutor filed a motion in limine, seeking to exclude the
                                              victim’s prior acts of violence, including evidence of the commission of a battery
                                  21          on a peace officer (§ 243, subd. (b)), for which he was arrested but there was no
                                              juvenile adjudication. Relying on People v. Tafoya (2007) 42 Cal.4th 147, 165-166
                                  22          (Tafoya), the prosecutor sought to exclude the evidence on the ground that although
                                              the victim committed an alleged act of violence and defendant might assert self-
                                  23          defense, there was no indication defendant knew the victim prior to the altercation.
                                              The trial court granted the prosecution’s request to exclude the evidence after
                                  24          defense counsel submitted on the motion in limine without comment.
                                  25                  B. Analysis
                                  26                 Initially, we reject defendant’s argument that the trial court failed, as a
                                              matter of law, to discharge its statutory duty under Evidence Code section 352, to
                                  27          weigh the probative value of the excluded evidence against its potential prejudice.
                                              “[T]he trial court ‘ “need not expressly weigh prejudice against probative value ...
                                  28          or even expressly state that [it] has done so....” ’ ” when it makes its rulings.
                                                                                         32
                                              (People v. Riel (2000) 22 Cal.4th 1153, 1187 (Riel).) In this case, the “record as a
                                   1          whole shows that the court was well aware of” the evidence that was sought to be
                                              excluded by the prosecution’s motion in limine and ruled on the matter. (People v.
                                   2          Carpenter (1999) 21 Cal.4th 1016, 1053.)
                                   3                   We also reject defendant’s argument that a reversal is required because the
                                              trial court abused its discretion in excluding evidence of the victim’s commission
                                   4          of a battery on a peace officer. Defendant claims, for the first time on appeal, that
                                              the trial court erred in excluding the evidence based on Tafoya. He properly
                                   5          concedes, however, that his appellate claim is forfeited because he failed to object
                                              on the ground now asserted on appeal. (See Evid. Code, § 354 [exclusion of
                                   6          evidence]; People v. Williams (1998) 17 Cal.4th 148, 162, fn. 6 (Williams); People
                                              v. Daniels (2009) 176 Cal.App.4th 304, 320, fn. 10 (Daniels).)
                                   7
                                                      In all events, reaching defendant’s claim of error on the merits, we find no
                                   8          grounds for reversal. As a preliminary matter, the record contains no evidence of
                                              the circumstances giving rise to the victim’s arrest for battery on a peace officer.
                                   9          Consequently, we cannot determine the probative value of such evidence.
                                              Moreover, given the absence of any evidence that defendant was aware of the
                                  10          victim’s purported character or reputation for committing violent acts, we question
                                              the probative value of the excluded evidence to assist the jury in resolving the
                                  11          dispositive issue, namely, defendant’s claim that he reasonably believed the victim
                                              had a second gun. We recognize that “Evidence Code section 352 must bow to the
                                  12          due process right of a defendant to a fair trial and to his right to present all relevant
Northern District of California




                                              evidence of significant probative value to his defense.” (People v. Reeder (1978)
 United States District Court




                                  13          82 Cal.App.3d 543, 553.) However, “this does not mean the trial court
                                              constitutionally was compelled to permit defendant to introduce all possibly
                                  14          relevant evidence on [an issue] despite its marginal relevance, the possible effect
                                              upon the jury’s ability to remain focused on the issues before it (rather than
                                  15          becoming sidetracked on collateral questions) and the potentially significant
                                              amount of time entailed in admitting the evidence in a manner fair to both sides.
                                  16          [Citation.]” (People v. Fuiava (2012) 53 Cal.4th 622, 665, see People v. Lawley
                                              (2002) 27 Cal.4th 102, 155 (Lawley) [“[t]he general rule remains that ‘ “the
                                  17          ordinary rules of evidence do not impermissibly infringe on the accused’s
                                              [constitutional] right to present a defense” ’ ”].) On this record, we have no
                                  18          problem concluding that it is neither significantly likely nor reasonably probable
                                              defendant would have received more favorable verdicts if the jury had heard
                                  19          evidence that the victim had committed a battery on a peace officer. Even if we
                                              assume the trial court erred in excluding the evidence, the error would be harmless
                                  20          applying any standard of review. (Chapman, supra, 386 U.S. at p. 24; Watson,
                                              supra, 46 Cal.2d at p. 836).
                                  21

                                  22   Pet. Exh. 1, at 28–30.

                                  23          Here, to the extent Petitioner argues that the Trial Court erroneously applied state

                                  24   evidentiary laws, collateral review is unavailable. See Pet. 65–66; see also Pulley, 465 U.S. at 41;

                                  25   Estelle, 502 U.S. at 67–78. With respect to the merits, the State Appellate Court applied the

                                  26   correct Supreme Court precedent in reaching its decision by evaluating whether the evidence was

                                  27   significant and resulted in an unfair result. Pet. Exh. 1, at 29; see also Jammal, 926 F.2d at 920.

                                  28   While the Supreme Court has not squarely addressed whether a state evidentiary rule precluding
                                                                                         33
                                   1   evidence can violate a defendant’s due process rights to present a defense, courts in this District

                                   2   and in the Ninth Circuit have found that petitioners bringing such a claim are not entitled to

                                   3   federal habeas relief. See, e.g., Moses v. Payne, 555 F.3d 742, 756, 58–59 (9th Cir. 2009) (finding

                                   4   no relief where expert testimony was excluded); Paramo, 2018 WL 3632042, at *7–9 (following

                                   5   Moses and finding that no clearly established law governing the petitioner’s challenge to the

                                   6   decision to exclude the evidence of the victim’s prior violent acts meant the defendant was not

                                   7   entitled to habeas relief); Mendez v. Biter, No. C 10-5555 PJH (PR), 2013 WL 843554, at *15

                                   8   (N.D. Cal. Mar. 6, 2013) (same).

                                   9          In any event, the State Appellate Court did not unreasonably apply controlling precedent to

                                  10   the facts. See 28 U.S.C. § 2254(d). The State Appellate Court concluded that the Trial Court’s

                                  11   decision was not arbitrary, but rather that the Trial Court weighed the probative value of the

                                  12   evidence and rejected it based on its potential prejudicial effect. Pet. Exh. 1, at 28. California’s
Northern District of California
 United States District Court




                                  13   evidentiary rules grant state courts discretion “to exclude evidence if its probative value is

                                  14   substantially outweighed by the probability that its admission will . . . create substantial danger of

                                  15   undue prejudice, of confusing the issues, or of misleading the jury.” Cal. Evid. Code § 352. The

                                  16   State Appellate Court was not unreasonable in finding that the Trial Court did not abuse its

                                  17   discretion in excluding the evidence where it was based on an undeveloped record of the Victim’s

                                  18   juvenile battery arrest and had little weight on Petitioner’s ultimate interest of proving self-

                                  19   defense. Pet. Exh. 1, at 29; see also Holmes, 547 U.S. at 324.

                                  20          Furthermore, this Court agrees that the exclusion of such evidence did not result in actual

                                  21   prejudice. See Davis, 135 S. Ct. at 2197–98; Brecht, 507 U.S. at 637. Petitioner presents no

                                  22   evidence that he knew the Victim before the shooting or that he was aware of the Victim’s prior

                                  23   battery. Pet. 65–67; Pet. Exh. 1, at 29–30. For this reason, such evidence would not assist his

                                  24   claim that he acted in reasonable defense of self or others (i.e., that the Victim was reaching for a

                                  25   second gun). See Pet. Exh. 1, at 29. Hence, the State Appellate Court reasonably concluded that it

                                  26   was neither likely no reasonably probable that Portioner would have received more favorable

                                  27   verdicts if the jury heard evidence that the Victim committed a battery on a peace officer. Pet.

                                  28   Exh. 1, at 29–30.
                                                                                         34
                                   1          Accordingly, the State Appellate Court’s analysis was not an unreasonable application of

                                   2   federal precedent or determination of facts. 28 U.S.C. § 2254(d). Thus, Petitioner is not entitled

                                   3   to habeas relief on the claim for excluded evidence of the Victim’s prior acts.

                                   4                     2. Excited Statements (Claim 8)
                                   5          Next, Petitioner argues that the Trial Court’s exclusion of his own excited statements in the

                                   6   car was erroneous and prejudicial. Pet. 67, 69. The State Appellate Court rejected this claim on

                                   7   direct appeal:

                                   8                    A. Relevant Facts
                                   9                  During direct examination, Davis testified that immediately after she heard
                                              several gunshots, defendant returned to the car. Defendant was bleeding and said he
                                  10          had been shot. However, Davis did not remember any other conversation in the
                                              car. On cross-examination, defense counsel explored Davis’s recollection of her
                                  11          conversation with defendant in the car. Davis repeated her previous testimony that
                                              a couple of seconds after defendant got into the car he immediately said he had
                                  12          been shot and he appeared in pain and upset. Defense counsel then asked, “And
Northern District of California




                                              when he got in the car, he immediately said things like, ‘They tried to kill us,’
 United States District Court




                                  13          correct?” Davis replied, “Reading the transcript, I remember seeing that.” [FN28]
                                              Defense counsel next asked, “He said things like, ‘He almost shot you’; correct?”
                                  14          Before the witness could respond, the prosecutor objected on hearsay grounds, and
                                              the following colloquy between the court and counsel ensued:
                                  15
                                                        “The Court: Sustained.
                                  16
                                                     “[Defense Counsel]: Spontaneous statement, Your Honor. It’s narrating or
                                  17          describing events that have just occurred.
                                  18                    “The Court: Response?
                                  19                 “[Prosecutor]: Your Honor, I don’t think we know exactly how much time
                                              elapsed between the incident and these statements.
                                  20
                                                        “The Court: Sustained.
                                  21
                                                     “[Defense Counsel]: Your Honor, it also goes to state of mind. It’s
                                  22          probative.
                                  23                    “The Court: Sustained.”
                                  24                  Defense counsel then continued her questioning, asking Davis if defendant
                                              had made multiple statements when he got into the car. Davis replied, “Reading
                                  25          the statement, yeah.” In response to further questions, Davis testified that at no
                                              point did defendant say anything about having a gun, and while she did not
                                  26          remember, she was “getting maybe” that defendant’s main concern was he was
                                              shot.
                                  27
                                                        FN28. During the prosecution’s direct examination of Davis, the witness
                                  28                    testified she did not remember certain events. To refresh her memory,
                                                                                        35
                                              Davis was asked to read to herself portions of the transcript of her testimony
                                   1          given at the preliminary hearing held a year after the shooting and a year
                                              before the trial. At the preliminary hearing, Davis testified that when
                                   2          defendant got into the car, “the only thing” she remembered was that
                                              defendant “kept saying ..., ‘I got shot. Take me to the hospital. I can’t
                                   3          believe this has happened. I got shot.’ ” When asked if she remembered
                                              telling the detectives that defendant said, ‘He tried to kill us,’ ” Davis
                                   4          replied, “Kind of. Kind of just a little.” As to these statements, Davis did
                                              not remember if defendant made the statements while he was in the car on
                                   5          the way to the hospital, but she did remember defendant saying “something
                                              of that nature.”
                                   6
                                              B. Analysis
                                   7
                                               Defendant argues the trial court abused its discretion in excluding Davis’
                                   8   testimony that when defendant entered his companions’ car after the incident he
                                       said, “[t]hey tried to kill us,” and “[h]e almost shot you (referring to Thompkins).”
                                   9   [FN29] He contends the testimony should have been admitted under the
                                       “spontaneous statement” exception to the hearsay rule (Evid. Code, § 1240.)
                                  10   [FN30] We conclude defendant has failed to demonstrate any prejudicial error in
                                       the court’s ruling.
                                  11
                                              FN29. As noted, the prosecutor made no objection to defense counsel’s
                                  12          initial questions to Davis about defendant’s statements made in the car after
Northern District of California




                                              the incident, including whether defendant said, “ ‘They tried to kill us.’ ” It
 United States District Court




                                  13          was only in response to defense counsel’s question (“He said things like,
                                              ‘He almost shot you,’ correct?”), that the prosecutor raised a hearsay
                                  14          objection and the court sustained it on the grounds that the statement was
                                              not admissible either as a spontaneous statement exception to the hearsay
                                  15          rule or as probative of defendant’s state of mind. However, for the purposes
                                              of our discussion, we assume that, based on the colloquy in the record in
                                  16          which reference is made to the fact that defense counsel was seeking to
                                              elicit “statements” or a narration or description of “events that had just
                                  17          occurred,” the jury could reasonably find that it was not to consider Davis’
                                              testimony concerning defendant’s statements.
                                  18
                                              FN30. Defendant also argues Davis’ testimony concerning his statements
                                  19          “should have been admitted to explain his state of mind during the shooting
                                              (i.e. good-faith belief in need for self-defense and defense of others),” citing
                                  20          to People v. Hughey (1987) 194 Cal.App.3d 1383 (Hughey). That case,
                                              however, concerns the admissibility of statements as spontaneous
                                  21          declarations under Evidence Code section 1240. (Hughey, supra, at p.
                                              1388.) Although there is a “state of mind” exception to the hearsay rule
                                  22          (Evid. Code, §§ 1250, 1251, 1252), defendant makes no argument
                                              concerning that exception in his appellate briefs. In all events, it appears
                                  23          that Davis’ testimony concerning defendant’s statements would not have
                                              been admissible under the “state of mind” exception to the hearsay rule
                                  24          because the declarant has to be unavailable (before the statements can be
                                              admitted) and for purposes of that exception defendant is deemed an
                                  25          available witness. (Evid. Code, § 1251, subd. (a); see People v. Ervine
                                              (2009) 47 Cal.4th 745, 779, fn. 13.)
                                  26
                                               “In determining the admissibility of evidence, the trial court has broad
                                  27   discretion.... A trial court’s ruling on admissibility implies whatever finding of fact
                                       is prerequisite thereto....” (People v. Williams (1997) 16 Cal.4th 153, 196.) “We
                                  28   review the trial court’s conclusions regarding foundational facts for substantial
                                                                                 36
                                       evidence. [Citation.] We review the trial court’s ultimate ruling for an abuse of
                                   1   discretion [citations], reversing only if ‘ “the trial court exercised its discretion in
                                       an arbitrary, capricious, or patently absurd manner that resulted in a manifest
                                   2   miscarriage of justice.” ’ [Citation.]” (People v. DeHoyos (2013) 57 Cal.4th 79,
                                       132.)
                                   3
                                                “Evidence Code section 1240 provides that ‘[e]vidence of a statement is not
                                   4   made inadmissible by the hearsay rule if the statement’ ‘[p]urports to narrate,
                                       describe, or explain an act, condition, or event perceived by the declarant’ and
                                   5   ‘[w]as made spontaneously while the declarant was under the stress of excitement
                                       caused by such perception.’ ... [¶] ‘To be admissible, “(1) there must be some
                                   6   occurrence startling enough to produce ... nervous excitement and render the
                                       utterance spontaneous and unreflecting; (2) the utterance must have been before
                                   7   there has been time to contrive and misrepresent, i.e., while the nervous excitement
                                       may be supposed still to dominate and the reflective powers to be yet in abeyance;
                                   8   and (3) the utterance must relate to the circumstance of the occurrence preceding
                                       it.” ’ [Citations.]” (People v. Lynch (2010) 50 Cal.4th 693, 751-752 (Lynch),
                                   9   overruled in part on another ground in People v. McKinnon (2011) 52 Cal.4th 610,
                                       636-643.) “Because the second admissibility requirement, i.e., that the statement
                                  10   was made before there was ‘ “time to contrive and misrepresent,” ’ ‘relates to the
                                       peculiar facts of the individual case more than the first or third does [citations], the
                                  11   discretion of the trial court is at its broadest when it determines whether this
                                       requirement is met.’ [Citations.]” (Lynch, supra, at p. 752.)
                                  12
Northern District of California
 United States District Court




                                               As noted, the trial court here found there was an insufficient foundation for
                                  13   the admission of defendant’s alleged statements as spontaneous declarations
                                       because there was no evidence regarding how soon after the shooting defendant
                                  14   made the statements sought to be admitted into evidence. Contrary to defendant’s
                                       contention, whether defendant had sufficient time to “contrive and misrepresent”
                                  15   was a relevant factor in evaluating the spontaneity of his statements. (Lynch,
                                       supra, 50 Cal.4th at p. 752 [in evaluating mental state of declarant, the court should
                                  16   consider a number of factors including “length of time between the startling
                                       occurrence and the statement”].) Defendant’s argument that the court failed to
                                  17   consider other factors in rendering its decision is forfeited as he did not asked the
                                       court to consider those factors or object to the court’s ruling on the grounds he now
                                  18   asserts on appeal. (Evid. Code, § 354 [exclusion of evidence]; Williams, supra, 17
                                       Cal.4th at p. 162, fn. 6; Daniels, supra, 176 Cal.App.4th at p. 320, fn. 10.) In all
                                  19   events, we conclude there is no merit to his argument. While defendant was in
                                       pain, having been shot in the leg, the record does not show, as a matter of law, that
                                  20   his physical condition “was such as would inhibit deliberation.” (People v. Raley
                                       (1992) 2 Cal.4th 870, 894.) Despite being shot in the leg and bleeding, defendant,
                                  21   without any apparent difficulty, continued to struggle with the victim, disarmed the
                                       victim, and pursued the victim through the parking lot, firing several gunshots at
                                  22   the victim. After firing the last gunshot into the prone victim, defendant ran to his
                                       companions’ car, having the presence of mind to take the gun. Additionally, the
                                  23   evidence does not establish, as a matter of law, that defendant’s “ ‘reflective
                                       powers were still in abeyance’ ” at the time he made the self-serving statements in
                                  24   the car. (Id. at p. 893.) Rather, the evidence shows he had the presence of mind to
                                       make self-serving statements regarding the victim’s conduct, designed to avoid
                                  25   apprehension for the shooting and to prevent his friends from reporting the matter
                                       to the authorities. Thus, on this record, we could not find, as a matter of law, that
                                  26   the court’s exclusion of Davis’ testimony concerning defendant’s statements was
                                       an abuse of discretion.
                                  27
                                              Finally, we reject defendant’s argument that he was prejudiced by the
                                  28   exclusion of Davis’ testimony concerning his statements that he acted in self-
                                                                                   37
                                                 defense and defense of others. By its verdict of voluntary manslaughter, the jury
                                   1             clearly discredited defendant’s testimony that he reasonably believed it was
                                                 necessary to shoot the victim after defendant had disarmed him. We see nothing in
                                   2             the excluded evidence that would have lead the jury to believe that defendant acted
                                                 reasonably when he shot at the victim after disarming him. Thus, even if the trial
                                   3             court erred in excluding evidence of defendant’s statements, the error was harmless
                                                 applying any standard of review. (Chapman, supra, 386 U.S. at p. 24; Watson,
                                   4             supra, 46 Cal.2d at p. 836). [FN31]
                                   5                    FN31. Because we find no prejudicial error in the exclusion of evidence of
                                                        defendant’s statements, we reject his contention, made on direct appeal and
                                   6                    in his petition for writ of habeas corpus, that his trial counsel was
                                                        ineffective because she inadequately objected to the exclusion of the
                                   7                    evidence and she failed to argue that the exclusion of the evidence would
                                                        violate defendant’s constitutional rights to due process, a fair trial, to
                                   8                    present a defense and to equal protection under Article I of the California
                                                        Constitution and the Fifth, Sixth, and Fourteenth Amendments to the United
                                   9                    States Constitution. (See Strickland, supra, 466 U.S. at p. 697 [claim of
                                                        ineffective assistance of counsel may be resolved solely by “examining the
                                  10                    prejudice suffered by the defendant as a result of the alleged deficiencies”].)
                                  11
                                       Pet. Exh. 1, at 30–34.
                                  12
Northern District of California




                                                 Here, to the extent Petitioner argues that the Trial Court erroneously applied state
 United States District Court




                                  13
                                       evidentiary laws, collateral review is unavailable. See Pet. 68; see also Pulley, 465 U.S. at 41;
                                  14
                                       Estelle, 502 U.S. at 67–78. Courts in the Ninth Circuit have found that petitioners bringing claims
                                  15
                                       on collateral review for the exclusion of evidence are not entitled to federal habeas relief. See,
                                  16
                                       e.g., Moses, 555 F.3d at 58–59; Paramo, 2018 WL 3632042, at *7–9; Mendez, 2013 WL 843554,
                                  17
                                       at *15.
                                  18
                                                 Regardless, the State Appellate Court was not unreasonable in finding that the Trial Court
                                  19
                                       did not abuse its discretion in excluding the evidence. See Pet. Exh. 1, at 33–34. Petitioner is
                                  20
                                       correct that the mental state of the declarant is essential (Pet. 68) but the Trial Court was not
                                  21
                                       required to admit evidence where Petitioner lacked foundation to establish his mental state. Pet.
                                  22
                                       Exh. 1, at 33. The State Appellate Court affirmed Trial Court’s finding that there was insufficient
                                  23
                                       foundations for the admission of Petitioner’s alleged statements as spontaneous declarations
                                  24
                                       because there was no evidence in the record regarding how soon after the shooting Petitioner made
                                  25
                                       those statements. See Pet. Exh. 1, at 33. The State Appellate Court was not unreasonable in
                                  26
                                       finding that Petitioner failed to show that he had insufficient time to contrive the statements. See
                                  27
                                       Pet. Exh. 1, at 33; see also Cal. Evid. Code § 1240. The decision was neither arbitrary or
                                  28
                                                                                           38
                                   1   disproportionate to § 1240. See Holmes, 547 U.S. at 324. And unlike Chambers, the record does

                                   2   not indicate that Petitioner’s hearsay statements “bore persuasive assurances of trustworthiness.”

                                   3   Chambers, 410 U.S. at 302–03.

                                   4          Moreover, the State Appellate Court weighed the calculating decisions Petitioner made

                                   5   from the time of the fight to his arrest against the fact that event was sufficiently startling. Pet.

                                   6   Exh. 1, at 33–34. California’s evidentiary rules grant trial courts broad discretion in determining

                                   7   the fact-intensive inquiry of whether sufficient time elapsed for a defendant to contrive and

                                   8   misrepresent his recollection of an event. See People v. Lynch, 50 Cal. 4th 693, 751–52 (2010),

                                   9   overruled on other grounds in People v. McKinnon, 52 Cal. 4th 610, 636-643 (2011); see also Pet.

                                  10   Exh. 1, at 32–33. The State Appellate Court did not unreasonably determine the facts and

                                  11   therefore was not unreasonable for finding that the Trial Court did not abuse its discretion.

                                  12          More importantly, the State Appellate Court was not unreasonable in finding that the
Northern District of California
 United States District Court




                                  13   exclusion of such evidence was not prejudicial. See Pet. Exh. 1, at 34. Petitioner is correct that

                                  14   his statements in the car could support Petitioner’s claim that he believed defense was required –

                                  15   but, as the State Appellate Court explained, his statements do not support that his belief was

                                  16   reasonable. See Pet. 69. By its verdict of “voluntary manslaughter,” the jury clearly discredited

                                  17   Petitioner’s version of events (i.e., that he reasonably believed it was necessary to shoot the

                                  18   Victim after Petitioner had disarmed him). See Pet. Exh. 1, at 34. Thus, the State Appellate Court

                                  19   was not unreasonable in concluding that even if the Trial Court erred in excluding evidence of

                                  20   Petitioner’s statements, the error was harmless because nothing in the excluded evidence would

                                  21   have led the jury to believe that Petitioner acted reasonably when he shot the Victim after

                                  22   disarming him. See Pet. Exh. 1, at 34.

                                  23          In sum, the State Appellate Court’s decision did not violate the standards of AEDPA. 28

                                  24   U.S.C. § 2254(d). Thus, Petitioner is not entitled to habeas relief on the claim that the Trial Court

                                  25   erred in excluding evidence of Petitioner’s alleged excited statements in the car.

                                  26          D. Doyle Error (Claim 9)
                                  27          Because Petitioner invoked Miranda before officers could question him, Petitioner filed a

                                  28   motion in limine before trial, seeking an Evidence Code section 402 hearing regarding the
                                                                                          39
                                   1   admissibility of any post-arrest statement made by Petitioner to Oakland Police Department

                                   2   homicide investigators. Pet. 70; RT Vol. 1 at 29, ECF 21-7. At a hearing on the motion,

                                   3   Prosecution argued that because Petitioner had invoked his Miranda rights, Prosecution did not

                                   4   intend to use Petitioner’s statement unless Petitioner takes the stand and contradicts the statements

                                   5   he made to the officers. Pet. Exh. 1, at 23-24; RT Vol. 1 at 29-30, ECF 21-7. Based on the

                                   6   Prosecution’s representation, the Trial Court tentatively deferred ruling on Petitioner’s request for

                                   7   an Evidence Code section 402 hearing until the proffer of Petitioner’s post-arrest statement. Pet.

                                   8   Exh. 1, at 24; RT Vol. 1 at 30, ECF 21-7. The Trial Court advised both counsel to “admonish”

                                   9   their witnesses regarding the court’s in limine rulings. Pet. Exh. 1, at 24, RT Vol. 1 at 37, ECF 27-

                                  10   1.

                                  11          While testifying, however, Sergeant Gantt mentioned Petitioner’s interview and

                                  12   Mirandization of Petitioner in response to questions from Trial Counsel. Pet. 70–71. Petitioner
Northern District of California
 United States District Court




                                  13   asserts that Sergeant Gantt’s reference to the interview impermissibly suggested that he “did not

                                  14   cooperate with police and reserved his story for trial.” Pet. 72. He further contends that Sergeant

                                  15   Gantt’s testimony was not harmless. Pet. 72. The State Appellate Court rejected this claim on

                                  16   direct appeal:

                                  17                 III. Admission of Sergeant Gantt’s Testimony in Purported Violation of
                                              Trial Court’s In Limine Ruling and Doyle v. Ohio (1976) 426 U.S. 610 (Doyle)
                                  18          [FN24]
                                  19                    FN24. In Doyle, supra, 426 U.S. 610, 619, the United States Supreme
                                                        Court held that “the use for impeachment purposes of [a defendant’s]
                                  20                    silence, at the time of arrest and after receiving Miranda warnings,
                                                        violate[s] the Due Process Clause of the Fourteenth Amendment.” (See
                                  21                    Wainwright v. Greenfield (1986) 474 U.S. 284, 292 [“[t]he point of the
                                                        Doyle holding is that it is fundamentally unfair to promise an arrested
                                  22                    person that his silence will not be used against him and thereafter to breach
                                                        that promise by using the silence to impeach his trial testimony”].)
                                  23
                                                        A. Relevant Facts
                                  24
                                                       Before trial, defendant filed a motion in limine seeking an Evidence Code
                                  25          section 402 hearing regarding the admissibility of any postarrest statement made by
                                              defendant to Oakland Police Department homicide investigators. At a hearing on
                                  26          the motion, the prosecutor argued that “because defendant [had] invoked” his
                                              Miranda rights, the prosecutor “[did] not plan on using any portion of that
                                  27          statement at this time unless the defendant takes the stand and somehow contradicts
                                              the small passages that he did tell to the officers.” In light of the prosecution’s
                                  28          offer, the court tentatively deferred ruling on defendant’s request for an Evidence
                                                                                          40
                                       Code section 402 hearing until the proffer of defendant’s postarrest statement. The
                                   1   court advised both counsel to “admonish” their witnesses regarding the court’s in
                                       limine ruling.
                                   2
                                                During its case-in-chief, the prosecution questioned Oakland Police
                                   3   Sergeant James Gantt concerning his interviews with various percipient witnesses.
                                       Sergeant Gantt testified that he first questioned Davis about the incident. Davis
                                   4   admitted to the officer that she and defendant, Thompkins, and Broussard, had been
                                       at the taco food truck that night. A group of men arrived in the parking lot, and
                                   5   began to “mean mug” them by staring at them with menacing looks. Defendant
                                       engaged in a physical altercation with one of the men. When defendant grabbed the
                                   6   man in a bear hug, the man tried to pull out a gun, the men continued to struggle,
                                       and Davis heard a gunshot. She ran to the car and got into the front passenger seat,
                                   7   and then she heard more gunshots. Between five and ten seconds later, defendant
                                       and Thompkins got into the car. Davis and her friends ultimately went to a hospital
                                   8   in Tracy. They did not go to a nearby hospital because they were scared and did not
                                       “want it to come out about the little fight and altercation” they had at the taco food
                                   9   truck. Davis initially said the victim and one of his friends started shooting first.
                                       She later retracted her statement and said she did not see a gun or the shooting.
                                  10   When asked in a series of questions, who he next interviewed, Sergeant Gantt
                                       testified, “[d]efendant,” and, then, Thompkins, Broussard, and the victim’s friends.
                                  11   Sergeant Gantt was not questioned about the substance of the statements made by
                                       defendant or the other percipient witnesses.
                                  12
Northern District of California
 United States District Court




                                               On cross-examination, defense counsel questioned Sergeant Gantt about his
                                  13   interview with defendant in the following manner.
                                  14          “[Defense Counsel]: Q. Sergeant Gantt, when you entered the interview
                                       room with Mr. Jones, did you get basic contact information from him: Name,
                                  15   address, phone number?
                                  16          “A. Yes.
                                  17           “Q. And other than that, you didn’t conduct anything further than that;
                                       correct?
                                  18
                                              “A. I read him his rights.
                                  19
                                              “[Prosecutor]: Object at this point, Your Honor. Relevance.”
                                  20
                                              “The Court: All right. Ladies and gentlemen, at this time we are going to
                                  21   take our afternoon recess....”
                                  22           Outside the presence of the jury, the court told defense counsel that her
                                       questioning of Sergeant Gantt might lead the witness to proffer responses, which
                                  23   would infringe on defendant’s right to remain silent in violation of the court’s in
                                       limine ruling and Doyle. Defense counsel replied that her questions were meant to
                                  24   eliminate any concern the jurors might have that evidence of the substance of
                                       defendant’s interview with Sergeant Gantt was being withheld from them. The
                                  25   court noted that defense counsel’s last question to Sergeant Gantt “called for a yes
                                       or no response,” and the witness volunteered more information than necessary. The
                                  26   court invited defense counsel to ask the court to give “some curative admonition”
                                       to the jury. When the trial resumed, defense counsel did not ask the court for the
                                  27   anticipated curative admonition. Nor did counsel further question Sergeant Gantt
                                       about his interview with defendant. At the conclusion of Sergeant Gantt’s
                                  28   testimony, he was released subject to recall, but neither the prosecution nor defense
                                                                                41
                                       counsel recalled him as a witness. During closing arguments, the prosecutor did not
                                   1   ask the jury to consider or draw any inferences from Sergeant Gantt’s testimony
                                       that he had interviewed defendant and read him his rights.
                                   2
                                              B. Analysis
                                   3
                                               Defendant argues he is entitled to a new trial because Sergeant Gantt’s
                                   4   testimony (he interviewed defendant and read him his rights) violated the trial
                                       court’s in limine ruling and Doyle. We disagree.
                                   5
                                               We initially conclude defendant’s challenge to Sergeant Gantt’s testimony
                                   6   that he interviewed defendant is forfeited as he failed to make either a timely
                                       objection or timely motion to strike the testimony in the trial court. “Evidence Code
                                   7   section 353, subdivision (a) allows a judgment to be reversed because of erroneous
                                       admission of evidence only if an objection to the evidence or a motion to strike it
                                   8   was ‘timely made and so stated as to make clear the specific ground of the
                                       objection.’ Pursuant to this statute, [it has been] ... ‘ “consistently held that the
                                   9   ‘defendant’s failure to make a timely and specific objection’ on the ground asserted
                                       on appeal makes that ground not cognizable.” ‘ [Citation.]” (People v. Demetrulias
                                  10   (2006) 39 Cal.4th 1, 20.) In all events, we reject defendant’s argument that the
                                       prosecutor’s question to Sergeant Gantt as to who he interviewed, “ran afoul of the
                                  11   trial court’s [in limine] ruling by leading [the witness] to testify, ‘I interviewed the
                                       defendant.’ ” “Although a prosecutor engages in misconduct by intentionally
                                  12   eliciting inadmissible testimony,” the record here does not reflect the prosecutor
Northern District of California
 United States District Court




                                       intentionally solicited or anticipated that in response to his question as to who had
                                  13   been interviewed, Sergeant Gantt would respond that he interviewed defendant.
                                       (People v. Valdez (2004) 32 Cal.4th 73, 125; see People v. Pinholster (1992) 1
                                  14   Cal.4th 865, 964-965 (Pinholster) [FN25] [“there is no indication the prosecutor
                                       purposely elicited the [complained of] responses; rather she was pursuing
                                  15   legitimate lines of inquiry”].)
                                  16          FN25. Pinholster was overruled in part on another ground in People v.
                                       Williams (2010) 49 Cal.4th 405, 459.
                                  17
                                                We also reject defendant’s argument that a reversal is required based on
                                  18   Sergeant Gantt’s revelation that he read defendant his rights. Defendant’s objection
                                       at trial was premised on an argument that Sergeant Gantt’s answer was “somewhat
                                  19   nonresponsive” to the question posed by defense counsel. Defendant never asked
                                       the court to rule on his appellate claim that the testimony violated the court’s in
                                  20   limine ruling and Doyle. (People v. Rogers (1978) 21 Cal.3d 542, 548 [“questions
                                       relating to the admissibility of evidence will not be reviewed on appeal in the
                                  21   absence of a specific and timely objection in the trial court on the ground sought to
                                       be urged on appeal”].) More significantly, the trial court agreed that Sergeant
                                  22   Gantt’s answer to the question was “nonresponsive,” and invited defense counsel to
                                       request a curative admonition. Defense counsel never asked the court to strike the
                                  23   testimony and admonish the jury not to consider it. Consequently, defendant’s
                                       claim of error is not cognizable on appeal. (See People v. Jackson (2014) 58
                                  24   Cal.4th 724, 765 [court refused to review defendant’s contention that prosecutor
                                       committed misconduct in eliciting certain testimony as defendant refused to accept
                                  25   trial court’s offer to give proposed admonition that would have been more than
                                       sufficient to cure any possible harm].)
                                  26
                                               In all events, we see no merit to defendant’s argument that he was
                                  27   prejudiced by those portions of Sergeant Gantt’s testimony challenged on appeal.
                                       Sergeant Gantt did not testify that defendant had invoked his Miranda rights after
                                  28   the officer read him his rights. More importantly, during closing remarks the
                                                                                 42
                                              prosecutor made no mention of Sergeant Gantt’s testimony or defendant’s
                                   1          postarrest silence, despite defendant’s argument to the contrary. The prosecutor
                                              asked the jury to consider that defendant “had two years to think about this, ladies
                                   2          and gentlemen. Two years to come up with this story. If he cooked up a tale way
                                              back when this happened, what is to stop him from cooking up a tale now?” When
                                   3          read in context, it is apparent the prosecutor’s quoted remarks were permissible
                                              references to defendant’s prearrest explanations of how he got shot, which he told
                                   4          to hospital staff and a Tracy police officer who first responded to the hospital
                                              where defendant was being treated for his through-and-through gunshot wound to
                                   5          his leg. (See People v. Champion (2005) 134 Cal.App.4th 1440, 1448 [“[a]n
                                              assessment of whether the prosecutor made inappropriate use of defendant’s
                                   6          postarrest silence requires consideration of the context of the prosecutor’s ...
                                              argument”].) Thus, even if we assume the challenged portions of Sergeant Gantt’s
                                   7          testimony should not have been admitted, the error would be harmless applying any
                                              standard of review. (Chapman, supra, 386 U.S. at p. 24; Watson, supra, 46 Cal.2d
                                   8          at p. 836.)
                                   9   Pet. Exh. 1, at 23–27.

                                  10          As a threshold matter, the State Appellate Court correctly identified and reasonably applied

                                  11   the Supreme Court precedent established under Doyle to assess this claim.11 See 28 U.S.C.

                                  12   § 2254(d). Doyle holds that the Fourteenth Amendment does not permit a criminal defendant’s
Northern District of California
 United States District Court




                                  13   post-Miranda silence during an arrest to be used against him for impeachment purposes. Doyle,

                                  14   426 U.S. at 619. This holding “rests on the fundamental unfairness of implicitly assuring a

                                  15   suspect that his silence will not be used against him and then using his silence to impeach an

                                  16   explanation subsequently offered at trial.” Brecht, 507 U.S. at 628 (quoting Wainwright v.

                                  17   Greenfield, 474 U.S. 284, 291 (1986)) (internal quotation marks omitted).

                                  18          The standard for overturning a conviction based on the prejudicial impact of a trial error

                                  19   under habeas review (i.e., collateral review, as opposed to direct review) is not the harmless-error

                                  20   analysis set forth in Chapman v. California, 386 U.S. 18 (1967).12 Brecht, 507 U.S. at 622–23;

                                  21   see also Fry v. Pliler, 551 U.S. 112, 121–22 (2007) (holding that “in § 2254 proceedings a court

                                  22

                                  23   11
                                          Respondent argues that Petitioner has forfeited the Doyle-error claim because Trial Counsel
                                  24   failed to object or request a curative admonition. See Resp. 41–43. The State Appellate Court
                                       found in favor of this argument on direct review. See Pet. Exh. 1, at 25–27. The State Appellate
                                  25   Court also concluded that Sergeant Gantt’s reference to the interview did not amount to
                                       prosecutorial misconduct because it did not appear that the Prosecution intentionally solicited or
                                  26   anticipated the remark. Pet. Exh. 1, at 26; see also Pet. 72. This Court need not address these
                                       arguments, however, as it decides the alleged Doyle-error claim on the merits.
                                  27   12
                                          The State Appellate Court properly applied the standard set forth in Chapman because it
                                  28   reviewed Petitioner’s Doyle claim on direct review. See Pet. Exh. 1, at 2, 27, 51; Brecht, 507 U.S.
                                       at 622–23, 30–31 (1993).
                                                                                       43
                                   1   must assess the prejudicial impact of constitutional error in a state-court trial under the ‘substantial

                                   2   and injurious effect’ standard set forth in Brecht”); Cook v. Schriro, 538 F.3d 1000, 1019 (9th Cir.

                                   3   2008) (applying Brecht to a Doyle claim in a habeas petition). “Instead, the standard for

                                   4   determining whether habeas relief must be granted is whether the Doyle error ‘had a substantial

                                   5   and injurious effect or influence in determining the jury’s verdict.’” Id. at 623 (quoting Kotteakos

                                   6   v. United States, 328 U.S. 750, 776 (1946)). Under this less onerous standard, “habeas petitioners

                                   7   may obtain plenary review of their constitutional claims, but they are not entitled to habeas relief

                                   8   based on trial error unless they can establish that it resulted in ‘actual prejudice.’” Brecht, 507

                                   9   U.S. at 637 (citing United States v. Lane, 474 U.S. 438, 449 (1986)). The Supreme Court has

                                  10   explained that the Kotteakos standard is “better tailored to the nature and purpose of collateral

                                  11   review,” Brecht, 507 U.S. at 623, because “[t]he role of federal habeas proceedings, while

                                  12   important in assuring that constitutional rights are observed, is secondary and limited. Federal
Northern District of California
 United States District Court




                                  13   courts are not forums in which to relitigate state trials.” Id. at 633 (quoting Barefoot v. Estelle,

                                  14   463 U.S. 880, 887 (1983)) (internal quotation marks omitted).

                                  15          Here, this Court agrees with the State Appellate Court that Sergeant Gantt’s testimony did

                                  16   not prejudice the outcome of trial. See Pet. Exh. 1, at 27. Sergeant Gantt mentioned interviewing

                                  17   and Mirandizing Petitioner, but he did not elaborate that Petitioner invoked his rights. Pet. Exh. 1,

                                  18   at 27. During closing remarks, the Prosecution highlighted that Petitioner had several years to

                                  19   craft a story for trial. Pet. Exh. 1, at 27. As the State Appellate Court noted, however, such

                                  20   statements referred to Petitioner’s pre-arrest explanations to doctors and police about how he was

                                  21   shot. Pet. Exh. 1, at 27. The Prosecution never further discussed Sergeant Gantt’s testimony or

                                  22   Petitioner’s post-arrest silence. Pet. Exh. 1, at 27. In other words, the Prosecution did not actually

                                  23   use Petitioner’s post-arrest silence for impeachment purposes. See Greer v. Miller, 483 U.S. 756,

                                  24   763–65 (1987) (distinguishing use of a defendant’s post-arrest silence to impeach the defendant

                                  25   from a question that only touched upon it and finding no Doyle error where a defendant’s post-

                                  26   arrest silence “was not submitted to the jury as evidence from which it was allowed to draw any

                                  27   permissible inference”).

                                  28          The State Appellate Court found that any impact Sergeant Gantt’s statements had on the
                                                                                         44
                                   1   trial outcome was harmless beyond a reasonable doubt. See Pet. Exh. 1, at 27. Under the less

                                   2   onerous Kotteakos standard, this is especially true. See Kotteakos, 328 U.S. at 776; see also

                                   3   Davis, 135 S. Ct. at 2198 (explaining that “the Brecht standard “subsumes” the requirements that

                                   4   § 2254(d) imposes when a federal habeas petitioner contests a state court’s determination that a

                                   5   constitutional error was harmless under Chapman”) (citing Fry v. Pliler, 551 U.S. 112 (2007)).

                                   6   None of the statements the Petitioner complains of, considered in light of the entire trial

                                   7   proceedings, “had a substantial and injurious effect or influence in determining the jury’s verdict.”

                                   8   See id.

                                   9             Accordingly, Petitioner has failed to show that the alleged Doyle error actually prejudiced

                                  10   the jury verdict. See Brecht, 507 U.S. at 637. Based on the foregoing, the State Appellate Court’s

                                  11   analysis was not an unreasonable application of federal precedent or determination of facts. 28

                                  12   U.S.C. § 2254(d). Thus, Petitioner is not entitled to habeas relief on the Doyle error claim.
Northern District of California
 United States District Court




                                  13             E. Alleged Prosecutorial Misconduct During Closing Statements (Claim 10)
                                  14             Petitioner asserts that the Prosecution committed misconduct by highlighting in closing

                                  15   rebuttal arguments that Petitioner failed to call Thompkins as a defense witness. Pet. 73.

                                  16   Petitioner argues that these statements effectively reduced the Prosecution’s burden of proof by

                                  17   inappropriately implying that Petitioner was required to call Thompkins to prove his innocence.

                                  18   Pet. 74, 75. The State Appellate Court rejected this claim on direct appeal:

                                  19                    A. Relevant Facts
                                  20                     The prosecution’s pretrial witness list included Davis, Thompkins, and
                                                 Broussard, as witnesses for the People. Additionally, the prosecution filed several
                                  21             motions in limine in anticipation that those witnesses would testify if called as
                                                 witnesses by the People. While the prosecution ultimately called Davis as a
                                  22             witness, Thompkins and Broussard were not called as witnesses. As part of his
                                                 case, defendant did not call Thompkins or Broussard as witnesses.
                                  23
                                                          During the trial held two years after the shooting, the jury heard testimony
                                  24             from Davis and defendant, who each described defendant’s personal relationships
                                                 with Davis, Thompkins, and Broussard, at the time of the shooting and at the time
                                  25             of the trial. Defendant testified that at the time of the shooting, Davis was his
                                                 girlfriend, they were in love and had been living together for 10 months;
                                  26             Thompkins was defendant’s best friend, having grown up together; and Broussard
                                                 was Thompkins’ girlfriend, whom defendant had known for five to six years. Davis
                                  27             testified that by the time of the trial, she was no longer living with defendant and
                                                 she no longer had feelings for him. She did not consider defendant a friend because
                                  28             she did not keep in touch with him. Since their break up defendant had made efforts
                                                                                          45
                                       to keep in touch with Davis through phone calls and letters. Defendant testified he
                                   1   ended his relationship with Davis because Davis was attending school and the
                                       relationship “was putting a strain on her.” Defendant no longer considered Davis a
                                   2   friend, but he held no ill will towards her. Defendant also testified his friendships
                                       with Thompkins and Broussard had changed. Defendant no longer saw or spoke
                                   3   with Thompkins by telephone, and defendant no longer saw Broussard. When
                                       asked if he had an issue with Thompkins, defendant replied, “Yeah. I do. I just felt
                                   4   like, you know, he could have [come] and told the truth.”
                                   5           In the prosecutor’s closing rebuttal remarks, covering 50 pages of the
                                       reporter’s transcript, he extensively addressed defendant’s claim of self-defense and
                                   6   defense of others. On appeal defendant challenges certain portions of the
                                       prosecutor’s closing remarks as follows (challenged portions are italicized):
                                   7
                                               [Prosecutor]: “The second reason to doubt the defendant’s credibility, he
                                   8   concealed evidence in this case, ladies and gentlemen. [¶] The defense is making a
                                       big deal on how a trial is the process of having the truth come out, the truth come to
                                   9   light. Well, the defendant himself did not want the truth to come to light. He was
                                       the one who had the pistol that was used in shooting Anderson. He was the one
                                  10   who had the opportunity to turn the pistol into the authorities, but he didn’t. He
                                       didn’t, ladies and gentlemen. And he didn’t ask anyone to do it on his behalf. And
                                  11   the reason why he didn’t, ladies and gentlemen, is because he knew that that pistol
                                       would link him to the scene. He knew that if he was linked to the scene ..., he
                                  12   would have to face what he had done there—the same reason why he didn’t call 9-
Northern District of California
 United States District Court




                                       1-1; the same reason why he cooked up a tale with Davis. [¶] And, ladies and
                                  13   gentlemen, he admitted to you that he had lied in the past about this very subject.
                                       About this very subject. And not only did he lie once, but he tried to cover it up
                                  14   with his girlfriend. And that’s significant, because he is not trying to get—he is not
                                       trying to fool himself, he is trying to make sure that others who had information
                                  15   who were at the scene, who probably saw what went down or at least heard what
                                       the defendant said about what went down, he wanted to make sure everyone was
                                  16   quiet. That’s why Fred Tompkins, his best friend, is not here.
                                  17          “[Defense Counsel]: Objection.
                                  18          “The Court: Comments of counsel are not evidence.
                                  19            “[Prosecutor]: If the defendant claims that he acted in self-defense and he
                                       told everyone he acted in self-defense in that car, and there were witnesses to
                                  20   testify to those observations, they would be here to testify.
                                  21          “[Defense Counsel]: Objection. Burden shifting.
                                  22          “The Court: The comments of counsel are not evidence. You are to rely
                                       upon the evidence that you have received during the course of the trial.
                                  23
                                               “[The Prosecutor]: Bottom line, ladies and gentlemen. Fred Thompkins is
                                  24   not here. Fred Thompkins is not here to testify. Fred Thompkins is no friend of the
                                       prosecution. Fred Thompkins is no friend of D’Mario Anderson. Fred Thompkins is
                                  25   the best friend of the defendant in this case.” [FN32]
                                  26          FN32. After the jury returned its verdict, defendant filed a motion for a
                                              new trial. He complained that the prosecutor had “continually entreated the
                                  27          jury to shift the burden of production of evidence to the defendant. On three
                                              consecutive instances, [the prosecutor], asked the jury to attribute his failure
                                  28          to call Fred Thompkins as a witness to the defendant.” The prosecutor
                                                                                 46
                                              opposed the motion, arguing that his closing remarks were permissible
                                   1          based on well-established case law. In denying defendant’s motion for a
                                              new trial, the trial court commented on the unavailability of Thompkins in
                                   2          the following manner: “[T]he Court recognizes the flow of a trial, the ability
                                              to secure witnesses, and then the arguments that can be reasonably made
                                   3          based upon the absence of evidence.” The court noted it had provided some
                                              additional remedies for the failure to call Thompkins as a witness to ensure
                                   4          that no hearsay statements attributed to Thompkins were inserted during the
                                              trial. The court’s latter comment was apparently referring to defendant’s
                                   5          pretrial supplemental motion in limine to exclude Hawkins’ testimony that
                                              he heard Thompkins say, “ ‘Pull the trigger,’ ” “not 30 seconds” before
                                   6          defendant shot the victim while he was prone on the ground. After an
                                              Evidence Code section 402 hearing, and over the prosecution’s objection,
                                   7          the court granted defendant’s supplemental motion in limine, in part, by
                                              ruling that Hawkins would be permitted to testify he heard Thompkins
                                   8          “make a statement towards the defendant and the defendant then shot,” but
                                              the content of Thompkins’ statement was excluded as hearsay.
                                   9
                                              B. Analysis
                                  10
                                                 “ ‘ “A prosecutor’s conduct violates the Fourteenth Amendment to the
                                  11   federal Constitution when it infects the trial with such unfairness as to make the
                                       conviction a denial of due process. Conduct by a prosecutor that does not render a
                                  12   criminal trial fundamentally unfair is prosecutorial misconduct under state law only
Northern District of California
 United States District Court




                                       if it involves the use of deceptive or reprehensible methods to attempt to persuade
                                  13   either the trial court or the jury.” [Citation.] When a claim of misconduct is based
                                       on the prosecutor’s comments before the jury, as all of defendant’s claims are, “
                                  14   ‘the question is whether there is a reasonable likelihood that the jury construed or
                                       applied any of the complained-of remarks in an objectionable fashion.’ ” [Citation.]
                                  15   To preserve a claim of prosecutorial misconduct for appeal, a defendant must make
                                       a timely and specific objection and ask the trial court to admonish the jury to
                                  16   disregard the improper argument. [Citation.]’ [Citation.]” (People v. Linton (2013)
                                       56 Cal.4th 1146, 1205 (Linton).)
                                  17
                                               Defendant argues the prosecutor committed prejudicial error by making
                                  18   remarks that defendant had the duty of producing Thompkins as a witness, and
                                       other remarks that were based on “facts not in evidence,” “contrary to the facts in
                                  19   evidence;” and “contrary to his knowledge of what was true.” However, in the trial
                                       court defendant did not object on the grounds he now asserts on appeal. He
                                  20   objected to the prosecutor’s remarks solely on the ground that the prosecutor
                                       entreated the jury to engage in “burden shifting.” Additionally, the trial court
                                  21   addressed defendant’s objections, issuing admonitions to the jury that the
                                       prosecutor’s remarks were not evidence and the jury was to rely on the evidence
                                  22   received during trial. Given the court’s implicit sustaining of the objections,
                                       defense counsel was required to lodge a specific objection to preserve the claims of
                                  23   error defendant now asserts here. Because specific objections on the grounds now
                                       asserted on appeal “could easily have cured any harm, [defendant’s] current claims
                                  24   are not cognizable on appeal. [Citation.]” (Cleveland, supra, 32 Cal.4th at p. 747;
                                       see People v. Mayfield (1993) 5 Cal.4th 142, 178 (Mayfield) [court is not required
                                  25   to address merits of prosecutorial error where defense “counsel did not object to the
                                       prosecutor’s remarks and it appears that an admonition would have cured any
                                  26   potential harm”].) [FN33]
                                  27          FN33. Defendant argues, in his direct appeal and in his petition for writ of
                                              habeas corpus, that his trial counsel was ineffective for inadequately
                                  28          objecting to the challenged remarks, failing to request an admonition to
                                                                                47
                                              some of the challenged remarks, and for failing to lodge an objection to
                                   1          other challenged remarks. However, “competent counsel may often choose
                                              to forgo even a valid objection. ‘[I]n the heat of a trial, defense counsel is
                                   2          best able to determine proper tactics in the light of the jury’s apparent
                                              reaction to the proceedings. The choice of when to object is inherently a
                                   3          matter of trial tactics not ordinarily reviewable on appeal.’ [Citation.]”
                                              (Riel, supra, 22 Cal.4th at p. 1197; see United States v. Eaglin (9th Cir.
                                   4          1977) 571 F.2d 1069, 1087[defense counsel’s failure to object could be
                                              explained on the ground that counsel “could have legitimately thought that
                                   5          an objection would have served only to draw further attention to the
                                              damaging statement while clearly not erasing its effect from the jurors’
                                   6          minds”].) In all events, as we later explain in the text of this opinion,
                                              defendant’s claim of ineffective assistance of counsel fails as we find no
                                   7          prejudicial error in the prosecutor’s closing remarks. (See Strickland, supra,
                                              466 U.S. at p. 697 [claim of ineffective assistance of counsel may be
                                   8          resolved solely by “examining the prejudice suffered by the defendant as a
                                              result of the alleged deficiencies”].)
                                   9
                                               In all events, we see no merit to defendant’s contention that the prosecutor’s
                                  10   challenged remarks require reversal. It is well settled that a prosecutor is entitled to
                                       comment on the state of the evidence and a defendant’s failure to call witnesses.
                                  11   (See People v. Thomas (2011) 51 Cal.4th 449, 491 [prosecutor did not commit
                                       error when he argued that “defendant’s mitigating evidence was ‘not very reliable’
                                  12   because the jury had not heard from the best witnesses on this point,” “[y]ou would
Northern District of California
 United States District Court




                                       think that one of his brothers would come in to talk about him if there was
                                  13   something good to say about [defendant];” and “[i]f there were witnesses out there
                                       who had good things to say about [defendant], who could provide evidence that
                                  14   you could consider on his behalf, they would have been here”]; People v. Bradford
                                       (1997) 15 Cal.4th 1229, 1340 [“distinction clearly exists between the permissible
                                  15   comment that a defendant has not produced any evidence, and on the other hand an
                                       improper statement that a defendant has a duty or burden to produce evidence, or a
                                  16   duty or burden to prove his or her innocence”]; People v. Ford (1988) 45 Cal.3d
                                       431, 435-436 [prosecutor’s remark on defendant’s failure to call codefendants to
                                  17   support his testimony was proper “[b]ecause defendant did not call the witnesses
                                       and the trial court did not determine that they could exercise their privilege against
                                  18   self-incrimination”]; People v. Woods (2006) 146 Cal.App.4th 106, 112
                                       [“[c]omments on the state of the evidence or defense’s failure to call logical
                                  19   witnesses, introduce material evidence, or rebut the People’s case are generally
                                       permissible”]; People v. Miller (1961) 196 Cal.App.2d 171, 177 [prosecutor did not
                                  20   commit error when he argued defense could have subpoenaed witnesses, and
                                       defendant’s testimony, if true, would have been substantiated, as “district attorney
                                  21   may comment upon the failure of the defendant to produce witnesses who would
                                       substantiate his evidence”]; see also Rhoades v. Henry (9th Cir. 2010) 598 F.3d
                                  22   495, 511 [a “natural reading” of prosecutor’s statement, “ ‘If there was evidence
                                       out there that would disassociate this gun from [the defendant], we’d have heard it,’
                                  23   ” “is not that defendant didn’t testify, but that there was no meaningful challenge to
                                       the government’s evidence”].)
                                  24
                                               In this case, although the prosecutor’s challenged remarks came in his
                                  25   rebuttal, the jury was well aware that neither the prosecution nor the defense had
                                       called Thompkins as a witness, that at the time of the shooting defendant and
                                  26   Thompkins had been best friends but by the time of the trial defendant was no
                                       longer friends with Thompkins, and defendant had explained that his issue with
                                  27   Thompkins was that Thompkins had apparently refused to come to court and tell
                                       the truth. The prosecutor’s remarks that the jury had not heard evidence supporting
                                  28   defendant’s testimony that “he had told his friends he had acted in self-defense”
                                                                                 48
                                              was fair comment on the evidence, following an evidentiary ruling, which we have
                                   1          upheld. (See Lawley, supra, 27 Cal.4th at p. 156.) Consequently, we conclude
                                              “there was no misconduct and, contrary to defendant’s claim, no miscarriage of
                                   2          justice” on this record. (Ibid.) People v. Varona (1983) 143 Cal.App.3d 566, cited
                                              by defendant, is “inapposite” as that case “involved erroneous evidentiary rulings
                                   3          on which the prosecutor improperly capitalized during his closing argument.”
                                              (Lawley, supra, at p. 156; italics added.) Moreover, as we have noted, any potential
                                   4          for harm caused by the prosecutor’s challenged remarks was cured by the court’s
                                              admonition to the jury during the closing remarks. Later, in its closing instructions,
                                   5          the court again admonished the jury that counsel’s remarks were not evidence and
                                              “[n]either side is required to call as witnesses all persons who may have been
                                   6          present at any of the events disclosed by the evidence or who may appear to have
                                              some knowledge of these events.” (CALJIC Nos. 1.02 (Statements of Counsel);
                                   7          2.11 (Production of All Available Evidence Not Required).) “We presume absent
                                              contrary indications that the jury was able to follow the court’s instructions.”
                                   8          (Pinholster, supra, 1 Cal.4th at p. 919.) Despite defendant’s argument to the
                                              contrary, “[t]he court’s instructions, not the prosecution’s argument, are
                                   9          determinative, for ‘[w]e presume that jurors treat the court’s instructions as a
                                              statement of the law by a judge, and the prosecutor’s comments as words spoken by
                                  10          an advocate in an attempt to persuade.’ [Citation.] Given the instructions provided
                                              here, we discern no reasonable likelihood [citation] that the prosecutor’s
                                  11          [challenged remarks] would have misled the jury....” (Mayfield, supra, 5 Cal.4th at
                                              p. 179.) [FN34]
                                  12
Northern District of California




                                                      FN34. We decline defendant’s suggestion that we consider whether the
 United States District Court




                                  13                  prosecutor’s challenged remarks resulted in prejudicial error based on
                                                      statements allegedly made by some of the jurors after rendering their
                                  14                  verdict. In a footnote in his motion for a new trial, defendant informed the
                                                      trial court that “[a]fter the verdict, discussions with jurors revealed that at
                                  15                  least some jurors adopted the prosecution’s position that the burden to
                                                      produce Fred Thompkins was defendant’s. Juror #5 specifically, stated that
                                  16                  defendant’s failure to produce Fred Thompkins as a witness went to
                                                      defendant’s ‘credibility.’ ” However, the jurors’ reported statements were
                                  17                  not evidence the jury ever discussed defendant’s failure to call Thompkins
                                                      as a witness. (Demirdjian v. Gipson (9th Cir. 2016) 832 F.3d 1060 [2016
                                  18                  U.S. App. Lexis 14688, *35, 2016 WL 4205938] [statements by jurors to
                                                      reporters (one juror thought jury should have heard from defendant, and
                                  19                  another juror was persuaded to change her vote from not guilty to guilty
                                                      because of defendant’s failure to testify), were not evidence the jurors ever
                                  20                  discussed defendant’s silence].)
                                  21   Pet. Exh. 1, at 34–40.

                                  22          To start, the State Appellate Court applied the correct Supreme Court precedent. See Pet.

                                  23   Exh. 1, at 37 (quoting People v. Linton, 56 Cal. 4th 1146, 1205 (2013)). “[T]he touchstone of due

                                  24   process analysis in cases of alleged prosecutorial misconduct is the fairness of the trial, not the

                                  25   culpability of the prosecutor.” Smith v. Phillips, 455 U.S. 209, 219 (1982). Hence, the relevant

                                  26   question in assessing allegations of prosecutorial misconduct is “whether the prosecutors’

                                  27   comments ‘so infected the trial with unfairness as to make the resulting conviction a denial of due

                                  28   process.’” Darden v. Wainwright, 477 U.S. 168, 182 (1986) (quoting Donnelly, 416 v. U.S. at
                                                                                         49
                                   1   643); see also Parker v. Matthews, 567 U.S. 37, 45 (2012) (per curiam) (explaining that Darden

                                   2   represents the clearly established federal law governing a prosecutor’s alleged improper remarks

                                   3   during closing argument); cf. Linton, 56 Cal. 4th at 1205 (“A prosecutor’s conduct violates the

                                   4   Fourteenth Amendment to the federal Constitution when it infects the trial with such unfairness as

                                   5   to make the conviction a denial of due process.”). Where a defendant contends that a prosecutor’s

                                   6   remarks rendered his trial fundamentally unfair, the remark must be examined within the context

                                   7   of the entire trial. See Greer, 483 U.S. at 766–67.

                                   8          For habeas petitions the standard of review for such claims is “the narrow one of due

                                   9   process, and not the broad exercise of supervisory power.” Darden, 477 U.S. at 181 (quoting

                                  10   Donnelly, 416 U.S. at 642) (internal quotation marks omitted). As such, it is insufficient to show

                                  11   “that the prosecutor’s remarks were undesirable or even universally condemned.” Darden, 477

                                  12   U.S. at 181. Instead, “[o]n habeas review, constitutional errors of the ‘trial type,’ including
Northern District of California
 United States District Court




                                  13   prosecutorial misconduct, warrant relief only if they ‘had substantial and injurious effect or

                                  14   influence in determining the jury’s verdict.’” Wood v. Ryan, 693 F.3d 1104, 1113 (9th Cir. 2012)

                                  15   (quoting Brecht, 507 U.S. at 637–38).

                                  16          Here, the State Appellate Court was not unreasonable in finding that the Prosecution’s

                                  17   comments were permissible comments on the state of the evidence.13 Pet. Exh. 1, at 38. “A

                                  18   prosecutor may properly comment upon a defendant’s failure to present witnesses so long as it is

                                  19   not phrased as to call attention to the defendant’s own failure to testify.” United States v.

                                  20   Fleishman, 684 F.2d 1329, 1343 (9th Cir. 1982), cert. denied, 459 U.S. 1044 (1982), implied

                                  21   overruling on other grounds recognized by U.S. v. Ibarra-Alcarez, 830 F.2d 968, 973 n.1 (9th Cir.

                                  22   1987); see also Rhoades v. Henry, 598 F.3d 495, 511 (9th Cir. 2010) (finding that the prosecutor’s

                                  23   comment, “[i]f there was evidence out there . . . we’d have heard it,” naturally suggested the

                                  24   defense failed to challenge the state’s evidence meaningfully); United States v. Cabrera, 201 F.3d

                                  25   1243, 1250 (9th Cir. 2000) (finding that “[a] prosecutor’s comments on a defendant’s failure to

                                  26
                                  27   13
                                          The State Appellate Court also concluded that this argument was forfeited for Trial Counsel’s
                                  28   failure to raise proper objections. Pet. Exh. 1, at 37–38. Because the Court decides this issue on
                                       the merits, it does not address this issue.
                                                                                          50
                                   1   call a witness does not shift the burden of proof, and is therefore permissible, so long as the

                                   2   prosecutor does not violate the defendant’s Fifth Amendment rights by commenting on the

                                   3   defendant’s failure to testify”). Here, Petitioner did testify, undermining Petitioner’s claim that the

                                   4   Prosecution’s comments somehow reduced Petitioner’s burden of proof. See Pet. 74; Pet. Exh. 1,

                                   5   at 35; see also Cabrera, 201 F.3d at 1250.

                                   6          Regardless, the State Appellate Court was not unreasonable in determining that any error

                                   7   in the Prosecution’s comments did not prejudice the outcome of the trial. By the time the

                                   8   Prosecution made the challenged remarks during rebuttal closing arguments, the jury knew about

                                   9   the nature of Thompkins’ and Petitioner’s relationship (that Thompkins and Petitioner were best

                                  10   friends, but by the time of trial Thompkins and Petitioner were no longer friends) and Petitioner

                                  11   explained that Thompkins had “apparently refused to come to court and tell the truth.” Pet. Exh.

                                  12   1, at 39. The jury was also well aware that Thompkins did not testify for Petitioner or the
Northern District of California
 United States District Court




                                  13   Prosecution. Pet. Exh. 1, at 39. Therefore, it cannot be said that the Prosecution’s comments “had

                                  14   substantial and injurious effect or influence in determining the jury’s verdict.” Brecht, 507 U.S. at

                                  15   637–38.

                                  16          Also, given that Petitioner put Thompkins’ failure to appear at issue during his testimony,

                                  17   it was not unreasonable for the State Appellate Court to conclude that the Prosecution’s statements

                                  18   constituted “a fair comment on the evidence.” Pet. Exh. 1, at 39–40; see also United States v.

                                  19   Mares, 940 F.2d 455, 461 (9th Cir. 1991) (finding that comments highlighting a failure to present

                                  20   evidence did not shift the burden of proof but rather challenged the other side “to explain to the

                                  21   jury uncomfortable facts and inferences”).

                                  22          Furthermore, the Trial Court issued several curative jury instructions. Pet. Exh. 1, at 40.

                                  23   The Supreme Court has found no due process violation where the trial court “cured any possible

                                  24   error by sustaining the defendants’ objections . . . and immediately admonishing the jury that the

                                  25   defense was not required to produce any witnesses or evidence.” United States v. Fagan, 996 F.2d

                                  26   1009, 1016 n.7 (9th Cir. 1993). And courts “normally presume that a jury will follow an

                                  27   instruction . . . unless there is an overwhelming probability that the jury will be unable to follow

                                  28   the court’s instructions and a strong likelihood that the effect . . . would be devastating to the
                                                                                         51
                                   1   defendant.” Greer, 483 U.S. at 767 n.8 (internal citations and quotation marks omitted); see also

                                   2   Fleishman, 684 F.2d at 1344 (finding that the trial court’s instructions were sufficient to cure any

                                   3   impermissible shifting of the burden of proof that may have occurred). Hence, it cannot be said

                                   4   that the State Appellate Court was unreasonable in finding that “any potential for harm caused by

                                   5   the prosecutor’s challenged remarks was cured by the court’s admonition to the jury during the

                                   6   closing remarks . . . [and] in its closing instructions.” Pet. Exh. 1, at 40. Likewise, in light of the

                                   7   lack of prejudice, the curative instructions, and other evidence presented at trial, the State

                                   8   Appellate Court was not unreasonable in determining that the trial as a whole was not unfair. See

                                   9   Darden, 477 U.S. at 182–82 (finding that, while the “trial was not perfect—few are—but neither

                                  10   was it fundamentally unfair”).

                                  11          Based on the foregoing, the State Appellate Court’s rejection of this claim did not result in

                                  12   a decision that was contrary to or involved an unreasonable application of Supreme Court
Northern District of California
 United States District Court




                                  13   precedent and nor was it based on an unreasonable determination of the facts in light of the

                                  14   evidence presented in the State court proceeding. 28 U.S.C. § 2254(d). Petitioner is not entitled

                                  15   to habeas relief on his charge of prosecutorial misconduct with respect to the closing rebuttal

                                  16   statements.

                                  17          F. Ineffective Counsel (Claims 4, 5, 6, 7, 10, & 11)
                                  18          Petitioner cites various instances of ineffective counsel that he argues warrant habeas

                                  19   relief, including (1) inadequately handling the Trial Court’s admonishment and jury instructions

                                  20   provided to cure the Prosecution’s alleged Brady violation; (2) failing to produce material

                                  21   evidence of the three workers’ testimony; (3) inadequately objecting to the Trial Court’s exclusion

                                  22   of evidence; (4) inadequately objecting to the officer’s testimony about Mirandizing Petitioner; (5)

                                  23   failing to call Thompkins as a witness; (6) inadequately objecting to the Prosecution’s rebuttal

                                  24   statements during closing arguments; and (7) inadequately objecting to the alleged Trial Court

                                  25   errors during sentencing. Pet. 79–82.

                                  26          The Sixth Amendment recognizes that a criminal defendant has the right to effective

                                  27   assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 685–86 (1984). The

                                  28   benchmark for judging any claim of ineffectiveness must be whether counsel’s conduct so
                                                                                          52
                                   1   undermined the proper functioning of the adversarial process that the trial cannot be relied upon as

                                   2   having produced a just result. Id. at 686.

                                   3           To prevail on an ineffective counsel claim, a petitioner must make two showings: (1)

                                   4   deficiency and (2) prejudice. Id. at 687. First, petitioner must show that counsel’s performance

                                   5   was deficient such that it fell below an “objective standard of reasonableness . . . under prevailing

                                   6   professional norms.” Strickland, 466 U.S. at 687–88. Second, counsel’s deficient performance

                                   7   must have prejudiced the petitioner’s case, meaning “there is a reasonable probability that, but for

                                   8   counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at

                                   9   694. “A reasonable probability is a probability sufficient to undermine confidence in the

                                  10   outcome.” Id.

                                  11           A “doubly” deferential judicial review is appropriate in analyzing ineffective assistance of

                                  12   counsel claims under § 2254. See Cullen v. Pinholster, 563 U.S. 170, 202 (2011); Harrington,
Northern District of California
 United States District Court




                                  13   562 U.S. at 105; Premo v. Moore, 562 U.S. 115, 122–23 (2011). The general rule of Strickland

                                  14   affords counsel’s effectiveness great deference. 466 U.S. at 689. Hence, state courts have greater

                                  15   leeway in reasonably applying it, which “translates to a narrower range of decisions that are

                                  16   objectively unreasonable under AEDPA.” Cheney v. Washington, 614 F.3d 987, 995 (9th Cir.

                                  17   2010) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). When § 2254(d) applies, the

                                  18   question for the Court is not simply whether counsel’s actions were reasonable, but rather

                                  19   “whether there is any reasonable argument that counsel satisfied Strickland’s deferential

                                  20   standard.” Harrington, 562 U.S. at 105 (emphasis added).

                                  21           In reviewing Petitioner’s ineffective assistance of counsel claims on direct appeal, the State

                                  22   Appellate Court correctly identified and reasonably applied the following federal legal principles

                                  23   set forth in Strickland:

                                  24                   Defendant also seeks habeas relief on the ground that he was prejudiced by
                                               certain acts or omissions of his trial counsel. However, “[i]n order to establish a
                                  25           violation of the right to effective assistance of counsel, a defendant must show that
                                               counsel’s performance was inadequate when measured against the standard of a
                                  26           reasonably competent attorney, and that counsel’s performance prejudiced
                                               defendant’s case in such a manner that his representation ‘so undermined the proper
                                  27           functioning of the adversarial process that the trial cannot be relied on as having
                                               produced a just result.’ [Citation.] Moreover, [as we have noted], ‘a court need not
                                  28           determine whether counsel’s performance was deficient before examining the
                                                                                        53
                                              prejudice suffered by the defendant as a result of the alleged deficiencies.’
                                   1          [Citation.] Prejudice is shown when there is a ‘reasonable probability that, but for
                                              counsel’s unprofessional errors, the result of the proceeding would have been
                                   2          different. A reasonable probability is a probability sufficient to undermine
                                              confidence in the outcome.’ [Citations.] If defendant fails to show that he was
                                   3          prejudiced by counsel’s performance, we may reject his ineffective assistance claim
                                              without determining whether counsel’s performance was inadequate. [Citation.]”
                                   4          (People v. Sanchez (1995) 12 Cal.4th 1, 40-41, disapproved in part on another
                                              ground in Doolin, supra, 45 Cal.4th at p. 421, fn. 22.)14
                                   5

                                   6   Pet. Exh. 1, at 49; see also Pet. Exh. 1, 22 n.22, 23 n.23, 27 n.26, 30 n.27, 34 n.31, 38 n.33, 48

                                   7   n.39; see also 29 U.S.C. § 2254(d). Each of Petitioner’s claims for ineffective counsel is

                                   8   discussed in turn below.

                                   9                    1. Brady Violation
                                  10          In Claim 6, Petitioner asserts that Trial Counsel was ineffective for failing to object to

                                  11   certain deficiencies in the Trial Court’s admonishment to the jury regarding the U-Visa

                                  12   applications and its use of CALJIC No. 2.28 as a jury instruction. Pet. 64. Specifically, Petitioner
Northern District of California
 United States District Court




                                  13   complains that the admonishment and instruction “did not direct the jury to ‘consider that

                                  14   concealment and delayed disclosure in determining the believability or weight to be given to the

                                  15   particular evidence.’” Pet. 64 (quoting CALJIC No. 2.28). According to Petitioner, Trial Counsel

                                  16   should have objected when the Trial Court did not instruct the jury as to the dates surrounding the

                                  17   parties’ knowledge of the witnesses’ request for U-Visas and should have further objected on

                                  18   constitutional grounds. Pet. 64–65. The State Appellate Court reviewed the evidence as follows:

                                  19                  Because we find no prejudicial error in the jury admonition and special jury
                                              instruction, we reject defendant’s contention, made on direct appeal and in his
                                  20          petition for writ of habeas corpus, that his trial counsel was ineffective for failing to
                                              adequately object to the jury admonition and special jury instruction, inviting the
                                  21          court to submit a deficient special jury instruction, and failing to object on the
                                              ground that the special jury instruction violated defendant’s constitutional rights to
                                  22          due process, a fair trial and equal protection under Article I of the California
                                              Constitution and the Fifth, Sixth and Fourteenth Amendments to the United States
                                  23          Constitution. (See Strickland, supra, 466 U.S. at p. 697 [claim of ineffective
                                              assistance of counsel may be resolved solely by “examining the prejudice suffered
                                  24          by the defendant as a result of the alleged deficiencies”] ).
                                  25   Pet. Exh. 1, at 23 n.23.

                                  26          The State Appellate Court was not unreasonable in its assessment of the Trial Court’s

                                  27

                                  28
                                       14
                                         The State Appellate Court’s standard cites Sanchez, 12 Cal. 4th at 40–41, which relies almost
                                       entirely on Strickland, 466 U.S. at 668, 686, 94, 97 (1984). Pet. Exh. 1, at 49.
                                                                                         54
                                   1   curative admonishment and use of CALJIC No. 2.28. See 28 U.S.C. § 2254(d). Upon an

                                   2   extensive review of the facts surrounding the late disclosure of the U-Visa applications and its

                                   3   impact on the jury’s decision, the State Appellate Court concluded that “[e]ven if the jury

                                   4   admonition and special jury instruction suffer from the deficiencies as outlined by [Petitioner], he

                                   5   has failed to demonstrate prejudice.” Pet. Exh. 1, at 23.

                                   6          This Court agrees. To start, the Trial Court’s curative instructions apprised the jury of the

                                   7   late disclosure and explained how the U-Visa applications affected the weight of the three

                                   8   workers’ testimony. See Pet. Exh. 1, at 18. Moreover, the three workers’ testimony offered little

                                   9   as to the ultimate issue at trial—whether Petitioner acted reasonably in shooting the Victim. See

                                  10   Pet. Exh. 1, at 21, 23. Accordingly, a “doubly” deferential judicial review establishes that the

                                  11   State Appellate Court’s rejection of Petitioner’s claim for ineffective counsel was likewise not

                                  12   unreasonable. See Cullen, 563 U.S. at 202.
Northern District of California
 United States District Court




                                  13          The State Appellate Court did not unreasonably apply the proper law to Trial Counsel’s

                                  14   representation with respect to the U-Visa applications. 28 U.S.C. § 2254(d). Thus, Petitioner is

                                  15   not entitled to habeas relief on this claim.

                                  16                     2. Material Witness Testimony
                                  17          Petitioner next asserts that Trial Counsel failed to introduce material and exculpatory

                                  18   evidence regarding the three workers’ U-Visa applications. Pet. 52, 79–80. Specifically,

                                  19   Petitioner argues that “[r]easonably effective counsel would have recalled all three witnesses and

                                  20   examined them about the material evidence in the U-Visa applications, or sought a continuance

                                  21   and renewed the motion to dismiss if the witnesses were not available.” Pet. 56. The State

                                  22   Appellate Court reviewed the evidence as follows:

                                  23                   Defendant complains, on his direct appeal and in his petition for writ of
                                              habeas corpus, that his trial counsel was ineffective for failing to request a
                                  24          continuance, failing to question Rivas about the narrative of the incident reported in
                                              his U-Visa application, failing to renew the motion to strike the testimony of
                                  25          Eleazar and Jorge when those witnesses were unavailable to testify, and, assuming
                                              Eleazar and Jorge were available to testify, failing to recall them as witnesses
                                  26          because their testimony “would have been material, necessary and admissible,” and
                                              failing to introduce all material evidence contained in the U-Visa applications
                                  27          concerning “ the witnesses’ immigration status, PTSD, and recollection of the
                                              shooting.” However, defendant has failed to demonstrate that either a continuance,
                                  28          or the exculpatory or impeachment evidence that counsel could have revealed by
                                                                                        55
                                              the admission of the redacted U-Visa applications and further questioning of the
                                   1          witnesses, “would have produced a more favorable result at trial.” (People v. Cox
                                              (1991) 53 Cal.3d 618, 662, disapproved in part on another ground in People v.
                                   2          Doolin (2009) 45 Cal.4th 390, 421, fn. 22 (Doolin).) (See Strickland v. Washington
                                              (1984) 466 U.S. 668, 697 (Strickland) [claim of ineffective assistance of counsel
                                   3          may be resolved solely by “examining the prejudice suffered by the defendant as a
                                              result of the alleged deficiencies”].)
                                   4

                                   5   Pet. Exh. 1, at 22 n.22. In other words, the State Appellate Court found, and this Court agrees (as

                                   6   discussed in detail above), that Petitioner failed to establish prejudice based on the delayed

                                   7   disclosure of the U-Visa applications. See Pet. Exh. 1 at 50. Here, under the “doubly” deferential

                                   8   judicial review, this Court finds that the State Appellate Court’s rejection of this claim was not

                                   9   based on an unreasonable application of Strickland. See Cullen, 563 U.S. at 202; Harrington, 562

                                  10   U.S. 86, 105 (2011); Premo v. Moore, 562 U.S. 115, 122–23 (2011).

                                  11          Petitioner alternatively argues that Trial Counsel could have questioned the three workers

                                  12   about their legal status to impeach them. Pet. 54–55. But even if such information were relevant
Northern District of California
 United States District Court




                                  13   to the weight of their testimony, the State Appellate Court was not unreasonable in determining

                                  14   that it did not prejudice the outcome. See Strickland, 466 U.S. at 697. Trial Counsel briefly

                                  15   questioned Rivas about his immigration status at the outset, during which time Rivas confirmed

                                  16   that he sought a signed affidavit from the District Attorney’s office in exchange for cooperating as

                                  17   a witness for the prosecution. Pet. Exh. 1, at 14. Furthermore, after discussing the matter outside

                                  18   the presence of the jury, the Trial Court admonished the jury as to the U-Visa applications and the

                                  19   implications of their existence. Pet. Exh. 1, at 16–17. Then, Trial Counsel recalled Rivas and

                                  20   questioned him further about his immigration status and the importance of obtaining legal status to

                                  21   him and his family. Pet. Exh. 1, at 17.

                                  22          The same conclusion applies to Petitioner’s contention that evidence regarding the

                                  23   workers’ PTSD could have been used to question their memories of the event. Pet. 55. The State

                                  24   Appellate Court independently reviewed the sealed records concluded they contained no

                                  25   discoverable information that is material to Petitioner’s defense or relevant to the witnesses’

                                  26   memories of the incident. Pet. Exh. 1, at 15, n. 18. And the Trial Court included as part of its

                                  27   admonishment to the jury that the witnesses’ psychological evaluations included in their U-Visa

                                  28   applications. Pet. Exh. 1, at 17.
                                                                                        56
                                   1          Finally, Petitioner claims that Jorge could have testified that he saw the Victim “trying to

                                   2   get up” after the first few shots were fired. Pet. 54; Pet. Exh. 16, at 250, ¶ 11. But, as the State

                                   3   Appellate Court explained, there was no prejudice because nothing in the record indicates that

                                   4   Jorge could corroborate Petitioner’s testimony on the key issues at trial – namely, that the Victim

                                   5   appeared to be reaching for a gun or that Petitioner’s fear was reasonable when he fired the gun at

                                   6   the prone Victim. See Pet. Exh. 1, at 20 n.19.

                                   7          Accordingly, after conducting a “doubly” deferential judicial review, this Court finds that

                                   8   the State Appellate Court’s rejection of this claim was neither an unreasonable application of

                                   9   Supreme Court precedent nor an unreasonable determination of the facts given the evidence. See

                                  10   Cullen, 563 U.S. at 202; 28 U.S.C. § 2254(d). Thus, Petitioner is not entitled to habeas relief on

                                  11   his claim for ineffective counsel in handling the U-Visa applications.

                                  12                    3. Exclusion of Evidence
Northern District of California
 United States District Court




                                  13          Petitioner first asserts that Trial Counsel should have objected to the Trial Court’s

                                  14   exclusion of evidence that the Victim previously committed battery against a police officer based

                                  15   on constitutional grounds. Pet. 67, 80. According to Petitioner, such specific acts of aggression

                                  16   should have been admissible to show that the Victim was the aggressor and that the homicide was

                                  17   therefore justified. Pet. 80. The State Appellate Court reviewed the evidence as follows:

                                  18                  Because we find no prejudicial error in the exclusion of evidence of the
                                              victim’s prior act of violence, we reject defendant’s contention, made on direct
                                  19          appeal and in his petition for writ of habeas corpus, that his trial counsel was
                                              ineffective because she failed to make an appropriate objection (by distinguishing
                                  20          Tafoya and citing to other cases in support of the admission of the evidence), or
                                              otherwise argue that the exclusion of the evidence would violate defendant’s
                                  21          constitutional rights to due process, a fair trial, to present a defense and to equal
                                              protection under Article I of the California Constitution and the Fifth, Sixth, and
                                  22          Fourteenth Amendments to the United States Constitution. (See Strickland, supra,
                                              466 U.S. at p. 697 [claim of ineffective assistance of counsel may be resolved
                                  23          solely by “examining the prejudice suffered by the defendant as a result of the
                                              alleged deficiencies”].)
                                  24

                                  25   Pet. Exh. 1, at 30 n.27.

                                  26          Here, as explained above, the State Appellate Court concluded on the merits that exclusion

                                  27   of the Victim’s battery on a police officer likely had no prejudicial effect on the jury verdict. Pet.

                                  28   Exh. 1, at 29–30. This Court agrees. There was no evidence that Petitioner knew about the
                                                                                         57
                                   1   Victim’s past aggressive act, meaning it did not bear on Petitioner’s decision to shoot the Victim.

                                   2   Pet. Exh. 1, at 29. Petitioner claims that he acted on both actual and reasonable belief of imminent

                                   3   danger because of the events surrounding the homicide, not because the Victim’s past conduct.

                                   4   See Pet. 21–24. The jury, therefore, likely would have decided no differently as to whether

                                   5   Petitioner’s actions were justified. See Strickland, 466 U.S. at 697; Brecht, 507 U.S. at 637–38.

                                   6          Second, Petitioner claims that Trial Counsel should have objected on constitutional

                                   7   grounds to the exclusion of Petitioner’s excited statements in the car. Pet. 69, 80–81. The State

                                   8   Appellate Court reviewed the evidence in similar fashion to the first evidentiary claim:

                                   9                  Because we find no prejudicial error in the exclusion of evidence of
                                              defendant’s statements, we reject his contention, made on direct appeal and in his
                                  10          petition for writ of habeas corpus, that his trial counsel was ineffective because she
                                              inadequately objected to the exclusion of the evidence and she failed to argue that
                                  11          the exclusion of the evidence would violate defendant’s constitutional rights to due
                                              process, a fair trial, to present a defense and to equal protection under Article I of
                                  12          the California Constitution and the Fifth, Sixth, and Fourteenth Amendments to the
Northern District of California
 United States District Court




                                              United States Constitution. (See Strickland, supra, 466 U.S. at p. 697 [claim of
                                  13          ineffective assistance of counsel may be resolved solely by “examining the
                                              prejudice suffered by the defendant as a result of the alleged deficiencies”].)
                                  14

                                  15   Pet. Exh. 1, at 34 n.31.

                                  16          First, as discussed above, the State Appellate Court was not unreasonable in affirming the

                                  17   Trial Court’s decision that there was insufficient foundation for the admission of Petitioner’s

                                  18   alleged statements as spontaneous declarations because (1) there was no evidence regarding how

                                  19   soon after the shooting defendant made the statements and (2) Petitioner’s actions after the fight

                                  20   demonstrated his presence of mind. See Pet. Exh. 1, at 33-34. Second, this Court agrees with the

                                  21   State Appellate Court that by its verdict of “voluntary manslaughter,” the jury clearly discredited

                                  22   Petitioner’s testimony that he reasonably believed it was necessary to shoot the victim after

                                  23   Petitioner had disarmed him. Pet. Exh. 1, at 34. Consequently, the State Appellate Court was not

                                  24   unreasonable in concluding that the jury likely still would have found voluntary manslaughter,

                                  25   meaning that neither excluding the evidence nor failing to object on constitutional grounds

                                  26   prejudiced the outcome. See Pet. Exh. 1, at 34; see also Strickland, 466 U.S. at 697; Brecht, 507

                                  27   U.S. at 637–38.

                                  28          This Court reviews these claims for ineffective counsel as to the excluded evidence with
                                                                                        58
                                   1   double deference. See Cullen, 563 U.S. at 202. The State Appellate Court found no harm

                                   2   resulting from both exclusions. Pet. Exh. 1, at 29–30, 34. Accordingly, Trial Counsel’s failure to

                                   3   object to both evidentiary exclusions based on constitutional grounds was not also not prejudicial.

                                   4   Pet. Exh. 1, at 30 n.27, 34 n.31. Thus, because State Appellate Court’s rejection of both claims

                                   5   was not an unreasonable, Petitioner is not entitled to habeas relief as to them. 28 U.S.C. §

                                   6   2254(d).

                                   7                    4. Doyle Error
                                   8          Before trial, Petitioner filed a motion in limine seeking an Evidence Code section 402

                                   9   hearing regarding the admissibility of any post-arrest statement made by Petitioner to Oakland

                                  10   Police Department homicide investigators. Pet. 70; RT Vol. 1 at 29, ECF 21-7. At a hearing on

                                  11   the motion, Prosecution argued that because Petitioner had invoked his Miranda rights,

                                  12   Prosecution did not intend to use Petitioner’s statement unless Petitioner takes the stand and
Northern District of California
 United States District Court




                                  13   contradicts the statements he made to the officers. Pet. Exh. 1, at 23-24; RT Vol. 1 at 29-30, ECF

                                  14   21-7. Based on Prosecution’s representation, the Trial Court offer tentatively deferred ruling on

                                  15   Petitioner’s request for an Evidence Code section 402 hearing until the proffer of Petitioner’s post-

                                  16   arrest statement. Pet. Exh. 1, at 24; RT Vo. 1 at 30, ECF 21-7. The court advised both counsel to

                                  17   “admonish” their witnesses regarding the court’s in limine ruling. Pet. Exh. 1, at 24, RT Vol. 1 at

                                  18   37, ECF 21-7.

                                  19          At trial, Sergeant Gantt testified that he had interviewed Petitioner and read him his rights

                                  20   in response to Trial Counsel’s questions. See Pet. 70–71. Petitioner asserts that Trial Counsel was

                                  21   ineffective for failing to object to Sergeant Gantt’s testimony on constitutional grounds and for

                                  22   failing to request that the jury be admonished to disregard Sergeant Gantt’s testimony. Pet. 72–73,

                                  23   81. The State Appellate Court properly found that Petitioner was not prejudiced by Sergeant

                                  24   Gantt’s testimony. Pet. Exh. 1, at 27. The State Appellate Court reviewed the evidence with

                                  25   respect to the ineffective counsel claim as follows:

                                  26                 Because we find no prejudicial error in the admission of those portions of
                                              Sergeant Gantt’s testimony challenged on appeal, we reject defendant’s contention,
                                  27          made on direct appeal and in his petition for writ of habeas corpus, that his trial
                                              counsel was ineffective because she failed to appropriately object to the
                                  28          introduction of any evidence or arguments concerning defendant’s interrogation,
                                                                                        59
                                              the reading of his Miranda rights and his postarrest silence, or otherwise argue that
                                   1          Sergeant Gantt’s testimony violated defendant’s constitutional rights to due
                                              process, a fair trial, to remain silent and to equal protection under Article I of the
                                   2          California Constitution and the Fifth, Sixth, and Fourteenth Amendments to the
                                              United States Constitution. (See Strickland, supra, 466 U.S. at p. 697 [claim of
                                   3          ineffective assistance of counsel may be resolved solely by “examining the
                                              prejudice suffered by the defendant as a result of the alleged deficiencies”].)
                                   4

                                   5   Pet. Exh. 1, at 27 n.26.

                                   6          This Court agrees with the State Appellate Court that Petitioner was not prejudiced by

                                   7   Sergeant Gantt’s testimony. While Sergeant Gantt alluded to interviewing Petitioner and

                                   8   Mirandizing him, Sergeant Gantt never testified that Petitioner invoked his Miranda rights. Pet.

                                   9   Exh. 1, at 27. Furthermore, during closing remarks the Prosecution mentioned neither Sergeant

                                  10   Gantt’s testimony nor Petitioner’s post-arrest silence. Pet. Exh. 1, at 27. Instead, the Prosecution

                                  11   mentioned only Petitioner’s pre-arrest statements explaining how he was shot. Pet. Exh. 1, at 27.

                                  12   Therefore, it is unlikely that Trial Counsel’s failure to object on constitutional grounds prejudiced
Northern District of California
 United States District Court




                                  13   the outcome. See Strickland, 466 U.S. at 697; see also McKenna v. McDaniel, 65 F.3d 1483, 1494

                                  14   (9th Cir. 1995) (finding an ineffective counsel claim was unavailing because the alleged Doyle

                                  15   error upon which the claim was based was neither erroneous nor prejudicial); Melendez, 2013 WL

                                  16   1662355, at *13 (finding no prejudice on an alleged Doyle error where the prosecutor highlighted

                                  17   other legitimate evidence pointing to the petitioner’s guilt during closing remarks); Nguyen v.

                                  18   Felker, No. C 07-2479 MHP (pr), 2009 WL 1246693, at *12 (N.D. Cal. May 5, 2009) (finding no

                                  19   prejudice on an alleged Doyle error where there was no reasonable probability that a proper

                                  20   objection would have changed the outcome because the prosecutor focused on other evidence

                                  21   during closing remarks).

                                  22          A “doubly” deferential judicial review of this claim shows that the State Appellate Court’s

                                  23   rejection was not an unreasonable given the role of Sergeant Gantt’s testimony at trial. See

                                  24   Cullen, 563 U.S. at 202; 28 U.S.C. § 2254(d). Thus, Petitioner cannot obtain habeas relief on this

                                  25   ground.

                                  26                    5. Failure to Call a Defense Witness
                                  27          In Claim 5, Petitioner asserts that “[t]rial counsel should have called Mr. Thompkins as a

                                  28   defense witness because he could have testified to facts establishing that petitioner acted in
                                                                                        60
                                   1   defense of another and self-defense.” Pet. 59. Specifically, Petitioner claims that Thompkins

                                   2   could establish facts supporting that (1) the Victim, as the initial aggressor, brandished a firearm

                                   3   and shot Petitioner first, (2) the situation was exigent, and (3) Thompkins did not encourage the

                                   4   last shot. Pet. 59–60. The State Appellate Court reviewed the evidence as follows:

                                   5                  In support of his argument that his trial counsel was ineffective, defendant
                                              asks us to consider parts of the record on appeal and certain documents annexed to
                                   6          his petition that were not part of the record on appeal. He specifically argues . . . his
                                              trial counsel should have . . . called Thompkins as a defense witness.
                                   7
                                                      Based on our review of the record as well as the additional documents
                                   8          submitted by defendant annexed to his petition for writ of habeas corpus, we find
                                              defendant has failed to make a prima facie showing for relief on the ground of
                                   9          ineffective assistance of trial counsel. Specifically, he has not demonstrated there is
                                              a reasonable probability that, but for his trial counsel’s alleged unprofessional
                                  10          errors and/or omissions, the trial would have resulted in a more favorable outcome.
                                              (Visciotti, supra, 14 Cal.4th at p. 352.) Except for the claim that counsel should
                                  11          have called Thompkins as a defense witness, we have addressed defendant’s claims
                                              on the direct appeal and concluded trial counsel’s acts or omissions did not
                                  12          prejudice defendant. Regarding trial counsel’s failure to call Thompkins as a
Northern District of California
 United States District Court




                                              defense witness, we accept, for the purpose of argument, that counsel had no
                                  13          “tactical reason” for not calling Thompkins as a defense witness. Nevertheless, in
                                              determining whether counsel’s failure was prejudicial, we evaluate the entire
                                  14          record, not the single error in isolation. The testimony of Thompkins would have
                                              been materially helpful if he corroborated defendant’s testimony that he fired a gun
                                  15          at the victim because he reasonably believed the victim was reaching for a second
                                              gun as he ran away or after he fell on the ground. However, we see nothing in the
                                  16          transcripts of Thompson’s [sic] interviews with the police and the public defender,
                                              and, defendant points to nothing, that would have assisted the jury in resolving this
                                  17          dispositive issue—whether defendant knew, or reasonably could have known, the
                                              victim had a second gun. Thus, defendant has not shown it is reasonably probable
                                  18          that, had his trial counsel called Thompkins as a defense witness, the verdicts
                                              would have been different. (Riel, supra, 22 Cal.4th at p. 1175.) “[T]he benchmark
                                  19          for judging any claim of ineffectiveness must be whether counsel’s conduct so
                                              undermined the proper functioning of the adversarial process that the trial cannot be
                                  20          relied on as having produced a just result.” (Strickland, supra, 466 U.S. at p. 686.)
                                              Contrary to defendant’s arguments, the verdicts and sentences in this case were not
                                  21          “rendered unreliable by a breakdown of the adversary process caused by
                                              deficiencies in counsel’s assistance.” (Id. at p. 700.)
                                  22

                                  23   Pet. Exh. 1, at 50–51.

                                  24          This Court agrees with the State Appellate Court that Petitioner has not demonstrated there

                                  25   is a reasonable probability that, but for his Trial Counsel’s alleged errors, the trial would have

                                  26   resulted in a more favorable outcome. See Pet. Exh. 1, at 50. Even assuming Trial Counsel had

                                  27   no “tactical reason” for not calling Thompkins as a defense witness (as the State Appellate Court

                                  28   did), the State Appellate Court was not unreasonable in finding that Trial Counsel’s failure to call
                                                                                         61
                                   1   Thompkins was not prejudicial. This is because the State Appellate Court, correctly, considered

                                   2   the entire record and found nothing in the transcripts of Thompkins’ interviews with the police and

                                   3   the public defender that would have led to jury to conclude that Petitioner knew or reasonably

                                   4   could have known that the Victim had a second gun. See Pet. Exh. 1, at 50-51. In other words,

                                   5   while Thompkins’ testimony would have been materially helpful if he corroborated Petitioner’s

                                   6   account (that he shot the Victim because he reasonably believed the Victim was reaching for a

                                   7   second gun as he ran away or after he fell on the ground), there is no basis on the record to

                                   8   demonstrate that Thompkins would have provided such testimony. See Pet. Exh. 1, at 50-51.

                                   9          Accordingly, the State Appellate Court’s rejection of this claim was not an unreasonable

                                  10   application of precedent or an unreasonable determination of the facts. See Cullen, 563 U.S. at

                                  11   202; 28 U.S.C. § 2254(d). Thus, Petitioner is not entitled to habeas relief based on Trial Counsel’s

                                  12   failure to call Thompkins as a defense witness.
Northern District of California
 United States District Court




                                  13                    6. Closing Statements
                                  14          Petitioner also argues that Trial Counsel ineffectively handled the Prosecution’s statements

                                  15   during closing rebuttal on constitutional grounds. Pet. 78, 81–82. The State Appellate Court

                                  16   reviewed the evidence as follows:

                                  17                  Defendant argues, in his direct appeal and in his petition for writ of habeas
                                              corpus, that his trial counsel was ineffective for inadequately objecting to the
                                  18          challenged remarks, failing to request an admonition to some of the challenged
                                              remarks, and for failing to lodge an objection to other challenged remarks.
                                  19          However, “competent counsel may often choose to forgo even a valid objection.
                                              ‘[I]n the heat of a trial, defense counsel is best able to determine proper tactics in
                                  20          the light of the jury’s apparent reaction to the proceedings. The choice of when to
                                              object is inherently a matter of trial tactics not ordinarily reviewable on appeal.’
                                  21          [Citation.]” (Riel, supra, 22 Cal.4th at p. 1197; see United States v. Eaglin (9th
                                              Cir. 1977) 571 F.2d 1069, 1087 [defense counsel’s failure to object could be
                                  22          explained on the ground that counsel “could have legitimately thought that an
                                              objection would have served only to draw further attention to the damaging
                                  23          statement while clearly not erasing its effect from the jurors’ minds”].) In all
                                              events, as we later explain in the text of this opinion, defendant’s claim of
                                  24          ineffective assistance of counsel fails as we find no prejudicial error in the
                                              prosecutor’s closing remarks. (See Strickland, supra, 466 U.S. at p. 697 [claim of
                                  25          ineffective assistance of counsel may be resolved solely by “examining the
                                              prejudice suffered by the defendant as a result of the alleged deficiencies”].)
                                  26
                                  27   Pet. Exh. 1, at 38 n.33.

                                  28          This Court cannot find that the State Appellate Court was unreasonable in assessing
                                                                                         62
                                   1   Petitioner’s claims. Trial Counsel raised several objections during the Prosecution’s closing

                                   2   rebuttal marks, prompting the Trial Court to remind the jury that the Prosecution’s comments were

                                   3   not evidence. Pet. Exh. 1, at 36. Trial Counsel addressed the issue through objections and a

                                   4   motion for a new trial. Pet. Exh. 1, at 36 n.32. As the State Appellate Court noted, competent

                                   5   counsel may choose to forgo even a valid objection for tactical reasons. Pet. Exh. 1, at 38, n. 33

                                   6   (citing People v. Riel, 22 Cal. 4th 1153, 1197 (2000)); see also Mengarelli v. United States

                                   7   Marshal, 476 F.2d 617, 619 (9th Cir. 1973) (“Where counsel otherwise perform in a fully

                                   8   competent manner, a choice of trial tactics, even though deemed unwise in retrospect, can rarely

                                   9   be said to rise to the level of a deprivation of a constitutional right.”); Strickland, 466 U.S. at 689

                                  10   (“Any [particular set of detailed rules for counsel’s conduct] would interfere with the

                                  11   constitutionally protected independence of counsel and restrict the wide latitude counsel must have

                                  12   in making tactical decisions.”).
Northern District of California
 United States District Court




                                  13          More importantly, as already explained, the State Appellate Court was not unreasonable in

                                  14   finding that the Prosecution’s challenged remarks did not warrant reversal. See Pet. Exh. 1, at 38;

                                  15   see also Brecht, 507 U.S. at 637–38; Mares, 940 F.2d at 461. The jury was already aware that

                                  16   Thompkins had not been called as a witness and the reasons why. Pet. Exh. 1, at 39–40. And the

                                  17   Trial Court’s admonitions to the jury—both during the Prosecution’s closing remarks and again in

                                  18   its closing instructions—cured any potential for harm. See Pet. Exh. 1, at 40. While one juror

                                  19   may have noticed Petitioner’s failure to produce Thompkins as witness, Petitioner presented no

                                  20   evidence that the jury discussed this failure during deliberations. See Pet. Exh. 1, at 40 n.34;

                                  21   Demirdjian v. Gipson, 832 F.3d 1060, 1075 (9th Cir. 2016) (finding that statements to jurors by

                                  22   reporters about a defendant’s silence were not evidence that jurors discussed the issue and that

                                  23   jury instructions mitigated any prejudice). In any event, the Federal Rules of Evidence preclude

                                  24   inquiry into the jurors’ deliberations and mental processes. See Fed. R. Evid. 606(b); see also

                                  25   Estrada, 512 F.3d at 1237–38. Consequently, Trial Counsel’s failure to object to such remarks on

                                  26   constitutional grounds was not prejudicial. See Strickland, 466 U.S. at 697.

                                  27          Accordingly, after conducting a “doubly” deferential judicial review, this Court finds that

                                  28   the State Appellate Court’s rejection of this claim was neither an unreasonable application of
                                                                                          63
                                   1   Supreme Court precedent nor an unreasonable determination of the facts given the evidence. See

                                   2   Cullen, 563 U.S. at 202; 28 U.S.C. § 2254(d). Thus, Petitioner is not entitled to habeas relief

                                   3   based on this claim.

                                   4                    7. Sentencing
                                   5          Petitioner asserts that Trial Counsel did not adequately object to the Trial Court’s

                                   6   sentencing decisions. Pet. 82. Specifically, Petitioner claims that Trial Counsel should have

                                   7   argued that consecutive sentences for the two charges were prohibited by Cal. Pen. Code § 654.

                                   8   Pet. 82. Additionally, Petitioner contends that Trial Counsel should have argued that the Trial

                                   9   Court did not consider Petitioner’s good behavior since his previous conviction, successful

                                  10   completion of probation, and the unusual circumstances under which his crimes were committed.

                                  11   Pet. 82. The State Appellate Court reviewed the evidence as follows:

                                  12                  A. Relevant Facts
Northern District of California
 United States District Court




                                  13                  Before sentencing, the probation department filed a report with attached
                                              sentencing memoranda written by the prosecution and defense counsel. The
                                  14          probation department report indicated defendant, who was 34 years at the time of
                                              the current offenses, was not eligible for probation because he sustained a 1993
                                  15          juvenile adjudication based on the commission of an armed robbery at the age of
                                              16, for which he was sent to juvenile camp. The report also noted defendant had
                                  16          sustained the following additional juvenile adjudication and convictions: (1) 1994
                                              juvenile adjudication for possession of drugs (committed to CYA for one year); (2)
                                  17          1996 convictions, as an adult, for the felony offense of possession of cocaine for
                                              sale (Health & Saf. Code, former § 11351.5) and the misdemeanor offense of
                                  18          gaming (§ 330), for which he was granted probation, which was revoked and
                                              reinstated several times, and ultimately terminated in 1999; (3) 2000 conviction, as
                                  19          an adult, for the misdemeanor offense of attempt to evade a peace officer while
                                              driving recklessly (Veh. Code, § 2800.2); and (4) 2002 conviction, as an adult, for
                                  20          the felony offense of possession of cocaine for sale (Health & Saf. Code, former
                                              § 11351.5), for which he was again granted probation, which was revoked in 2006,
                                  21          and ultimately terminated in 2008.
                                  22                   As to the current offenses, the probation department report listed several
                                              circumstances in aggravation: (1) “The crime involved great violence and acts
                                  23          disclosing a high degree of viciousness;” (2) “The defendant was armed with a
                                              firearm at the time of the commission of the crime;” and (3) “The defendant’s prior
                                  24          convictions as an adult and sustained petitions in juvenile delinquency proceedings
                                              are numerous or of increasing seriousness.” (Cal. Rules of Court, [FN35] rule
                                  25          4.421(a)(1), (2), (b)(2)). The report also listed several circumstances in mitigation:
                                              (1) “The victim was an initiator of the incident;” (2) “The crime was committed
                                  26          because of an unusual circumstance, which is unlikely to recur;” and (3) “The
                                              defendant participated in the crime under circumstances of duress.” (Rule
                                  27          4.423(a)(2), (3), (4).) The probation department report also noted the following
                                              criteria affected concurrent or consecutive sentences: (1) “The crimes and their
                                  28          objectives were not predominantly independent of each other;” and (2) “The crimes
                                                                                        64
                                       were not committed at different times or separate places, and were committed so
                                   1   closely in time and place as to indicate a single period of aberrant behavior.” (Rule
                                       4.425(a)(1), (3).) In the analysis portion of the report, the probation department
                                   2   officer stated that because there were mitigating and aggravating factors, the middle
                                       term for the voluntary manslaughter conviction appeared to be appropriate. The
                                   3   probation department officer also pointed out that concurrent sentences on the two
                                       substantive offenses would be appropriate because the offenses were committed
                                   4   close in time and place. The probation department report further noted defendant
                                       had provided a statement, expressing his remorse. [FN36]
                                   5
                                              FN35. All further unspecified references to rules are to the California Rules
                                   6          of Court.
                                   7          FN36. In her sentencing letter to the probation department, defense counsel
                                              did not recommend specific sentences, but she asked that certain criteria and
                                   8          factors in mitigation be considered in forming any sentencing
                                              recommendations, including, in pertinent part, that defendant’s “prior
                                   9          record is insignificant given the factual background of the present offense,
                                              the lack of any adult convictions involving violence or guns, and the age of
                                  10          his two adult prior drug convictions (1996 and 2002),” he had performed
                                              satisfactorily in the past on probation, and he had no prior prison
                                  11          commitments. (Rule 4.423 (b)(1), (6).)
                                  12           At sentencing, the court struck the defendant’s prior juvenile adjudication
Northern District of California
 United States District Court




                                       for second-degree robbery for the purposes of sentence. The court then noted that it
                                  13   had read the probation department report, counsels’ sentencing memoranda, letters
                                       from various family members and friends, restitution reports, defendant’s letter
                                  14   expressing a great deal of remorse, a letter from defendant’s girlfriend, a victim
                                       impact statement from the victim’s mother, and viewed photographs of the victim
                                  15   during his life. The court tentatively ruled it would impose an aggregate term of 21
                                       years and 8 months, consisting of consecutive terms of 11 years (aggravated term)
                                  16   on the voluntary manslaughter conviction, 10 years (aggravated term) on the
                                       firearm-use sentence enhancement, and 8 months (one-third of the middle term) on
                                  17   the possession of a firearm by a felon conviction.
                                  18           The court then considered in-court statements made by the victim’s mother,
                                       the victim’s uncle, and defendant, and counsel’s arguments addressing the tentative
                                  19   sentence. In pertinent part, defense counsel urged the court to reconsider its
                                       decision, arguing it failed to consider several mitigating factors concerning the
                                  20   unusual circumstances of the shooting. In response to the court’s query as to
                                       whether counsel was recommending a consecutive term be imposed on the
                                  21   conviction for possession of a firearm by a felon, defense counsel argued, that
                                       “given the proximity of events,” the court should impose a concurrent term of one-
                                  22   third of the middle term on that conviction. Based on the court’s decision to strike
                                       defendant’s prior juvenile adjudication for the purposes of sentence, the prosecutor
                                  23   argued for an aggregate term of 16 years, but submitted the matter to the court’s
                                       discretion.
                                  24
                                               After taking “into strong consideration all arguments of counsel and all new
                                  25   evidence” received at sentencing, the court revised its tentative ruling and imposed
                                       an aggregate term of 15 years and 8 months, consisting of consecutive terms of 11
                                  26   years (aggravated term) on the voluntary manslaughter conviction, 4 years (middle
                                       term) on the firearm-use sentence enhancement, and 8 months (one-third of the
                                  27   middle term) on the possession of a firearm by a felon conviction. In so ruling, the
                                       court commented as follows: “This case was troubling for so many reasons. And it
                                  28   all appeared that if someone had just arrived at that driveway a little later or a little
                                                                                  65
                                       sooner, maybe nothing would have happened—all of this over disrespect, over
                                   1   mean-mugging, over feeling that you have to protect other individuals, over
                                       intoxication, and then the bravado of having another friend who then all of a
                                   2   sudden is missing in action when it really counts, who persuades you to take one
                                       more step, if we are to believe the comment that was contained during the pretrial
                                   3   hearing in this matter. [¶] It is still my position, as it relates to count one [voluntary
                                       manslaughter], that the ... aggravated term, is appropriate for eleven years due to
                                   4   the gratuitous shot at the end; the level of intoxication; the consciousness of guilt
                                       by leaving the scene; contriving a story that didn’t support the facts or the
                                   5   circumstances; and [defendant]’s history that in some ways was mitigating for the
                                       purposes of striking a ... prior, which could have increased this penalty two-fold.
                                   6   [¶] Conversely, [defendant’s] version on the witness stand rang true when,
                                       subsequent to his leaving the incident, the gun was found beneath the victim. And
                                   7   [defendant] could not have contrived that story had he had not felt something when
                                       he placed the victim in a bear hug. That may have clearly contributed to some of
                                   8   his actions absent that last fatal shot, or that last gratuitous shot, depending upon
                                       the point of view of either advocate. [¶] The midterm clearly is warranted as it
                                   9   relates to the enhancement.”
                                  10           B. Analysis
                                  11          Defendant argues section 654 prohibited the trial court from imposing
                                       separate terms on the convictions for voluntary manslaughter and possession of a
                                  12   firearm by a felon. [FN37] We disagree.
Northern District of California
 United States District Court




                                  13           FN37. Although defense counsel did not address at the sentencing hearing
                                               section 654’s applicability, in her sentencing memorandum she
                                  14           appropriately asked the court to evaluate, first, whether section 654 was
                                               applicable, and then, to consider imposing a concurrent term, instead of a
                                  15           consecutive term, on the possession of a firearm by a felon conviction
                                               (count two). (Rule 4.424.) In all events, “[e]rrors in the applicability of
                                  16           section 654 are corrected on appeal regardless of whether the point was
                                               raised by objection in the trial court or assigned as error on appeal.” (People
                                  17           v. Perez (1979) 23 Cal.3d 545, 549-550, fn. 3; People v. Scott (1994) 9
                                               Cal.4th 331, 354, fn. 17 (Scott) [accord].)
                                  18
                                               “Before determining whether to impose either concurrent or consecutive
                                  19   sentences on all counts on which the defendant was convicted, the court must
                                       determine whether the proscription of section 654 against multiple punishments for
                                  20   the same act or omission requires a stay of execution of the sentence imposed on
                                       some of the counts.” (Rule 4.424; see People v. Reed (2006) 38 Cal.4th 1224,
                                  21   1227.) [FN38] “In the absence of any reference to Penal Code section 654 during
                                       sentencing, the fact that the court did not stay the sentence on any count is
                                  22   generally deemed to reflect an implicit determination that each crime had a separate
                                       objective.” (People v. Tarris (2009) 180 Cal.App.4th 612, 626.) The trial court’s
                                  23   finding will not be reversed on appeal if there is any substantial evidence to support
                                       it. (People v. Blake (1998) 68 Cal.App.4th 509, 512.)
                                  24
                                               FN38. Accordingly, we reject defendant’s argument that if section 654
                                  25           applied in this case the court should have imposed a concurrent sentence on
                                               the conviction for possession of a firearm by a felon. As noted in the text of
                                  26           the opinion, if section 654 applied, the sentence imposed on that conviction
                                               would be imposed and then its execution would be stayed.
                                  27
                                              “[S]ection 654 ‘literally applies only where [multiple] punishment arises out
                                  28   of multiple statutory violations produced by the “same act or omission.” ’
                                                                                   66
                                       [Citation.] But decisions interpreting section 654 have extended its protection ‘to
                                   1   cases in which there are several offenses committed during “a course of conduct
                                       deemed to be indivisible in time.” [Citation.]’ [Citations.]” (People v. Hicks (1993)
                                   2   6 Cal.4th 784, 791.) “It is defendant’s intent and objective, not the temporal
                                       proximity of his offenses, which determine whether the transaction is indivisible.
                                   3   [Citations.]” (People v. Harrison (1989) 48 Cal.3d 321, 335.) Pertinent to our
                                       discussion, “ ‘[w]hether a violation of [section 29800, subd. (a)(1) ], forbidding [a]
                                   4   person[ ] convicted of felonies from possessing firearms ..., constitutes a divisible
                                       transaction from the offense in which he employs the firearm depends upon the
                                   5   facts and evidence of each individual case.’ ” (People v. Bradford (1976) 17 Cal.3d
                                       8, 22; see, e.g., Ibid. [prosecution conceded applying section 654 where defendant
                                   6   assaulted police officer with officer’s weapon and retained weapon only until
                                       arrested after police chase immediately following assault]; People v. Venegas
                                   7   (1970) 10 Cal.App.3d 814, 821 [applying section 654 where “the evidence shows a
                                       possession [of the firearm] only at the time defendant shot [the victim]; People v.
                                   8   Killman (1975) 51 Cal.App.3d 951, 959 [rejecting application of section 654 where
                                       defendant convicted of first degree robbery as accomplice to armed robber, and
                                   9   possession of firearm by felon for his own personal possession of gun before the
                                       robbery].)
                                  10
                                               As we have stated previously, not unlike the jury, the trial court here could
                                  11   reasonably find defendant’s possession of the firearm after the shooting “was
                                       indisputably an act separate in time from the [shooting] and thus justified separate
                                  12   convictions and separate punishments.” (People v. Alvarado (1982) 133
Northern District of California
 United States District Court




                                       Cal.App.3d 1003, 1029; see People v. Garcia (2008) 167 Cal.App.4th 1550, 1565,
                                  13   1566 [trial court had discretion to impose concurrent sentences for firearm
                                       possession by a felon and second-degree robbery committed with the same firearm;
                                  14   “implicit in the trial court’s concurrent sentencing order is the implied finding that
                                       defendant’s intent in possessing the firearm during the Arcadia robberies was
                                  15   different from that when he was stopped in El Monte and he contemplated the
                                       shootout with the arresting officers”]; cf. People v. Atencio (2012) 208 Cal.App.4th
                                  16   1239, 1244 [“defendant’s theft of the pistol was merely the means by which he
                                       gained possession of the pistol;” “[u]nder these facts, without more, there was no
                                  17   substantial evidence to support the trial court’s double punishment of defendant for
                                       taking the pistol and subsequently possessing it” as a felon].) Accordingly, on this
                                  18   record, because substantial evidence supports the court’s implicit finding that
                                       section 654 did not apply, we must uphold its imposition of a term of imprisonment
                                  19   on the conviction for possession of a firearm by a felon.
                                  20            Defendant also argues that the trial court abused its discretion in
                                       aggravating his sentence and imposing consecutive terms. He claims the factors
                                  21   cited in support of such choices were inapplicable, duplicative, and improperly
                                       weighed. However, as defendant correctly concedes, he has forfeited his claims of
                                  22   error because he failed to object on these grounds in the trial court. (Scott, supra, 9
                                       Cal.4th at p. 356 [“complaints about the manner in which the trial court exercises
                                  23   its sentencing discretion and articulates its supporting reasons cannot be raised for
                                       the first time on appeal”].) Nonetheless, as we now discuss, the claims of error are
                                  24   without merit, and, in all events, do not require remand for resentencing.
                                  25           Contrary to defendant’s contention, the trial court’s failure to mention
                                       specific mitigating factors when issuing its sentences does not mean the court did
                                  26   not consider those factors. “While the trial court was obliged to consider the factors
                                       in aggravation as well as mitigation prior to sentencing [citation], it was not
                                  27   required to set out its reasons for rejecting mitigating factors. [Citations.]” (People
                                       v. Jones (1985) 164 Cal.App.3d 1173, 1181.) “Absent an explicit statement by the
                                  28   trial court to the contrary, it is presumed the court properly exercised its legal duty
                                                                                 67
                                              to consider all possible mitigating and aggravating factors in determining the
                                   1          appropriate sentence. [Citation.]” (People v. Oberreuter (1988) 204 Cal.App.3d
                                              884, 888.) The trial court here was also permitted to consider the fact that it had
                                   2          stricken defendant’s prior juvenile adjudication for the purposes of sentence. (See
                                              People v. Garcia (1999) 20 Cal.4th 490, 500 [trial court may properly exercise its
                                   3          discretion to avoid imposing an unjust sentence by striking prior conviction
                                              allegations with respect to some, but not all counts, even if current offenses do not
                                   4          differ from one another]; see Rule 4.420(b) [“[i]n exercising his or her discretion in
                                              selecting one of the three authorized prison terms referred to in section 1170(b), the
                                   5          sentencing judge may consider circumstances in aggravation or mitigation, and any
                                              other factor reasonably related to the sentencing decision”].)
                                   6
                                                      We also see no merit to defendant’s contention that the trial court was
                                   7          prohibited by rule 4.425 from imposing a consecutive term on the conviction for
                                              possession of a firearm by a felon, having imposed a term of imprisonment on the
                                   8          firearm-use sentence enhancement. Rule 4.425(b) reads: “Any circumstances in
                                              aggravation or mitigation may be considered in deciding whether to impose
                                   9          consecutive rather than concurrent sentences, except: (1) A fact used to impose the
                                              upper term; (2) A fact used to otherwise enhance the defendant’s prison sentence;
                                  10          and (3) A fact that is an element of the crime may not be used to impose
                                              consecutive sentences.” Here, the trial court could reasonably impose a term of
                                  11          imprisonment on the firearm-use sentence enhancement based on defendant’s
                                              personal use of the firearm during the shooting and a consecutive sentence for
                                  12          defendant’s possession of a firearm by a felon based on his subsequent and
Northern District of California
 United States District Court




                                              continued possession of the firearm after the shooting, without the intent to
                                  13          relinquish or arrange for the firearm’s proper disposal or destruction. Even
                                              assuming the trial court committed error as argued by defendant, given the other
                                  14          aggravating factors mention by the court, we are confident that if we remanded the
                                              matter for resentencing, the court would impose the same consecutive term without
                                  15          relying on the purported use of the same aggravating factor. (See People v. Osband
                                              (1996) 13 Cal.4th 622, 732; Id. at pp. 728-729 [“[o]nly a single aggravating factor
                                  16          is required to impose the upper term ..., and the same is true of the choice to impose
                                              a consecutive sentence”].) [FN39]
                                  17
                                                      FN39. Because we find no prejudicial error in the court’s sentencing
                                  18                  decisions, we reject defendant’s arguments, made on his direct appeal and
                                                      in his petition for writ of habeas corpus, that his trial counsel was
                                  19                  ineffective for failing to (1) specifically mention at the sentencing hearing
                                                      his “good behavior since his last conviction [and] successful completion of
                                  20                  probation,” (2) object to the court’s purported dual use of sentencing
                                                      factors, (3) argue that the court’s errors violated defendant’s rights to due
                                  21                  process, freedom from cruel and unusual punishment and equal protection
                                                      under Article I of the California Constitution and the Fifth, Sixth, Eighth
                                  22                  and Fourteenth Amendments to the United States Constitution; and (4)
                                                      submit letters from defendant’s family members regarding his sentence.
                                  23                  (See Strickland, supra, 466 U.S. at p. 697 [claim of ineffective assistance of
                                                      counsel may be resolved solely by “examining the prejudice suffered by the
                                  24                  defendant as a result of the alleged deficiencies”].)
                                  25
                                       Pet. Exh. 1, at 41–48.
                                  26
                                              Here, this Court finds no merit in Petitioner’s contentions that Trial Counsel provided
                                  27
                                       ineffective assistance through her failure to object to the Trial Court’s sentencing. To start, the
                                  28
                                                                                         68
                                   1   Supreme Court has repeatedly held that federal habeas relief is unavailable for alleged errors of

                                   2   state law. See Swarthout v. Cooke, 562 U.S. 216, 219 (2011); accord Estelle, 502 U.S. at 67–68.

                                   3   Hence, to the extent that Petitioner disagrees with the State Appellate Court’s characterization of

                                   4   the evidence as it applies to § 654, there is no basis for federal habeas relief.

                                   5          Furthermore, Trial Counsel’s performance cannot be deemed deficient for failing to argue

                                   6   that § 654 does not permit consecutive charges in this context because § 654 makes no such

                                   7   prohibition. See Juan H. v. Allen, 408 F.3d 1262, 1273 (9th Cir. 2005) (finding that counsel’s

                                   8   performance was not deficient for failing to raise an objection that would have been properly

                                   9   overruled). Under § 654, “[a]n act or omission that is punishable in different ways by different

                                  10   provisions of law shall be punished under the provision that provides for the longest potential term

                                  11   of imprisonment.” Cal. Pen. Code § 654(a). As the State Appellate Court explained, the Trial

                                  12   Court could have reasonably found that Petitioner’s possession of the firearm after the shooting
Northern District of California
 United States District Court




                                  13   was a distinct act from the shooting itself, especially given that Petitioner kept the gun after the

                                  14   shooting and showed no intent to relinquish the gun or arrange for its proper disposal or

                                  15   destruction. Pet. Exh. 1, at 46–48. And even if an objection to consecutive sentences had been

                                  16   warranted, Trial Counsel did raise the issue. See Pet. Exh. 1, at 43. Not only did the Trial

                                  17   Counsel highlight the proximity of the events for each charge at the hearing, but her sentencing

                                  18   memorandum also asked the Trial Court to consider whether § 654 was applicable and to impose a

                                  19   concurrent term regardless. Pet. Exh. 1, at 43, 44 n.37.

                                  20          Finally, this Court disagrees with Petitioner’s contention that “[g]iven the trial court’s

                                  21   broad discretion, trial counsel’s failure to raise the 654 issue at sentencing is very likely to have

                                  22   prejudiced petitioner.” Trav. 26. Trial Counsel offered the mitigating evidence at issue; the Trial

                                  23   Court simply did not explicitly cite this evidence to support its reasons for the sentence. Pet. Exh.

                                  24   1, at 47. That said, the Trial Court was aware of mitigating circumstances such as the unusual

                                  25   circumstances under which the crime was committed. Pet. Exh. 1, at 42. Trial Counsel

                                  26   highlighted this evidence and urged the Trial Court to reconsider its tentative sentence of 21 years

                                  27   and 8 months based on unusual circumstances. Pet. Exh. 1, at 42 n.36, 43. And in support of its

                                  28   sentencing decision, the Trial Court explained that finding the second gun on the Victim “may
                                                                                          69
                                   1   have clearly contributed to some of [Petitioner’s] actions absent that last fatal shot . . . . The mid-

                                   2   term is clearly is warranted as it relates to the enhancement.” Pet. Exh. 1, at 44.

                                   3           The State Appellate Court was not unreasonable in finding no prejudicial error during the

                                   4   sentencing or in finding no prejudice with respect to Trial Counsel’s alleged ineffective assistance.

                                   5   See Pet. Exh. 1, at 48 n.39. Accordingly, after conducting a “doubly” deferential judicial review,

                                   6   this Court finds that the State Appellate Court’s rejection of this claim was not unreasonable. See

                                   7   Cullen, 563 U.S. at 202; 28 U.S.C. § 2254(d). Thus, Petitioner is not entitled to habeas relief on

                                   8   his claims for ineffective counsel during sentencing.

                                   9                     8. Summary of Ineffective Counsel Claims
                                  10           This Court disagrees with Petitioner that “[a] result more favorable to petitioner would

                                  11   have occurred at trial if counsel had fully objected to the errors and misconduct and sought

                                  12   appropriate jury instructions.” Pet. 83. For each ineffective counsel claim, the State Appellate
Northern District of California
 United States District Court




                                  13   Court found that Trial Counsel’s actions did not prejudice the outcome at trial. Pet. Exh. 1, at 50.

                                  14   In no instance did the State Appellate Court unreasonably apply Strickland or the facts on record

                                  15   when evaluating these claims. See Cullen, 563 U.S. at 202; 28 U.S.C. § 2254(d). Thus,

                                  16   Petitioner’s request for habeas relief as to all claims for ineffective counsel is DENIED.

                                  17           G. Cumulative Error (Claim 12)
                                  18           Petitioner separately claims that even if the foregoing individual errors are not sufficiently

                                  19   prejudicial to warrant a new trial, the cumulative effect of those errors does. Pet. 83. The State

                                  20   Appellate Court rejected this claim:

                                  21                   Lastly, we conclude defendant has failed to make a prima facie showing
                                               demonstrating that the cumulative effect of the prosecutor’s late disclosure of the
                                  22           U-Visa applications, and the individual claims of ineffective assistance of trial
                                               counsel alleged in the petition, would warrant granting the petition. As we have
                                  23           recognized, “[u]nder the ‘cumulative error’ doctrine, errors that are individually
                                               harmless may nevertheless have a cumulative effect that is prejudicial.” (Avena,
                                  24           supra, 12 Cal.4th at p. 772, fn. 32.) Any purported errors, considered individually
                                               or collectively, were not so prejudicial as to deny defendant a fair trial or reliable
                                  25           verdicts and sentences.

                                  26   Pet. Exh. 1, at 51.

                                  27           “‘[P]rejudice may result from the cumulative impact of multiple deficiencies.’” Harris v.

                                  28   Wood, 64 F.3d 1432, 1438 (9th Cir. 1995) (quoting Cooper v. Fitzharris, 586 F.2d 1325, 1333
                                                                                         70
                                   1   (9th Cir. 1978) (en banc), cert. denied, 440 U.S. 974 (1979)). To succeed on a claim for

                                   2   cumulative error, the trial must have been “fundamentally unfair” because “the errors rendered the

                                   3   criminal defense ‘far less persuasive.’” Parle v. Runnels, 505 F.3d 922, 928 (9th Cir. 2007).

                                   4   Furthermore, where no single constitutional error exists, the errors cannot accumulate to the level

                                   5   of a constitutional violation. See Hayes v. Ayers, 632 F.3d 500, 524 (9th Cir. 2011); Mancuso v.

                                   6   Olivarez, 292 F.3d 939, 957 (9th Cir. 2002), overruled on other grounds by United States v.

                                   7   Chandler, 658 F. App’x. 841 (9th Cir. 2016); Fuller v. Roe, 182 F.3d 699, 704 (9th Cir. 1999)

                                   8   overruled on other grounds by Williams v. Filson, 908 F.3d 546 (9th Cir. 2018); Rupe v. Wood, 93

                                   9   F.3d 1434, 1445 (9th Cir. 1996).

                                  10          The State Appellate Court’s rejection of cumulative error here was not unreasonable.

                                  11   While Petitioner’s trial was not perfect, the State Appellate Court reasonably found that those

                                  12   errors lacked prejudicial effect. Pet. Exh. 1, at 51. The resulting trial was not fundamentally
Northern District of California
 United States District Court




                                  13   unfair. See Parle, 505 F.3d at 928. Petitioner has failed to show cumulative prejudice to warrant

                                  14   federal habeas relief. See Hayes, 632 F.3d at 524. Accordingly, the State Appellate Court’s

                                  15   rejection of this claim was not an unreasonable application of Supreme Court precedent or based

                                  16   on an unreasonable determination of the facts given the evidence presented. 28 U.S.C. § 2254(d).

                                  17   Thus, Petitioner’s request for habeas relief as to Claim 12 for cumulative error is DENIED.

                                  18    V.    REQUEST FOR EVIDENTIARY HEARING & DISCOVERY
                                  19          Petitioner seeks an evidentiary hearing and leave to engage in further discovery, primarily

                                  20   to develop his ineffective counsel claims. See generally Req. for an Evid. Hr’g or, in the

                                  21   Alternative, Disc. (“Request” or “Req.”), ECF 28. Specifically, Petitioner aims to determine

                                  22   whether Trial Counsel made a tactical decision (1) to limit use of U-Visa evidence (Claim 4), (2)

                                  23   not to call Fred Thompkins as a witness (Claim 5), and (3) not to object to the Prosecution’s

                                  24   rebuttal comments on constitutional grounds (Claim 10). Req. 4–6. For these claims, Petitioner

                                  25   seeks to depose Trial Counsel, a Strickland expert, the three workers, and Thompkins. Req. 4–5.

                                  26   For Claim 10, Petitioner also seeks to depose jurors to determine whether Petitioner was

                                  27   prejudiced by the Prosecution’s rebuttal comments. Req. 5–6. Finally, for Claim 11 Petitioner

                                  28   seeks to depose a Strickland expert to determine whether Defense Counsel should have requested
                                                                                        71
                                   1   that the Trial Court apply § 654 at sentencing. Req. 6. Because Petitioner’s arguments as to

                                   2   Claims 4, 5, 10, and 11 are unavailing under AEDPA, his request for an evidentiary hearing is

                                   3   DENIED.

                                   4          A. Evidentiary Hearing
                                   5          Petitioner asserts that an evidentiary hearing is mandatory as to Claims 4, 5, 10, and 11, or

                                   6   alternatively that this Court should exercise its discretion to hold an evidentiary hearing on those

                                   7   claims. Req. 3. AEDPA standards aim to prevent federal courts from re-trying state proceedings

                                   8   through habeas petitions. See Cullen, 563 U.S. at 186. Under AEDPA, § 2254(d) governs the

                                   9   standards for granting relief, while § 2254(e) governs the standards for granting an evidentiary

                                  10   hearing. To obtain an evidentiary hearing and present evidence for the first time in federal court, a

                                  11   petitioner must first satisfy § 2254(d). See Pinholster, 563 U.S. at 183; Hurles v. Ryan, 752 F.3d

                                  12   768, 778 (9th Cir. 2014). This is because the Supreme Court has held that federal habeas review
Northern District of California
 United States District Court




                                  13   under 28 U.S.C. § 2254(d)(1) “is limited to the record that was before the state court that

                                  14   adjudicated the claim on the merits” and “that evidence introduced in federal court has no bearing

                                  15   on” such review. Cullen, 563 U.S. at 182–83; see also Sully v. Ayers, 725 F.3d 1057, 1075 (9th

                                  16   Cir. 2013) (“[A]n evidentiary hearing is pointless once the district court has determined that

                                  17   § 2254(d) precludes habeas relief.).

                                  18          Here, this case was already adjudicated on the merits in state court. As already explained,

                                  19   the State Appellate Court applied the correct governing Supreme Court precedent to all ineffective

                                  20   counsel claims and did not unreasonably apply precedent to the facts of this action. See 28 U.S.C.

                                  21   § 2254(d); Pinholster, 563 U.S. at 182, 85. Specifically, for the reasons described above, the facts

                                  22   alleged to support these claims, even if established at an evidentiary hearing, would not entitle

                                  23   Petitioner to federal habeas relief because Petitioner has failed to show prejudice. And Petitioner

                                  24   has not identified any concrete and material factual conflict that would require the Court to hold an

                                  25   evidentiary hearing to resolve. See 28 U.S.C. § 2254(d)(2); Earp v. Ornoski, 431 F.3d 1158,

                                  26   1166–67 (9th Cir. 2005).

                                  27          Additionally, as to whether the Prosecution’s rebuttal comments prejudiced the jury, the

                                  28   Federal Rules of Evidence preclude jurors’ testimony “about any statement made or incident that
                                                                                        72
                                   1   occurred during the jury’s deliberations; the effect of anything on that juror’s or another juror’s

                                   2   vote; or any juror’s mental processes concerning the verdict or indictment.” Fed. R. Evid. 606(b);

                                   3   see also Estrada, 512 F.3d at 1237–38. Petitioner does not present any valid reasons for deposing

                                   4   jurors. See Pet. 74–75, 77; Req. 5–6. Because Petitioner’s arguments are unavailing under

                                   5   § 2254(d), Petitioner’s request for an evidentiary hearing as to those claims is not warranted. See

                                   6   Sully v. Ayers, 725 F.3d 1057, 1075 (9th Cir. 2013) (citing Cullen, 563 U.S. at 203 n.20).

                                   7          Accordingly, an evidentiary hearing is neither required nor warranted. See 28 U.S.C.

                                   8   § 2254(e). Thus, Petitioner’s request for an evidentiary hearing is DENIED.

                                   9          B. Discovery
                                  10          Alternatively, Petitioner requests leave to conduct discovery that he claims could produce

                                  11   new evidence sufficient to warrant an evidentiary hearing. Req. 6–7. He seeks to depose Trial

                                  12   Counsel, a Strickland expert, Fred Thompkins, jurors, and the three workers. Req. 7. Rule 6 of
Northern District of California
 United States District Court




                                  13   the Federal Rules Governing § 2254 does allow a habeas petitioner to open up discovery pursuant

                                  14   to the Federal Rules of Civil Procedure if the Court grants leave to do so. But “[a] habeas

                                  15   petitioner . . . is not entitled to discovery as a matter of ordinary course.” Bracy v. Gramley, 520

                                  16   U.S. 899, 904 (1997). The Court may grant leave for discovery “in the exercise of [its] discretion

                                  17   and for good cause shown.” Id. (emphasis added). Good cause exists “where specific allegations

                                  18   before the court show reason to believe that the petitioner may, if the facts are fully developed, be

                                  19   able to demonstrate that he is . . . entitled to relief.” Id. at 908–09. As discussed above, Petitioner

                                  20   has failed to show good cause for new discovery because he has failed to demonstrate prejudice.

                                  21   See, e.g., Jones v. Wood, 114 F.3d 1002, 1009 (9th Cir. 1997) (reversing a district court’s refusal

                                  22   to grant discovery where the court based its decision on an incomplete state record and where

                                  23   petitioner sought to obtain new DNA evidence); see also Bracy, 520 U.S. at 904, 908–09 (finding

                                  24   good cause where the petitioner offered new evidence that his trial attorney took bribes).

                                  25   Accordingly, Petitioner’s request for discovery is also DENIED.

                                  26   VI.    CONCLUSION
                                  27          After a careful review of the record and pertinent law, the Court concludes that the Petition

                                  28   for a Writ of Habeas Corpus must be DENIED.
                                                                                         73
                                   1            Further, a Certificate of Appealability is DENIED. See Rule 11(a) of the Rules Governing

                                   2   Section 2254 Cases. Petitioner has not made “a substantial showing of the denial of a

                                   3   constitutional right.” 28 U.S.C. § 2253(c)(2). Nor has Petitioner demonstrated that “reasonable

                                   4   jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”

                                   5   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may not appeal the denial of a Certificate

                                   6   of Appealability in this Court but may seek a certificate from the Court of Appeals under Rule 22

                                   7   of the Federal Rules of Appellate Procedure. See Rule 11(a) of the Rules Governing Section 2254

                                   8   Cases.

                                   9            The Clerk shall terminate any pending motions, enter judgment in favor of Respondent,

                                  10   and close the file.

                                  11

                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: March 3, 2020

                                  15                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        74
